ASSET PURCHASE AGREEMENT

by and among

JOY TECHNOLOGIES INC.

and

OLDENBURG GROUP INCORPORATED,

OLDENBURG AUSTRALASIA PTY. LTD., and

OLDENBURG MINING EQUIPMENT (PROPRIETARY) LIMITED

Dated April 18, 2006

--------------------------------------------------------------------------------






TABLE OF CONTENTS

                                                                           
                                                                             
                              Page

Article I.
         1.1
         1.2

Article II
         2.1
         2.2
         2.3
         2.4
         2.5
         2.6
         2.7
         2.8
         2.9
         2.10

Article III
         3.1
         3.2
         3.3
         3.4
         3.5
         3.6
         3.7
         3.8
         3.9
         3.10
         3.11
         3.12
         3.13
         3.14
         3.15
         3.16
         3.17
         3.18
         3.19
         3.20
         3.21
         3.22
         3.23
         3.24
         3.25
         3.26
         3.27
         3.28
         3.29
         3.30
         3.31
         3.32
         3.33

Article IV
         4.1
         4.2
         4.3
         4.4

Article V
         5.1
         5.2
         5.3
         5.4
         5.5
         5.6
         5.7
         5.8
         5.9
         5.10
         5.11
         5.12

Article VI
         6.1
         6.2
         6.3
         6.4
         6.5

Article VII
         7.1
         7.2
         7.3
         7.4
         7.5
         7.6
         7.7
         7.8
         7.9
         7.10
         7.11

Article VIII
         8.1
         8.2
         8.3
         8.4
         8.5
         8.6
         8.7

Article IX
         9.1
         9.2

Article X
         10.1
         10.2
         10.3
         10.4
         10.5
         10.6
         10.7
         10.8
         10.9
         10.10
         10.11
         10.12
         10.13
         10.14
         10.15

Article XI
         11.1
         11.2
         11.3
         11.4
         11.5
         11.6
         11.7
         11.8
         11.9
         11.10
         11.11

Article XII.
         12.1
         12.2
         12.3
         12.4
         12.5
         12.6

Article XIII.
         13.1
         13.2
         13.3
         13.4
         13.5
         13.6
         13.7
         13.8
         13.9
         13.10
         13.11
         13.12
         13.13
         13.14
         13.15  DEFINITIONS AND USAGE
 Definitions
 Usage

 SALE AND TRANSFER OF ASSETS; CLOSING
 Assets to be Sold
 Excluded Assets
 Consideration
 Liabilities
 Allocation
 Closing
 Closing Obligations
 Adjustment Amount and Payment
 Adjustment Procedure
 Consents

 REPRESENTATIONS AND WARRANTIES OF SELLERS
 Organization and Good Standing
 Enforceability; Authority; No Conflict
 Capitalization
 Financial Statements and Financial Information
 Books and Records
 Sufficiency of Assets
 Description of Millersburg Facility
 Description of Leased Real Property
 Title to Assets; Encumbrances
 Condition of Facilities
 Accounts Receivable and Accounts Payable
 Inventories
 No Undisclosed Liabilities
 Taxes
 No Material Adverse Change
 Employee Benefits
 Compliance with Legal Requirements; Governmental Authorizations
 Legal Proceedings; Orders
 Absence of Certain Changes and Events
 Contracts; No Defaults
 Insurance
 Environmental Matters
 Employees
 Labor Disputes; Compliance
 Intellectual Property Assets
 Product Warranties
 Compliance with the Foreign Corrupt Practices Act and Export Control and
Antiboycott Laws
 Relationships with Related Persons
 Brokers or Finders
 Territorial Restrictions
 Solvency
 Equipment Notes Payable
 Disclosure

 REPRESENTATIONS AND WARRANTIES OF BUYER
 Organization and Good Standing
 Authority; No Conflict
 Certain Proceedings
 Brokers or Finders

 COVENANTS OF SELLERS PRIOR TO CLOSING
 Access and Investigation
 Operation of the Stamler Business
 Negative Covenant
 Required Approvals
 Notification
 No Solicitation
 Commercially Reasonable Efforts
 Interim Booking and Sales Reports
 Payment of Liabilities
 Current Evidence of Title/Surveys
 Equipment Notes Payable
 5 12 Components of Working Capital

 COVENANTS OF BUYER PRIOR TO CLOSING
 Required Approvals
 Commercially Reasonable Efforts
 Notification
 Conduct of Due Diligence Review
 Update by Buyer

 CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE
 Accuracy of Representations
 Sellers' Performance
 Consents
 Additional Documents
 No Proceedings
 No Legal Requirement or Injunction
 Title Insurance/Surveys
 Governmental Authorizations
 Due Diligence
 7 10 No Open Issues
 7 11 Review of Financial Information

 CONDITIONS PRECEDENT TO SELLERS' OBLIGATION TO CLOSE
 Accuracy of Representations
 Buyer's Performance
 Consents
 Additional Documents
 No Legal Requirement or Injunction
 No Proceedings
 No Open Issues

 TERMINATION
 Termination Events
 Effect of Termination

 ADDITIONAL COVENANTS
 Employees and Employee Benefits
 Payment of All Taxes Resulting from Sale of Assets by Sellers
 Payment of Other Retained Liabilities
 Removing Excluded Assets
 Reports and Returns
 Assistance in Proceedings
 Noncompetition and Nonsolicitation
 Customer and Other Business Relationships
 Retention of and Access to Records
 Further Assurances
 [Reserved]
 Name Change
 Insurance; Risk of Loss
 Millersburg Facility
 Pre-Closing Negotiation Periods

 INDEMNIFICATION; REMEDIES
 Survival
 Indemnification and Reimbursement by Sellers
 Indemnification and Reimbursement by Sellers--Environmental Matters
 Indemnification and Reimbursement by Buyer
 Limitations on Amount--Sellers
 Limitations on Amount--Buyer
 Time Limitations
 Right of Setoff
 Third-Party Claims
 Other Claims
 Exclusive Remedy

 CONFIDENTIALITY
 Definition of Confidential Information
 Restricted Use of Confidential Information
 Exceptions
 Legal Proceedings
 Return or Destruction of Confidential Information
 Attorney-Client Privilege

 GENERAL PROVISIONS
 Expenses
 Public Announcements
 Notices
 Jurisdiction; Service Of Process; Waiver of Trial by Jury
 Enforcement of Agreement
 Waiver; Remedies Contained in Agreement Cumulative
 Entire Agreement and Modification
 Disclosure Letter
 Assignments, Successors and No Third-Party Rights
 Severability
 Construction
 Time Of Essence
 Governing Law
 Execution of Agreement
 Representative of Seller Subsidiaries  1
 1
13

14
14
16
17
18
21
21
21
24
24
26

27
27
27
28
29
29
29
29
30
30
30
31
32
32
32
32
33
36
38
39
40
44
45
46
47
47
50
50
51
52
52
52
52
52

53
53
53
53
54

54
54
55
56
57
57
57
58
58
58
58
61
61

61
61
61
61
62
62

62
62
63
63
63
64
64
64
64
65
65
65

66
66
66
67
67
67
67
67

68
68
68

69
69
73
74
74
75
75
75
76
77
77
77
77
78
78
78

79
79
79
82
85
85
85
86
86
87
88
88

89
89
90
90
91
91
91

92
92
92
93
93
94
94
94
95
95
95
95
96
96
96
96

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (“Agreement”) is dated April 18, 2006, by
and among Joy Technologies Inc, a Delaware corporation (“Buyer”) and Oldenburg
Group Incorporated, a Wisconsin corporation (“Oldenburg Group”); Oldenburg
Australasia Pty. Ltd., an Australian corporation (“Oldenburg Australia”); and
Oldenburg Mining Equipment (Proprietary) Limited, a South African corporation
(“Oldenburg South Africa” and, together with Oldenburg Australia, the “Seller
Subsidiaries”).


RECITALS

        WHEREAS, Oldenburg Group and the Seller Subsidiaries (collectively, the
“Sellers”) operate a business that designs, manufactures and sells equipment
primarily for the mining of coal under the brand names Stamler and Oldenburg
Stamler and provides services related to such equipment (the “Stamler
Business”);

        WHEREAS, the Sellers desire to sell, and Buyer desires to purchase, the
assets of the Sellers primarily used in the Stamler Business as a going concern
for the consideration and on the terms set forth in this Agreement;

        NOW THEREFORE, the parties, intending to be legally bound, agree as
follows:


ARTICLE I.


DEFINITIONS AND USAGE


1.1 DEFINITIONS

        For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Section 1.1:

        “Accounts Receivable”—(a) all trade accounts receivable and other rights
to payment from customers with respect to the Stamler Business and the full
benefit of all security for such accounts or rights to payment, including all
trade accounts receivable representing amounts receivable in respect of goods
shipped or products sold or services rendered to customers with respect to the
Stamler Business, (b) all other accounts or notes receivable of the Sellers
attributable to the Stamler Business and the full benefit of all security for
such accounts or notes and (c) any claim, remedy or other right related to any
of the foregoing.

        “Active Employee”— as defined in Section 10.1(a).

        “Ancillary Agreements”—the Transition Manufacturing Agreement, the
Transition Services Agreement, the Noncompetition Agreement, the Assignment and
Assumption Agreement and the Purchase Price Allocation Agreement.

        “Appurtenances”—all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Land, including all
easements appurtenant to and for the benefit of any Land (a “Dominant Parcel”)
for, and as the primary means of access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included thereon or adjacent thereto (before or after vacation thereof) and
vaults beneath any such streets.

      “Assets”—as defined in Section 2.1.

        “Assigned Contracts”—as defined in Section 2.1(e).

        “Assignment and Assumption Agreement”—as defined in Section 2.7(a)(ii).

        “Assumed Liabilities”—as defined in Section 2.4(a).

        “Audited Financial Statements”—as defined in Section 7.11(a).

      “Balance Sheet”—as defined in Section 3.4.

        “Best Efforts”—the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the Contemplated Transactions or to dispose of or make any change
to its business, expend any material funds or incur any other material burden.

      “Bill of Sale”—as defined in Section 2.7(a)(i).

        “Breach”—any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform, any covenant or obligation, in
or of this Agreement or any other Contract, as applicable, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

      “Bulk Sales Laws”—as defined in Section 5.9.

        “Business Day”—any day other than (a) Saturday or Sunday or (b) any
other day on which banks in Milwaukee, Wisconsin are permitted or required to be
closed.

        “Business Names”—the “Stamler” name and all of Sellers’ registered
names, assumed fictional business names, trade names, registered and
unregistered trademarks, service marks and applications in each case primarily
used in the Stamler Business (but excluding the names “Oldenburg,” “Oldenburg
Group,” “Lake Shore,” “Lake Shore Mining,” “Lake Shore Mining Equipment” and
“Oldenburg Stamler”).

        “Buyer”—as defined in the first paragraph of this Agreement.

      “Buyer Indemnified Persons”—as defined in Section 11.2.

      “Buyer Notice”—as defined in Section 6.5.

      “Buyer’s Cap”—as defined in Section 11.6.

      “Buyer’s Closing Documents”—as defined in Section 4.2(a).

        “Buyer’s Deductible”—as defined in Section 11.6.

      “Closing”—as defined in Section 2.6.

        “Closing Date”—the date on which the Closing actually takes place.

        “Closing Net Asset Value”— shall mean the amount calculated by
subtracting the liabilities of the Stamler Business included in the Assumed
Liabilities from the assets of the Stamler Business included in the Assets as of
the Effective Time (without giving effect to the consummation of the
transactions contemplated hereby).

        “Closing Net Asset Value Schedule”—as defined in Section 2.9(b).

      “COBRA”—as defined in Section 3.16(e).

      “Code”—the Internal Revenue Code of 1986.

        “Commercially Reasonable Efforts”—the efforts that a reasonable Person
desirous of achieving a result would use in similar circumstances to achieve
that result, provided, however, that “Commercially Reasonable Efforts” will not
be deemed to require a Person to undertake extraordinary or unreasonable
measures, including the payment of amounts in excess of normal and usual filing
fees and processing fees, if any, or other payments with respect to any Contract
that are significant in the context of such Contract (or significant on an
aggregate basis as to all Contracts).

        “Confidential Information”—as defined in Section 12.1(a).

        “Consent”—any approval, consent, ratification, waiver or other
authorization.

        “Consequential Damages Provision”—any express provision stating that the
liabilities of the Stamler Business will or may include consequential damages
(i) contained in any Stamler Contract signed by both parties and intended to
constitute the final, definitive comprehensive agreement of the parties or (ii)
contained in a document that forms part of an Assigned Contract or was received
by Sellers from a customer (e.g., a customer purchase order) and not expressly
contradicted or expressly disclaimed (including an express disclaimer by Sellers
of consequential damages) by another document that forms part of such Assigned
Contract or was delivered by Sellers to the customer.

        “Consulting Accountants”—the major accounting firm engaged by Buyer to
assist in its evaluation of certain financial matters.

        “Contemplated Transactions”—all of the transactions contemplated by this
Agreement.

        “Contract”—any agreement, contract, Lease, legally binding promise or
legally binding undertaking (whether written or oral and whether express or
implied).

      “Copyrights”—as defined in Section 3.25(a)(iii).

        “Customary Exceptions”—as defined in Section 2.4(a)(ii).

      “Damages”—as defined in Section 11.2.

        “Disclosure Letter”—the disclosure letter delivered by Sellers to Buyer
pursuant to this Agreement and consisting of (i) the Pre-Signing Parts
originally delivered concurrently with the execution and delivery of this
Agreement and (ii) the Post-Signing Parts to be agreed between Sellers and Buyer
and delivered between the date of this Agreement and the Closing Date.

        “Dominant Parcel”—as defined in the definition of “Appurtenances.”

      “Due Diligence Notice”—as defined in Section 7.9.

      “Due Diligence Review”—as defined in Section 7.9.

        “Effective Time”—the time at which the Closing is consummated.

        “Employee Plans”—as defined in Section 3.16(a).

        “Encumbrance”—any equitable interest, lien, option to purchase, pledge,
security interest, mortgage, right of way, easement, encroachment, servitude,
right of first option, right of first refusal or similar restriction.

        “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

        “Environmental and Health Liabilities”—any violation of, or liability
arising under, any Environmental Law or Occupational Health Law arising from
facts, events or conditions occurring or in existence on or before the Closing
Date.

        “Environmental Law”—any Legal Requirement relating to pollution or
protection of the environment or protection of public health from environmental
hazards, which, except as required by Section 11.3(d), is in effect on or prior
to the Closing Date.

        “Equipment Notes Payable”—means the notes payable set forth on Part
3.32.

        “ERISA”—the Employee Retirement Income Security Act of 1974, as amended.

      “Exchange Act”—the Securities Exchange Act of 1934.

      “Excluded Assets”—as defined in Section .

        “Excluded Contracts”—means all of the Stamler Contracts listed on Part
2.2(f).

        “Excluded Contract Transition Agreement”—as defined in Section
2.7(b)(xiii).

        “Extended Warranty”—a warranty having terms more favorable to the
customer than those set forth in Part 2.4(a)(ii).

        “Facility Redevelopment or Construction Project”—as defined in Section
11.3(c)(viii).

        “Former Subsidiaries”—as defined in Section 3.28.

        “GAAP”—generally accepted accounting principles for financial reporting
in the United States.

        “Governing Documents”—with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, governance or control of any Person or relating to
the rights, duties and obligations of the equityholders of any Person; and (g)
any amendment or supplement to any of the foregoing.

        “Governmental Authorization”—any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.

      “Governmental Body”—any:

(a)  

nation, state, county, city, town, borough, village, district or other
jurisdiction;


(b)  

federal, state, local, municipal, foreign or other government;


(c)  

governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);


(d)  

multinational organization or body;


(e)  

body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power; or


(f)  

official of any of the foregoing.


        “Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, Threat
of Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of Hazardous Material.

        “Hazardous Material”—any substance, material or waste which is regulated
by any Governmental Body on or prior to the Closing Date, including any
material, substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under, or
which is otherwise subject to imposition of liability under, any provision of
Environmental Law, and including petroleum, petroleum products, asbestos,
presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.

        “HSR Act”—the Hart-Scott-Rodino Antitrust Improvements Act.

        “Immaterial Matters”—facts or circumstances which would constitute, or
would be reasonably likely to constitute, a Breach of any representation or
warranty referred to in Section 11.2(a) or a Breach of a covenant or obligation
referred to in Section 11.2(b) (but only as to covenants and obligations
required to be performed by the Sellers at or prior to the Closing), but for the
fact that they do not satisfy the materiality requirements (if any) of the
representation, warranty, covenant or obligation in question.

        “Improvements”—all buildings, structures, fixtures and improvements at
the Millersburg Facility or included in the Assets, including those under
construction.

        “Indemnified Person”—as defined in Section 11.9.

        “Indemnifying Person”—as defined in Section 11.9.

        “Independent Accountants”—shall mean KPMG LLP.

        “Initial Net Asset Value”—as defined in Section 2.9(a).

        “Initial Net Asset Value Schedule”—as defined in Section 2.9(a).

        “Intellectual Property Assets”—as defined in Section 3.25(a).

        “Inventories”—all inventories of any Seller primarily related to the
Stamler Business, wherever located, including all finished goods, work in
process, raw materials, spare parts and all other materials and supplies to be
used or consumed by any Seller in the production of finished goods sold by the
Stamler Business.

        “IRS”—the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

      “Key Personnel”— as defined in Section 5.1(c).

        “Knowledge”—an individual will be deemed to have Knowledge of a
particular fact or other matter if that individual has actual knowledge of that
fact or matter after Reasonable Investigation. The Sellers will be considered to
have Knowledge of a particular fact or matter if any of the following
individuals has Knowledge of that fact or other matter: Wayne Oldenburg, Charles
Anderson, Sr., Grant Dail, Al Ebert, Peter Fitch, Bette Hackett, Timothy Nerenz,
Steven Rudenic, Donald Williams and Joseph Wouters.

        “Land”—the parcels and tracts of land described in Item 1 of Part 3.7.

        “Lease”—any real property lease or any lease or rental agreement,
license, right to use or installment and conditional sale agreement relating to
real property primarily used in the Stamler Business to which any Seller is a
party and any other Seller Contract pertaining to the leasing or use of any
Tangible Personal Property primarily relating to the Stamler Business.

        “Leased Real Property”—the real property described in Part 3.8 in which
any Seller has any right, title or interest pursuant to a Lease which is an
Assumed Contract.

        “Leave Policy” “— as defined in Section 10.1(c)(iii).

        “Legal Requirement”— any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute, treaty or other legal requirement which,
except as required by Section 11.3(d), is in effect on or prior to the Closing
Date.

        “Liability”—with respect to any Person, any liability of such Person of
any kind, character or description, whether known or unknown, absolute or
contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, and whether or not the
same is required to be accrued on the financial statements of such Person.

      “Marks”—as defined in Section 3.25(a)(i).

      “Material Consents”—as defined in Section 7.3.

      “Material Interest”—as defined in “Related Persons.”

        “Millersburg Facility”—means the buildings located at 600 Main and
Stamler Streets, Millersburg, Kentucky, as further described in Item 1 in Part
3.7, and the property on which the building is located.

      “Named Buyer Executive”—as defined in Section 6.5.

        “Negotiation Period”—as defined in Section 10.15.

      “Net Name”—as defined in Section 3.25(a)(vi).

        “Occupational Health Law”—any Legal Requirement designed to provide
healthful working conditions and to reduce occupational health hazards,
including without limitation the Occupational Safety and Health Act (to the
extent applicable to workplace health as opposed to workplace safety), which,
except as required by Section 11.3(d)), is in effect on or prior to the Closing
Date.

        “Occupational Safety Law”—any Legal Requirement in effect on or prior to
the Closing Date designed to provide safe working conditions and to reduce
occupational safety hazards, including without limitation the Occupational
Safety and Health Act (to the extent applicable to workplace safety as opposed
to workplace health).

        “Oldenburg Australia”—as defined in the first paragraph of this
Agreement.

        “Oldenburg Group”—as defined in the first paragraph of this Agreement.

        “Oldenburg South Africa”—as defined in the first paragraph of this
Agreement.

      “Open Issues”—as defined in Section 10.15.

        “Order”—any order, injunction, judgment, decree, ruling or arbitration
award of any Governmental Body or arbitrator.

        “Ordinary Course of Business”—an action taken by Sellers will be deemed
to have been taken in the Ordinary Course of Business only if that action:

(a)  

is consistent in nature, scope, timing and magnitude with the past practices of
Sellers with respect to the Stamler Business and is taken by Sellers in the
ordinary course of the normal, day-to-day operations of the Stamler Business;
and


(b)  

does not require authorization by the board of directors or shareholders of such
Person (or by any Person or group of Persons exercising similar authority).


      “Outside Date”—as defined in Section 7.9.

        “Part”—a part or Section of the Disclosure Letter.

      “Patents”—as defined in Section 3.25(a)(ii).

        “Performance Guarantee”—any (i) express written guaranty that equipment
will perform to a specified level (for example, tons of coal handled per hour or
minimum percentage of up time, but other than rating capacity included in the
normal specifications), including a specified level of production or
availability or a specified useful life, or (ii) warranty of fitness for purpose
under an equipment contract that specifies a performance level.

        “Permitted Encumbrances”—as defined in Section 3.9(b).

        “Permitted Non-Real Estate Encumbrances”—as defined in Section 3.9(b).

        “Permitted Real Estate Encumbrances”—as defined in Section 3.9(a).

        “Person”—an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.

        “Post-Signing Parts”—means all Parts of the Disclosure Letter other than
Pre-Signing Parts.

        “Pre-Signing Parts”—means the following Parts of the Disclosure Letter:
2.2(f); 2.2(m); 2.2(s); 2.4(a)(ii)(A); 2.4(a)(ii)(B); 2.4(a)(vi); 3.4(a); 3.6;
3.7; 3.9(b)(ii); 3.11(a); 3.11(c); 3.12; 3.13; 3.14; 3.16(a); 3.16(c); 3.18(b);
3.19; 3.20(b); 3.22; 3.23(b); 3.23(d); 3.24(b); 3.25(c); 5.1(c); and 10.1(b)(i).

        “Prime Rate”— means the interest rate per annum announced by Bank of
America, N.A. as its prime rate on the Closing Date.

        “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

      “Purchase Price”—as defined in Section 2.3.

        “Purchase Price Allocation Agreement”—as defined in Section 2.5.

      “PWC”—as defined in Section 2.9(b).

        “PWC Initial Income Statement Memorandum”—as defined in Section 7.11(a).

        “PWC Initial Net Asset Value Memorandum”—as defined in Section 2.9(a).

        “Reasonable Investigation”—with respect to any individual means (a)
reading this Agreement and the Disclosure Letter and (b) if such individual
believes that there is a reasonable likelihood that a provision of this
Agreement stated to be based on the Knowledge of the Sellers is not consistent
with the relevant facts, such further investigation as such individual considers
appropriate to satisfy himself or herself that there is no such inconsistency;
provided that, such further investigation shall not require a general review of
the Seller Contracts.

        “Record”—information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

        “Related Party Competing Business”—as defined in Section 3.28.

        “Related Person”— With respect to a particular individual:

(a)  

each other member of such individual’s Family;


(b)  

any Person that is directly or indirectly controlled by any one or more members
of such individual’s Family;


(c)  

any Person in which members of such individual’s Family hold (individually or in
the aggregate) a Material Interest; and


(d)  

any Person with respect to which one or more members of such individual’s Family
serves as a director, officer, partner, executor or trustee (or in a similar
capacity).


With respect to a specified Person other than an individual:

(a)  

any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;


(b)  

any Person that holds a Material Interest in such specified Person;


(c)  

each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity);


(d)  

any Person in which such specified Person holds a Material Interest; and


(e)  

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).


For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least twenty percent (20%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least twenty percent (20%) of the outstanding equity securities
or equity interests in a Person.

        “Release”—any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration of a Hazardous Material on or into the Environment or into or out
of any property.

        “Remedial Action”—all actions, including any capital expenditures,
required (a) to clean up, remove, treat or in any other way address any
Hazardous Material; (b) to prevent the Release or Threat of Release or to
minimize the further Release of any Hazardous Material so it does not migrate or
endanger the Environment; or (c) to bring all Stamler Facilities and the
operations conducted thereon into material compliance with Environmental Laws
and environmental Governmental Authorizations in each case where the conduct of
such actions is required: (x) under Environmental Laws in effect as of the
Closing Date; or (y) to address conditions of contamination exceeding cleanup
standards applicable under Environmental Laws in effect as of the Closing Date.

        “Representative”—with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

        “Restricted Material Contracts”—as defined in Section 2.10(a).

        “Retained Liabilities”—as defined in Section 2.4(b).

        “Securities Act”— means the Securities Act of 1933, as amended.

        “Sellers”—as defined in the first paragraph of this Agreement.

        “Seller Claims”—as defined in Section 10.13(a).

        “Seller Contract”—any Contract (a) under which any Seller is a party or
has actual or contingent rights or benefits; (b) under which any Seller has any
actual or contingent obligation or Liability; or (c) by which any Seller or any
of the Assets owned or used by any Seller is, or may by the terms of such
Contract become, bound.

      “Seller Insurance Policies”—as defined in Section 10.13(a).

        “Seller Liabilities”—as defined in Section 10.13(a).

        “Seller Representative”—as defined in Section 13.15(a).

        “Seller Subsidiary”—as defined in the first paragraph of this Agreement.

      “Sellers’ Cap”—as defined in Section 11.5.

        “Sellers’ Deductible”—as defined in Section 11.5.

        “Software”—all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

        “Soil Removed Solely for Business Reasons”—as defined in Section
11.3(c)(viii).

        “Special Terms”—an order or quote for original equipment contains
“Special Terms” where such order or quote:

(i)  

reflects an Extended Warranty;


(ii)  

reflects (a) seller financing or (b) extended payment terms beyond 60 days,
other than customer retentions or holdbacks in the Ordinary Course of Business
which are based on the passage of time (and not performance or other
conditions);


(iii)  

involves a delivery commitment that extends beyond twelve (12) months after the
date of this Agreement;


(iv)  

is subject to an express penalty provision for late delivery;


(v)  

reflects a Performance Guarantee; or


(vi)  

reflects a Consequential Damages Provision.


        “Special Warranty Liability” means all warranty Liabilities paid or
incurred by any Buyer Indemnified Person in respect of any warranty Liabilities
not disclosed with reasonable specificity on the certificate delivered by
Sellers pursuant to Section 2.7(a)(xiv).

        “Stamler Business”—as defined in the recitals to this Agreement.

        “Stamler Contract”—any Seller Contract related primarily to the Stamler
Business.

      “Stamler Employee Plans”—as defined in Section 3.16(a).

        “Stamler Facilities”—the Millersburg Facility and the Leased Real
Property.

        “Storefront Properties/House” means the real property identified
generally on Item 2 of Part 3.7 and the buildings located thereon.

        “Subsidiary”—with respect to any Person (the “Owner”), any corporation
or other Person of which securities or other interests having the power to elect
a majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

        “Tangible Personal Property”—all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by the Sellers (wherever located and whether or not carried on the
Sellers’ books) and primarily related to the Stamler Business, together with any
express or implied warranty by the manufacturers or sellers or lessors of any
item or component part thereof and all maintenance records and other documents
relating thereto; provided that all tangible personal property located at the
Millersburg Facility shall constitute “Tangible Personal Property” except items
(i) not dedicated to the Stamler Business together with (ii) items included on a
list to be mutually agreed upon between Oldenburg Group and Buyer prior to the
Closing.

        “Tax”—any income, gross receipts, license, payroll, employment, excise,
stamp, occupation, premium, property, windfall profit, customs, vehicle,
airplane, boat, vessel or other title or registration, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, value added, alternative, add-on minimum and other tax, fee,
assessment, levy, tariff, charge or duty of any kind whatsoever and any
interest, penalty, addition or additional amount thereon imposed, assessed or
collected by or under the authority of any Governmental Body or payable under
any tax-sharing agreement.

        “Tax Return”—any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

        “Third Party”—a Person that is not a party to this Agreement.

        “Third-Party Claim”—any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

        “Threat of Release”—a reasonable likelihood of a Release that would
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.

        “Transition Manufacturing Agreement”—as defined in Section 2.7(a)(viii).

        “Transition Services Agreement”—as defined in Section 2.7(a)(ix).

        “Unaudited Financial Statements”—as defined in Section 7.11(a).

      “WARN Act”—as defined in Section 3.23(d).


1.2 USAGE

(a)  

Interpretation. In this Agreement, unless a clear contrary intention appears:


(i)  

the singular number includes the plural number and vice versa;


(ii)  

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;


(iii)  

reference to any gender includes each other gender;


(iv)  

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;


(v)  

except as otherwise required by Section 11.3(d), reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time on
or prior to the Closing Date, including rules and regulations promulgated
thereunder on or prior to the Closing Date, and reference to any section or
other provision of any Legal Requirement means that provision of such Legal
Requirement from time to time in effect on or prior to the Closing Date and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;


(vi)  

“hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;


(vii)  

“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;


(viii)  

“or” is used in the inclusive sense of “and/or”;


(ix)  

with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and


(x)  

references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto in effect as of
the applicable time on or before the Closing Date.


(b)  

Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.


(c)  

Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.


(d)  

Documents or Information Made Available. Unless otherwise specified herein,
where a representation in this Agreement states that documents or information
have been made available to the other party, such statement shall mean that the
documents or information made available were current as of the time the
representation is made.



ARTICLE II.


SALE AND TRANSFER OF ASSETS; CLOSING


2.1 ASSETS TO BE SOLD

        Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, but effective as of the Effective Time, the Sellers
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from the Sellers, all of the Sellers’ right, title and
interest in and to all of the Sellers’ property and assets, real, personal or
mixed, tangible and intangible, of every kind and description, wherever located,
which primarily relate to the Stamler Business as currently conducted, as a
going concern, including the following (but excluding the Excluded Assets):

(a)     the Millersburg Facility and all right, title and interest of Sellers in
the Leased Real Property;

(b)     all Tangible Personal Property, including (i) those items described in
Part 2.1(b), and (ii) the jigs and tooling located at Oldenburg Group’s
facilities in Iron River, Michigan and Rhinelander, Wisconsin, to the extent
dedicated to the Stamler Business or included on a list to be mutually agreed
between Oldenburg Group and Buyer prior to the Closing;

(c)     all Inventories, including the Inventories in Iron River, Michigan and
Rhinelander, Wisconsin primarily related to the Stamler Business and consisting
of jobs in process and unique Stamler parts;

(d)     all Accounts Receivable;

(e)     all Stamler Contracts (except Excluded Contracts), including those
listed in Part 3.20(a), and all outstanding offers or solicitations made by or
to any Seller to enter into any Contract primarily related to the Stamler
Business together with all security agreements executed by customers for the
benefit of the Stamler Business (collectively, the “Assigned Contracts”);

(f)     all Governmental Authorizations related to the Stamler Facilities or
primarily related to the Stamler Business, and all pending applications therefor
or renewals thereof including those listed in Part 3.17(b), in each case to the
extent transferable to Buyer;

(g)     all data and Records primarily related to the Stamler Facilities or
primarily related to the operations of the Stamler Business, including client
and customer lists and Records, referral sources, research and development
reports and Records, production reports and Records, service and warranty
Records, equipment logs, operating guides and manuals, financial and accounting
Records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and Records and,
subject to Legal Requirements, copies of all personnel Records and other Records
described in Section 2.2(g);

(h)     all of the Business Names, all Intellectual Property Assets primarily
related to the Stamler Business and all intangible rights and property of the
Sellers primarily related to the Stamler Business, including going concern
value, goodwill, telephone, telecopy and listings and those items listed in
Parts 3.25(d), (e), (f) and (g) which are primarily related to the Stamler
Business, except to the extent specifically excluded under Sections 2.2(m),
2.2(n) or 2.2(s);

(i)     all claims of the Sellers against third parties primarily relating to
the Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent, except to the extent specifically excluded under Section 2.2;

(j)     all rights of the Sellers relating to deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof primarily related to
the Stamler Business that are not listed in Part 2.2(d) or excluded under
Sections 2.2(d), 2.2(e), 2.2(f), 2.2(h), 2.2(i), 2.2(l) and 2.2(o); and

(k)     all other properties and assets of every kind, character and
description, tangible or intangible, owned by any Seller and used or held for
use primarily in connection with the Stamler Business, whether or not similar to
the items specifically set forth above, and not specifically excluded under
Section 2.2.

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability or obligation
related to the Assets unless Buyer expressly assumes that Liability or
obligation pursuant to Section 2.4(a).


2.2 EXCLUDED ASSETS

        Notwithstanding anything to the contrary contained in Section 2.1 or
elsewhere in this Agreement, the following assets of the Sellers (collectively,
the “Excluded Assets”) are not part of the sale and purchase contemplated
hereunder, are excluded from the Assets and shall remain the property of the
Sellers after the Closing:

(a)     all cash, cash equivalents and short-term investments;

(b)     all minute books, stock Records and corporate seals;

(c)     the shares of capital stock of the Seller Subsidiaries owned by
Oldenburg Group;

(d)     those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof specifically listed in Part
2.2(d);

(e)     all insurance policies and rights thereunder;

(f)     all of the Stamler Contracts listed in Part 2.2(f);

(g)     all Records of any Seller except to the extent included in the Assets;

(h)     all claims for refund of Taxes and other governmental charges of
whatever nature;

(i)     all rights in connection with and assets of the Employee Plans;

(j)     all rights of the Sellers under this Agreement, the Bill of Sale, the
Assignment and Assumption Agreement, the Transition Services Agreement, the
Transition Manufacturing Agreement and all other agreements entered into between
Buyer and any Seller in connection with this Agreement;

(k)     all equipment, tangible personal property, fixtures and other assets
located at Oldenburg Group’s facilities in Rhinelander, Wisconsin and Iron
River, Michigan together with the inventories at these locations, other than (1)
the jigs and tooling located at Oldenburg Group’s facilities in Iron River,
Michigan and Rhinelander, Wisconsin, to the extent (A) dedicated to the Stamler
Business or (B) mutually agreed between Oldenburg Group and Buyer prior to the
Closing, (2) the Inventories in Iron River, Michigan and Rhinelander, Wisconsin
primarily related to the Stamler Business and consisting of jobs in process and
unique Stamler parts and (3) the items that are specified in Part 2.2(k);

(l)     all of Sellers’ accounts and notes receivable owing from any Seller or
any Related Person of a Seller;

(m)     the property and assets expressly designated in Part 2.2(m);

(n)     all rights in the internet web sites and internet domain names
“Oldenburg.com” and “OldenburgGroup.com” and the email addresses ending with
“@Oldenburg.com” or “@Oldenburggroup.com”;

(o)     life insurance policies on Charles Anderson, Sr. and Wayne C. Oldenburg
and all proceeds and other rights and benefits relating to such policies;

(p)     the Storefront Properties/House;

(q)     all Governmental Authorizations not related to the Stamler Facilities or
not primarily related to the Stamler Business, and all pending applications
therefor and renewals thereof;

(r)     Tangible Personal Property located at the Millersburg Facility, to the
extent dedicated to Oldenburg Group businesses other than the Stamler Business
or included on a list to be mutually agreed between Oldenburg Group and Buyer
prior to the Closing; and

(s)     the “Oldenburg,” “Oldenburg Group,” “Lake Shore,” “Lake Shore Mining,”
“Lake Shore Mining Equipment” and “Oldenburg Stamler” names and other
Intellectual Property Assets and intangible rights and property of the Sellers
listed in Part 2.2(s).


2.3 CONSIDERATION

        The consideration for the Assets (the “Purchase Price”) will be (a) one
hundred eighteen million dollars ($118,000,000), and (b) the assumption of the
Assumed Liabilities. In accordance with Section 2.7(b), at the Closing, the
Purchase Price shall be delivered by Buyer as follows: (a) one hundred and
eighteen million dollars ($118,000,000) by wire transfer to accounts designated
by the Seller Representative (on behalf of the Sellers) in accordance with
Section 2.7(b); and (b) the balance of the Purchase Price by the execution and
delivery of the Assignment and Assumption Agreement. The Purchase Price shall be
subject to adjustment pursuant to Section 2.8 and Section 2.9.


2.4 LIABILITIES

(a)  

Assumed Liabilities. On the Closing Date, but effective as of the Effective
Time, Buyer shall assume and agree to discharge only the following Liabilities
and obligations of the Sellers (the “Assumed Liabilities”), but only to the
extent not retained under Section 2.4(b)(i) through (xv):


(i)  

all trade accounts payable and notes payable incurred by a Seller in its conduct
of the Stamler Business which are included in the Closing Net Asset Value
(excluding in each case payables owing to any Seller or any Related Person of
any Seller or with respect to the Equipment Notes Payable);


(ii)  

any Liability or obligation to a Seller’s customer under (A) such Seller’s
standard warranty in the form disclosed in Part 2.4(a)(ii)(A), (B) other
warranties of the type generally disclosed in Part 2.4(a)(ii)(B) (the “Customary
Exceptions”), (C) Extended Warranties disclosed in Part 2.4(a)(ii)(C) and (D)
Performance Guarantees disclosed in Part 2.4(a)(ii)(D), in each case given by
such Seller to its customers in its conduct of the Stamler Business prior to the
Effective Time;


(iii)  

any Liability or obligation due under the Assigned Contracts, other than (A) any
Liability or obligation arising under the Stamler Contracts described on Part
2.4(a)(iii) or the Equipment Notes Payable, (B) any Liability or obligation
arising out of or relating to a Breach that occurred prior to the Effective
Time, and (C) except as provided in Section 2.4(a)(ii), any Liability or
obligation under warranties or Performance Guarantees;


(iv)  

accrued liabilities for wages, salary, vacation, sick leave, sales commissions
and benefits attributable to the Active Employees (including beneficiaries or
dependents) of the Stamler Business of the type contained in the relevant
accounts listed in Exhibit 2.9 (but in each case only to the extent of the
Liability therefor included in the Closing Net Asset Value) or otherwise assumed
under Section 10.1 and not required to be included in Closing Net Asset Value
under Section 2.9; provided, that, the Assumed Liabilities shall not include
liabilities for workers’ compensation or health insurance claims; and provided,
further, that the Parties agree that with respect to those benefits set forth in
each account listed in Exhibit 2.9 as a “reimbursement account,” Buyer’s sole
obligation under this Section 2.4(a)(iv) shall be to reimburse Sellers for
accrued but unpaid amounts in such accounts as of the Closing Date (to the
extent reflected in the Closing Net Asset Value) if and when such amounts are
remitted to the Stamler Plan by the Sellers and Buyer shall not assume any
Liability under the Stamler Plan that corresponds to such account;


(v)  

those other current and long-term liabilities and accrued liabilities incurred
by a Seller in its conduct of the Stamler Business in the Ordinary Course of
Business of the type contained in the relevant accounts listed in Exhibit 2.9,
but in each case only to the extent of the Liability therefor included in the
Closing Net Asset Value;


(vi)  

those contingent liabilities of Sellers specified in Part 2.4(a)(vi); and


(vii)  

any Liability or obligation under the Sellers Sick Bank benefit described on
Part 2.4(a)(vii), but only to the extent of the Liability therefore included in
the Closing Net Asset Value.


(b)  

Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by the Sellers. “Retained Liabilities” shall mean every Liability or obligation
of the Sellers other than the Assumed Liabilities, including:


(i)  

any Liability or obligation arising out of or relating to products of any
Seller, including product liability damage to persons and property and warranty
obligations, to the extent sold prior to the Effective Time (including any
Liability or obligation relating to asbestos contained in any product
manufactured or sold by any Seller or any of their predecessors), other than (A)
for Liabilities or obligations arising out of changes or modifications to such
products made by Buyer after the Effective Time or (B) warranty obligations to
the extent assumed under Section 2.4(a)(ii);


(ii)  

any Liability or obligation under (A) any Assigned Contract (other than those
Liabilities or obligations assumed by Buyer under Section 2.4(a)(iii)), or (B)
any Seller Contract not assumed by Buyer under Section 2.4(a) (including the
Excluded Contracts);


(iii)  

any Liability or obligation for Taxes for which any Seller is liable under
applicable law, including (A) any Taxes arising as a result of the Sellers’
operation of their business or ownership of the Assets prior to the Effective
Time, (B) any income or capital gains Taxes that will arise as a result of the
sale of the Assets pursuant to this Agreement, (C) any deferred Taxes of any
nature and (D) all Taxes payable by Sellers pursuant to Section 10.2; provided,
that, the Buyer shall be responsible for Taxes to the extent set forth in
Section 10.2(c).


(iv)  

any Environmental and Health Liabilities arising out of or relating to (A) any
formerly owned or operated property or facility or (B) any location utilized for
the offsite treatment, storage, disposal, arrangement for disposal, or other
management of Hazardous Materials prior to the Effective Time;


(v)  

any Liability or obligation under the Stamler Employee Plans or relating to
payroll, vacation, sick leave, workers’ compensation, unemployment benefits,
pension benefits, employee stock option or profit-sharing plans, health care
plans or benefits or any other employee plans or benefits of any kind for the
Active Employees (including any beneficiaries or dependents thereof), except to
the extent specifically assumed under Section 2.4(a)(iv) or Section ;


(vi)  

any Liability or obligation under any employment, severance, retention or
termination agreement or agreement to pay any bonus based upon the sale of the
assets described herein with any employee of any Seller or any Related Person of
any of them, except for agreements listed in Part 3.20(g) or as otherwise
provided in Section 2.4(a)(iv) or Section 10.1;


(vii)  

any Liability or obligation arising out of or relating to any employee grievance
prior to the Effective Time whether or not the affected employees are hired by
Buyer;


(viii)  

any Liability or obligation of any Seller to any Related Person of any Seller,
other than any Liability or obligation under purchase orders listed in Part
2.4(b)(viii) pursuant to which the Stamler Business will purchase battery
haulers from Oldenburg Group after the Effective Time;


(ix)  

any Liability or obligation to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of any Seller;


(x)  

any Liability or obligation to distribute to any of Oldenburg Group’s
shareholders or otherwise apply all or any part of the consideration received
hereunder;


(xi)  

any Liability or obligation arising out of any Proceeding pending as of the
Effective Time;


(xii)  

any Liability or obligation with respect to any employee or former employee
(including any beneficiaries or dependent thereof) of any Seller that is not an
Active Employee and any Liability or obligation under any Employee Plan or other
employee benefit plan, program or arrangement of any kind that is not a Stamler
Employee Plan;


(xiii)  

any Liability or obligation of any Seller under this Agreement or any other
document, certificate or instrument executed by any Seller in connection with
the Contemplated Transactions;


(xiv)  

any Liability or obligation for deferred compensation, except to the extent
provided in Section 2.4(a)(iv); and


(xv)  

any Liability or obligation arising out of or relating to indebtedness for
borrowed money of the Sellers or guarantees of indebtedness for borrowed money
of Sellers, the Shareholder or any other Person.



2.5 ALLOCATION

        The Purchase Price shall be allocated in a manner to be agreed by Buyer
and Sellers (and their respective independent public accountants) and set forth
in a purchase price allocation agreement in customary and reasonable form to be
agreed by the parties (the “Purchase Price Allocation Agreement”). After the
Closing, the parties shall make consistent use of the allocation principles
embodied in the Purchase Price Allocation Agreement for all Tax purposes and in
all filings, declarations and reports with the IRS in respect thereof, including
the reports required to be filed under Section 1060 of the Code. In any
Proceeding related to the determination of any Tax, neither Buyer nor any Seller
shall contend or represent that such allocation is not a correct allocation, to
the extent that such allocation is consistent with the Purchase Price Allocation
Agreement.


2.6 CLOSING

        Unless Buyer and Sellers otherwise agree, the purchase and sale provided
for in this Agreement (the “Closing”) will take place at the offices of Buyer at
100 E. Wisconsin Avenue, Milwaukee, Wisconsin, commencing at 10:00 a.m. (local
time) on the date that is ten (10) Business Days following the satisfaction of
the conditions set forth in Article VII and Article VIII, unless the parties
agree upon an earlier date. Subject to the provisions of Article IX, failure to
consummate the purchase and sale provided for in this Agreement on the date and
time and at the place determined pursuant to this Section 2.6 will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement. In such a situation, the Closing will occur as
soon as practicable, subject to Article IX.


2.7 CLOSING OBLIGATIONS

        In addition to any other documents to be delivered under other
provisions of this Agreement, at the Closing:

(a)  

Sellers shall deliver to Buyer:


(i)  

a bill of sale for all of the Assets that are Tangible Personal Property in
customary form and substance reasonably acceptable to Buyer and Sellers (the
“Bill of Sale”) executed by the Sellers;


(ii)  

an assignment of all of the Assets that are intangible personal property in
customary form and substance reasonably acceptable to Buyer and Sellers, which
assignment shall also contain Buyer’s undertaking and assumption of the Assumed
Liabilities (the “Assignment and Assumption Agreement”) executed by the Sellers;


(iii)  

a recordable warranty deed and a FIRPTA affidavit for each interest in the
Millersburg Facility, and for each leasehold interest in Leased Real Property,
an Assignment and Assumption of Lease in customary form and substance reasonably
acceptable to Buyer and Sellers or such other appropriate document or instrument
of transfer, as the case may require, each in form and substance reasonably
satisfactory to Buyer and its counsel and executed by the applicable Seller(s);


(iv)  

assignments of the Intellectual Property Assets and separate assignments of all
registered Marks, Patents and Copyrights, in each case to the extent sold,
conveyed, assigned, transferred or delivered to Buyer pursuant to Section 2.1,
in customary form and substance reasonably acceptable to Buyer and Sellers,
executed by the applicable Seller(s);


(v)  

such other deeds, bills of sale, assignments, certificates of title, documents
and other instruments of transfer and conveyance as may reasonably be requested
by Buyer, each in form and substance reasonably satisfactory to Buyer and its
legal counsel and executed by the applicable Seller(s);


(vi)  

a noncompetition agreement in customary form and substance reasonably acceptable
to Buyer and Sellers and consistent with the principles set forth in Section
10.7, executed by Wayne C. Oldenburg and Sellers (the “Noncompetition
Agreement”);


(vii)  

[reserved];


(viii)  

a transition manufacturing agreement in the form of Exhibit 2.7(a)(viii) (the
“Transition Manufacturing Agreement”), executed by Sellers;


(ix)  

a transition services agreement pursuant to which each party shall provide the
others with reasonable transition services necessary to operate the Stamler
Business and Sellers’ remaining businesses for a transitional period following
the Closing (in substantially the same manner as operated by the Sellers prior
to the Closing), in customary form and substance reasonably acceptable to Buyer
and Sellers (the “Transition Services Agreement”), executed by Sellers;


(x)  

a certificate executed by each Seller as to the accuracy of their
representations and warranties as of the Closing in accordance with Section 7.1
and as to their compliance with and performance of their covenants and
obligations to be performed or complied with at or before the Closing in
accordance with Section 7.2;


(xi)  

a certificate of the Seller Representative certifying, as complete and accurate
as of the Closing, and attaching all requisite resolutions or actions of the
board of directors and shareholders of each Seller approving the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
and certifying to the incumbency and signatures of the officers of each Seller
executing this Agreement and any other document relating to the Contemplated
Transactions;


(xii)  

funds sufficient to pay all Taxes payable in connection with the transfer or
re-registration of title to the Millersburg Facility and all vehicles included
in the Assets;


(xiii)  

a Purchase Price Allocation Agreement executed by Sellers;


(xiv)  

a certificate setting forth a list of all warranties in force at Closing on a
machine-by-machine basis; and


(xv)  

the Non-Use Covenant (as defined in Section 10.12) executed by Sellers.


(b)  

Buyer shall deliver to the Seller Representative:


(i)  

one hundred and eighteen million dollars ($118,000,000) to an account or
accounts specified by the Seller Representative in a writing delivered to Buyer
at least three (3) business days prior to the Closing Date;


(ii)  

[reserved];


(iii)  

[reserved];


(iv)  

the Assignment and Assumption Agreement executed by Buyer;


(v)  

the Noncompetition Agreements executed by Buyer;


(vi)  

the Transition Manufacturing Agreement executed by Buyer;


(vii)  

the Transition Services Agreement executed by Buyer;


(viii)  

a certificate executed by Buyer as to the accuracy of its representations and
warranties as of the Closing in accordance with Section 8.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing in accordance with Section 8.2;


(ix)  

a certificate of the Secretary of Buyer attaching and certifying, as complete
and accurate as of the Closing, all requisite resolutions or actions of Buyer’s
board of directors approving the execution and delivery of this Agreement and
the consummation of the Contemplated Transactions and certifying to the
incumbency and signatures of the officers of Buyer executing this Agreement and
any other document relating to the Contemplated Transactions;


(x)  

replacement letters of credit or back-to-back letters of credit in customary
form and substance reasonably acceptable to Buyer and Sellers in each case with
respect to the letters of credit primarily related to the Stamler Business which
are listed on Item 1 of Part 2.4(a)(vi) (with additions or deletions thereto as
agreed to by the Parties prior to Closing) and a replacement guarantee of the
post-Closing Lease obligations for the Leased Real Property located in
Australia;


(xi)  

a Purchase Price Allocation Agreement executed by Buyer;


(xii)  

resale certificates for those jurisdictions in which Buyer is taking possession
of the Assets, except jurisdictions where prohibited or not permitted by law;
and


(xiii)  

if requested by Seller Representative, an Excluded Contract Transition Agreement
(the “Excluded Contract Transition Agreement”) pursuant to which Buyer will
contract with Sellers to complete certain manufacturing required under the
Excluded Contracts on terms mutually acceptable to Buyer and Sellers (but which
shall not subject Buyer to any Liability or obligation with respect to
performance guarantees or other liabilities not typically assumed by Buyer).



2.8 ADJUSTMENT AMOUNT AND PAYMENT

(a)  

Within five (5) days after the final determination of the calculation of Closing
Net Asset Value (whether through failure of the Buyer to timely deliver a
Dispute Notice, agreement of the parties, or determination of the Independent
Accountants):


(i)  

if Closing Net Asset Value is less than Initial Net Asset Value, the Seller
Representative (on behalf of the Sellers) shall pay Buyer the difference; or


(ii)  

if Closing Net Asset Value is more than Initial Net Asset Value, Buyer shall pay
the Seller Representative (on behalf of the Sellers) the excess.


(b)  

All such payments shall be made by wire transfer of immediately available funds
to an account or accounts designated in writing by the Seller Representative or
Buyer, as appropriate, which designation shall be made by the party receiving
such payment no later than one (1) business day prior to the payment date.


(c)  

All payments shall be made together with interest at the Prime Rate, which
interest shall begin accruing on the Closing Date and end on the date that the
payment is made.



2.9 ADJUSTMENT PROCEDURE

(a)     The net asset value of the Stamler Business as of December 31, 2005 (the
“Initial Net Asset Value”) was Thirty-Nine Million One Hundred Sixty-Two
Thousand dollars ($39,162,000) as reflected in the calculation thereof shown on
Exhibit 2.9(a) (the “Initial Net Asset Value Schedule”). The Initial Net Asset
Value Schedule was prepared by Sellers from the audited financial statements of
Oldenburg Group and its Subsidiaries as of December 31, 2005. The Initial Net
Asset Value Schedule includes any and all unbooked December 31, 2005 audit
adjustments related to the Stamler Business, if any, as included within the
workpapers of Price WaterhouseCoopers LLP (“PWC”). PWC has (i) reviewed the
methodology used to derive the Initial Net Asset Value Schedule, (ii) reconciled
the Initial Net Asset Value Schedule to the appropriate trial balances of the
respective coal related businesses, (iii) reviewed the reconciling items and
(iv) prepared a memorandum for their workpapers outlining their procedures (the
“PWC Initial Net Asset Value Memorandum”). The PWC workpapers and the PWC
Initial Net Asset Value Memorandum will be made available to Buyer and the
Consulting Accountants.

(b)     As promptly as reasonably practicable after the Closing Date, and in any
event not later than ninety (90) days after the Closing Date, Seller
Representative shall deliver to Buyer a schedule setting forth the calculation
of Closing Net Asset Value (the “Closing Net Asset Value Schedule”). The Closing
Net Asset Value Schedule shall be prepared by Sellers from the Oldenburg Group
financial statements, prepared in accordance with GAAP and prepared using the
methodology consistent with the preparation of the Initial Net Asset Value
Schedule as of the Closing Date, using the procedures set forth in Exhibit 2.9.
PWC will perform specific procedures on the Closing Net Asset Value Schedule,
the adequacy of which will be agreed upon by the Buyer and Sellers prior to PWC
commencing such procedures. The specific procedures to be performed by PWC will
be outlined in an “Agreed Upon Procedures Letter” issued by PWC and signed by
Buyer and Sellers.

(c)     During its preparation of the Closing Net Asset Value Schedule, the
Seller Representative shall consult with Buyer and the Consulting Accountants.

(d)     Buyer shall have thirty (30) days from the date the Seller
Representative delivers the Closing Net Asset Value Schedule (such period, the
“Dispute Period”) to notify the Seller Representative, in writing, as to whether
Buyer believes in good faith that the Closing Net Asset Value Schedule contains
errors or has not been prepared in accordance with this Section 2.9 (such
written notice, the “Dispute Notice”). The Dispute Notice shall specify in
reasonable detail the specific items that are in dispute (the “Disputed Items”).
Any items not in dispute at the end of the Dispute Period shall be deemed to be
final and correct and shall be binding upon each of the parties hereto. During
the Dispute Period, Buyer and the Consulting Accountants shall be permitted to
review (during regular business hours and upon reasonable prior notice) the
working papers of the Seller Representative and PWC relating to the Disputed
Items.

(e)     If Buyer fails to deliver a Dispute Notice to the Seller Representative
during the Dispute Period, the Seller Representative’s calculation of Closing
Net Asset Value shall be deemed to be final and correct and shall be binding
upon each of the parties hereto.

(f)     If Buyer delivers a Dispute Notice to the Seller Representative during
the Dispute Period, the Seller Representative and Buyer shall, for a period of
forty-five (45) days from the date the Dispute Notice is delivered to the Seller
Representative (such period, the “Resolution Period”), use their respective
Commercially Reasonable Efforts to amicably resolve the Disputed Items. Any
Disputed Items so resolved by the parties shall be deemed to be final and
correct as so resolved and shall be binding upon each of the parties hereto.

(g)     If the Sellers and Buyer are unable to resolve all of the Disputed Items
during the Resolution Period, then either Buyer, on the one hand, or the Seller
Representative, on the other hand, may refer the remaining Disputed Items to the
Independent Accountants. Such referral shall be made in writing to the
Independent Accountants, copies of which shall concurrently be delivered to the
non-referring party hereto. The referring party shall furnish the Independent
Accountants, at the time of such referral, with the Closing Net Asset Value
Schedule and the Dispute Notice. The parties shall also furnish the Independent
Accountants with such other information and documents as the Independent
Accountants may reasonably request in order for them to resolve the Disputed
Items. The parties hereto shall also, within ten (10) days of the date the
Disputed Items are referred to the Independent Accountants, provide the
Independent Accountants with a written notice (a “Position Statement”)
describing in reasonable detail their respective positions on the Disputed Items
(copies of which will concurrently be delivered to the other party hereto). If
any party fails to timely deliver its Position Statement to the Independent
Accountants, the Independent Accountants shall resolve the Disputed Items solely
upon the basis of the information otherwise provided to them. The Independent
Accountants shall resolve all Disputed Items in a written determination to be
delivered to each of the parties hereto within forty-five (45) days after such
matter is referred to them; provided, however, that any delay in delivering such
determination shall not invalidate such determination or deprive the Independent
Accountants of jurisdiction to resolve the Disputed Items. The decision of the
Independent Accountants as to the Disputed Items shall be final and binding upon
the parties hereto and shall not be subject to judicial review. The fees and
expenses of the Independent Accountants incurred in the resolution of any
Disputed Items shall be determined by the Independent Accountants and set forth
in their report and shall be allocated and paid by Buyer, on the one hand, and
Sellers, on the other hand, in inverse proportion to the extent they prevailed
on the Disputed Items.


2.10 CONSENTS

(a)     If there are any Material Consents that have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Seller Contract as to which such Material Consents were not obtained (or
otherwise are not in full force and effect) (the “Restricted Material
Contracts”), Buyer may, in its sole discretion, waive the closing conditions as
to any such Material Consent and elect to have Sellers continue their efforts to
obtain the Material Consents for a period of up to 180 days following the
Closing. If Buyer elects to waive any closing condition as to any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither
this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the Contemplated Transactions shall
constitute a sale, assignment, assumption, transfer, conveyance or delivery or
an attempted sale, assignment, assumption, transfer, conveyance or delivery of
the Restricted Material Contracts, and following the Closing, the parties shall
use Best Efforts, and cooperate with each other, to obtain the Material Consent
relating to each Restricted Material Contract as quickly as practicable. Pending
the obtaining of any Material Consents relating to any Restricted Material
Contract, the parties shall cooperate with each other in any reasonable and
lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Material Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of any Seller against a third party thereunder). Buyer agrees to
reimburse Sellers for all out of pocket expenses actually incurred by Sellers
after the Closing Date to the extent such expenses are incurred in connection
with providing Buyer the benefits of the Restricted Material Contracts after the
Closing Date. Once a Material Consent for the sale, assignment, assumption,
transfer, conveyance and delivery of a Restricted Material Contract is obtained,
the applicable Seller shall promptly assign, transfer, convey and deliver such
Restricted Material Contract to Buyer, and Buyer shall assume the obligations
under such Restricted Material Contract assigned to Buyer from and after the
date of assignment to Buyer pursuant to a special-purpose assignment and
assumption agreement substantially similar in terms to those of the Assignment
and Assumption Agreement (which special-purpose agreement the parties shall
prepare, execute and deliver in good faith at the time of such transfer, all at
no additional cost to Buyer).

(b)     If there are any Consents other than the Material Consents necessary for
the assignment and transfer of any Assigned Contracts to Buyer which have not
yet been obtained (or otherwise are not in full force and effect) as of the
Closing, Buyer shall, in the case of each of the Assigned Contracts as to which
such Consents were not obtained (or otherwise are not in full force and effect),
accept the assignment of such Assigned Contract, in which case, as between Buyer
and the Sellers, such Assigned Contract shall, to the maximum extent practicable
and notwithstanding the failure to obtain the applicable Consent, be transferred
at the Closing pursuant to the Assignment and Assumption Agreement as elsewhere
provided under this Agreement.


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers represent and warrant, jointly and severally, to Buyer as follows:


3.1 ORGANIZATION AND GOOD STANDING

(a)     Part 3.1(a) contains a complete and accurate list of each Seller’s
jurisdiction of incorporation and any other jurisdictions in which any Seller is
qualified to do business as a foreign corporation with respect to the Stamler
Business. Each Seller is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Seller Contracts. Each Seller
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification and where the failure to
be so qualified would reasonably be expected to have a material adverse effect
on the Stamler Business. In 2004, Lake Shore, Lake Shore Mining and Lake Shore
Mining Equipment were merged with and into Oldenburg Group. The Stamler Business
does not include the vertical belt system (VBS) business previously conducted by
Lake Shore Mining.

(b)     Sellers have no Subsidiaries which own assets used by, or conduct any
aspect of, the Stamler Business and do not own any shares of capital stock or
other securities of any other Person which is a supplier to, customer of or
other business relation of the Stamler Business.


3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT

(a)  

This Agreement constitutes the legal, valid and binding obligation of each
Seller, enforceable against each of them in accordance with its terms, except
that enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Legal Requirements affecting creditors’ rights
generally and by general equitable principles. Upon the execution and delivery
by Sellers of each agreement to be executed and delivered by any or all of the
Sellers at the Closing (collectively, the “Seller’s Closing Documents”), each of
the Seller’s Closing Documents will constitute the legal, valid and binding
obligation of each of the Sellers, enforceable against each of them in
accordance with its terms. Each Seller has the absolute and unrestricted
corporate right, power and authority to execute and deliver this Agreement and
the Seller’s Closing Documents to which it is a party and to perform its
obligations under this Agreement and the Seller’s Closing Documents, and such
action has been duly authorized by all necessary action by each Seller’s
shareholders and board of directors.


(b)  

Except as set forth in Part 3.2(b), neither the execution and delivery of this
Agreement by Sellers nor the consummation or performance of any of the
Contemplated Transactions by Sellers will, directly or indirectly (with or
without notice or lapse of time):


(i)  

Breach (A) any provision of any of the Governing Documents of any Seller or (B)
any resolution adopted by the board of directors or the shareholders of any
Seller;


(ii)  

Breach or give any Governmental Body or other Person the right to challenge any
of the Contemplated Transactions or to exercise any legal remedy or obtain any
relief under any Legal Requirement or any Order to which any Seller or any of
the Assets are subject;


(iii)  

contravene, conflict with or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any Seller and that primarily relates to the Assets or to the Stamler
Business;


(iv)  

with respect to those Assigned Contracts for which any Consent is required, and
after giving effect to all Consents obtained, breach any provision of, or give
any Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Assigned Contract; or


(v)  

result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets other than a Permitted Encumbrance.


(c)  

Except as set forth in Part 3.2(c), no Seller is required to give any notice to
or obtain any Consent from any Person in connection with the execution and
delivery of this Agreement by Sellers or the consummation or performance of any
of the Contemplated Transactions by Sellers.



3.3 CAPITALIZATION

        All of the issued and outstanding equity securities of Oldenburg Group
are owned by Wayne C. Oldenburg (the “Shareholder”). The Shareholder is and will
be on the Closing Date the record and beneficial owner and holder of the shares
of Oldenburg Group. All of the issued and outstanding equity securities of the
Seller Subsidiaries are owned by Oldenburg Group. The Oldenburg Group is and
will be on the Closing Date the record and beneficial owner and holder of the
shares of the Seller Subsidiaries.


3.4 FINANCIAL STATEMENTS AND FINANCIAL INFORMATION

(a)  

Attached hereto as Exhibit 3.4 are unaudited balance sheet information for the
Stamler Business as at December 31, 2005 (the “Balance Sheet”) and related
statement of income information for the fiscal year then ended (the Balance
Sheet and related income statement information shall be referred to herein as
the “Unaudited Financial Statements”). Such financial information fairly
presents in all material respects the financial condition and the results of
operations of the Stamler Business as at the respective dates of and for the
periods referred to in such financial information, all in accordance with GAAP
(except as disclosed in Part 3.4(a)). The financial information referred to in
this Section 3.4 reflects the consistent application of such accounting
principles throughout the periods involved, except as disclosed in Part 3.4(a).
Except as set forth in Part 3.4(a), the financial information referred to in
this Section 3.4 has been prepared from and are in accordance with the
accounting Records of the Sellers in all material respects. There are no letters
from Sellers’ auditors to Oldenburg Group’s board of directors or the audit
committee thereof during the thirty-six (36) months preceding the execution of
this Agreement.


(b)  

The following financial schedules to be included in Part 3.4(b) will be correct
and complete in all material respects as of the Effective Time:


(i)  

the schedule of original equipment sales by customer for 2005 and year to date
through March 31, 2006, stating the invoice price for each sale; and


(ii)  

the schedule of backlog at March 31, 2006 by customer.



3.5 BOOKS AND RECORDS

        The books of account and other financial Records from which the
financial information referenced in Section 3.4 has been derived are complete
and correct in all material respects and represent actual, bona fide
transactions.


3.6 SUFFICIENCY OF ASSETS

        Except as set forth in Part 3.6, the Assets constitute all of the
assets, tangible and intangible, of any nature whatsoever, necessary to operate
the Stamler Business in the manner presently operated by Sellers and/or
reflected in the financial information described in Section 3.4.


3.7 DESCRIPTION OF MILLERSBURG FACILITY

        Part 3.7 contains a correct legal description, street address and tax
parcel identification number of the Millersburg Facility (which includes the
house included in the Storefront Properties/House).


3.8 DESCRIPTION OF LEASED REAL PROPERTY

        Part 3.8 contains a correct list by street address of the Leased Real
Property. Sellers have previously delivered to Buyer copies of all Leases for
the Leased Real Property.


3.9 TITLE TO ASSETS; ENCUMBRANCES

(a)  

Each Seller owns good and, with respect to the Millersburg Facility, marketable
title to its respective estates in the Stamler Facilities, free and clear of any
Encumbrances, other than:


(i)  

liens for Taxes for the current tax year which are not yet due and payable;


(ii)  

those Encumbrances described in Part 3.9(a) or items disclosed in the Prior
Survey (“Real Estate Encumbrances”);


(iii)  

easements for public utilities and other easements of record which do not impair
the use, occupancy or value of the Millersburg Facility in the operation of the
Stamler Business in each case subject to the matters described in Section
3.9(a)(ii) and the Prior Survey;


(iv)  

recorded building and use restrictions that are not violated by the current use
or occupancy of the Millersburg Facility or the operation of the Stamler
Business (collectively clauses (i) – (iv), “Permitted Real Estate
Encumbrances”); and


(v)  

such other Encumbrances that do not (A) secure indebtedness or (B) interfere
with the present or future use of or materially detract from the value of the
property subject thereto or affected thereby or the Stamler Business.


True and complete copies of (A) all existing title insurance policies and
surveys of or pertaining to the Millersburg Facility and (B) all instruments,
agreements and other documents evidencing, creating or constituting any Real
Estate Encumbrances have been delivered to Buyer. Sellers warrant to Buyer that,
at the time of Closing, the Millersburg Facility shall be free and clear of all
Encumbrances other than Permitted Real Estate Encumbrances.

(b)     Sellers own good title to all of the other Assets free and clear of any
Encumbrances other than those described in Part 3.9(b)(i) (“Non-Real Estate
Encumbrances”). Sellers warrant to Buyer that, at the time of Closing, all of
the other Assets shall be free and clear of all Encumbrances other than those
Non-Real Estate Encumbrances identified on Part 3.9(b)(ii) and Non-Real Estate
Encumbrances of the type identified in Section 3.9(a)(v) (“Permitted Non-Real
Estate Encumbrances” and, together with the Permitted Real Estate Encumbrances,
“Permitted Encumbrances”).


3.10 CONDITION OF FACILITIES

(a)     Use of the Stamler Facilities for the various purposes for which it is
presently being used is permitted as of right under all applicable zoning
requirements and is not subject to “permitted nonconforming” use or structure
classifications. Except as set forth on Part 3.10, all Improvements are in
compliance with all applicable Legal Requirements, including those pertaining to
zoning, building and the disabled, are in all material respects in good repair
and in good condition, ordinary wear and tear excepted. Except as set forth on
Part 3.10, no part of any Improvement encroaches on any real property not
included in the Stamler Facilities, and there are no buildings, structures,
fixtures or other Improvements primarily situated on adjoining property which
encroach on any part of the Land. The Land for the Millersburg Facility abuts on
and has direct vehicular access to a public road or has access to a public road
via a permanent, irrevocable, appurtenant easement benefiting such Land and
comprising a part of the Stamler Facilities, is supplied with public or
quasi-public utilities and other services appropriate for the operation of the
facilities located thereon and is not located within any flood plain or area
subject to wetlands regulation or any similar restriction. There is no existing
or, to the Knowledge of Sellers, proposed plan to modify or realign any street
or highway or any existing or proposed eminent domain proceeding that would
result in the taking of all or any part of any Stamler Facility or that would
prevent or hinder the continued use of any Stamler Facility as heretofore used
in the conduct of the Stamler Business.

(b)     Except as set forth in Part 3.10(b), each item of Tangible Personal
Property which has a fair market value in excess of twenty thousand dollars
($20,000) is in all material respects in good repair and good operating
condition, ordinary wear and tear excepted, and is suitable for continued use in
the Ordinary Course of Business. Except as disclosed in Part 3.10(b), all
material Tangible Personal Property used in the Stamler Business is in the
possession of Sellers.


3.11 ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE

(a)     All Accounts Receivable that are reflected on the Balance Sheet or on
the accounting Records of Sellers as of the Closing Date represent or will
represent valid obligations arising from sales actually made or services
actually performed by Sellers in the Ordinary Course of Business. Except to the
extent paid prior to the Closing Date, such Accounts Receivable are or will be
as of the Closing Date collectible net of the respective reserves shown on the
Balance Sheet or on the Closing Net Asset Value Schedule delivered pursuant to
Section 2.9 (which reserves are calculated consistent with past practice). There
is no material contest, claim, defense or right of setoff, other than returns in
the Ordinary Course of Business of the Stamler Business, with any account debtor
of an Account Receivable relating to the amount or validity of such Account
Receivable. Part 3.11(a) contains a complete and accurate list of the Accounts
Receivable outstanding for more than sixty (60) days as of the date of the
Balance Sheet, including aging of such Accounts Receivable.

(b)     Except as set forth on Part 3.11(b), since December 31, 2005, there has
been no material change in the number of days payable outstanding to vendors of
the Stamler Business. Since December 31, 2004, Sellers have not changed its
practices or procedures with respect to the payment of trade accounts payable.

(c)     Except as set forth on Part 3.11(c), all of the trade accounts payable
and notes payable included in the Closing Net Asset Value were incurred by
Sellers in the conduct of the Stamler Business in the Ordinary Course of
Business. The trade accounts payable and notes payable included in the Initial
Net Asset Value did not include any amounts for which the Sellers had issued
checks or wired funds as of December 31, 2005. The trade accounts payable and
notes payable included in the Closing Net Asset Value will not include any
amounts for which the Sellers will have issued checks or wired funds as of the
Effective Time.


3.12 INVENTORIES

        Except as set forth in Part 3.12, all items included in the Inventories
consist of a quality and quantity usable and, with respect to finished goods,
saleable, in the Ordinary Course of Business of the Stamler Business except for
obsolete items and items of below-standard quality, all of which have been
written off or written down to the lower of cost or market in the Balance Sheet
or on the accounting Records of the Sellers as of the Closing Date, as the case
may be using the procedures described in Part 3.12. Except as set forth on Part
3.12, the Sellers are not in possession of any inventory not owned by Sellers,
including goods already sold. All of the Inventories have been valued at the
lower of cost or market value on a first in, first out basis. Inventory now on
hand that were purchased after the date of the Balance Sheet were purchased in
the Ordinary Course of Business of the Stamler Business at a cost not exceeding
market prices prevailing at the time of purchase. The quantities of Inventory
(whether raw materials, work-in-process or finished goods) are not excessive but
are reasonable in the present circumstances of the Stamler Business.


3.13 NO UNDISCLOSED LIABILITIES

        Except as set forth in Part 3.13, Sellers have no Liability with respect
to the Stamler Business except for (a) Liabilities reflected or reserved against
in the Balance Sheet, (b) Liabilities arising under the Stamler Contracts (other
than for Breach), (c) Liabilities incurred in the Ordinary Course of Business of
the Stamler Business since the date of the Balance Sheet that in the aggregate
are not material to the Stamler Business, and (d) other Liabilities which
individually and in the aggregate are not material.


3.14 TAXES

        Sellers have paid, or made provision for the payment of, all Taxes with
respect to the Stamler Business that have or may have become due for all periods
prior to the Effective Date, or pursuant to any assessment received by any
Seller with respect to the Stamler Business for periods prior to the Effective
Date, except such Taxes, if any, as are listed in Part 3.14 and are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Balance Sheet. There are no
Encumbrances on any of the Assets that arose in connection with any failure (or
alleged failure) to pay any Tax when due, and Sellers have no Knowledge of any
basis for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Encumbrance.


3.15 NO MATERIAL ADVERSE CHANGE

        Since the date of the Balance Sheet, there has not been any material
adverse change in the business, operations, assets, results of operations or
condition (financial or other) of the Stamler Business taken as a whole, and no
event has occurred or circumstance exists that would reasonably be expected to
result in such a material adverse change; provided, however, that in no event
shall any of the following constitute a material adverse change in the business,
operations, assets, results of operations or condition (financial or other) of
the Stamler Business: (i) any change resulting from compliance by Sellers or
Buyer with the terms of, or the taking of any action contemplated by, this
Agreement or any Ancillary Agreement, (ii) changes in the global economy, the
U.S. economy or other economies in which the Sellers operate, (iii) changes in
the coal mining equipment industry in general, (iv) changes resulting from the
identity of the Buyer or the Buyer’s plans for the customers, suppliers or
employees of the Stamler Business, (v) changes with respect to GAAP after the
date of this Agreement or (vi) changes in Legal Requirements after the date of
this Agreement.


3.16 EMPLOYEE BENEFITS

(a)  

All “employee benefit plans” as defined by Section 3(3) of ERISA, all specified
fringe benefit plans as defined in Section 6039D of the Code, and all other
bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow or other agreement
related thereto that (i) is maintained or contributed to by any Seller or any
other corporation or trade or business controlled by, controlling or under
common control with any Seller (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has been
maintained or contributed to in the last six (6) years by any Seller or any
ERISA Affiliate, or with respect to which any Seller or any ERISA Affiliate has
or may have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of any Seller or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof shall collectively be known as the “Employee Plans.” Part
3.16(a) identifies as such any Employee Plan that is (w) a “defined benefit
plan” (as defined in Section 3(35) of ERISA) or any other plan that is subject
to the funding requirements of Section 412 of the Code or Section 302 of ERISA
other than a Multiemployer Plan; (x) a plan intended to meet the requirements of
Section 401(a) of the Code; or (y) a “Multiemployer Plan” (as defined in Section
3(37) of ERISA). Part 3.16(a) identifies as “Stamler Employee Plans” all
Employee Plans which cover or provide benefits for employees or former employees
(including any beneficiaries or dependents thereto) of the Stamler Business.
Also set forth on Part 3.16(a) is a complete and correct list of all ERISA
Affiliates of any Seller during the last six (6) years.


(b)  

Sellers have delivered or made available to Buyer true, accurate and complete
copies of (i) the documents comprising each Stamler Employee Plan (or, with
respect to any Stamler Employee Plan which is unwritten, a detailed written
description of eligibility, participation, benefits, funding arrangements,
assets and any other matters which relate to the obligations of any Seller or
any ERISA Affiliate); (ii) all trust agreements, insurance contracts or any
other funding instruments related to the Stamler Employee Plans; (iii) all
rulings, determination letters, no-action letters or advisory opinions from the
IRS, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
(“PBGC”) or any other Governmental Body that pertain to each Stamler Employee
Plan and any open requests therefor; (iv) the most recent actuarial and
financial reports (audited and/or unaudited) and the annual reports filed with
any Government Body with respect to the Stamler Employee Plans during the
current year and each of the three preceding years; (v) all collective
bargaining agreements pursuant to which contributions to any Employee Plan(s)
have been made or obligations incurred (including both pension and welfare
benefits) by any Seller or any ERISA Affiliate, and all collective bargaining
agreements pursuant to which contributions are being made or obligations are
owed by such entities; (vi) all securities registration statements filed with
respect to any Stamler Employee Plan; (vii) all contracts with third-party
administrators, actuaries, investment managers, consultants and other
independent contractors that relate to any Stamler Employee Plan, (viii) with
respect to Stamler Employee Plans that are subject to Title IV of ERISA, the
Form PBGC-1 filed for each of the three most recent plan years; and (ix) all
summary plan descriptions, summaries of material modifications and memoranda,
employee handbooks and other written communications regarding the Stamler
Employee Plans.


(c)  

Except as disclosed in Part 3.16(c), full payment has been timely made of all
amounts that are required under the terms of each Stamler Employee Plan or as
required under applicable law (including the Code and ERISA) to be paid as
contributions with respect to all periods prior to and including the last day of
the most recent fiscal year of such Stamler Employee Plan ended on or before the
date of this Agreement and all periods thereafter prior to the Closing Date. No
accumulated funding deficiency or liquidity shortfall (as those terms are
defined in Section 302 of ERISA and Section 412 of the Code) has been incurred
with respect to any Employee Plan, whether or not waived. Sellers are not
required to provide security to a Stamler Employee Plan under Section 401(a)(29)
of the Code. Sellers have paid in full all required insurance premiums, subject
only to normal retrospective adjustments in the ordinary course, with regard to
the Stamler Employee Plans for all policy years or other applicable policy
periods ending on or before the Closing Date.


(d)  

No Stamler Benefit Plan is a “defined benefit plan” (as defined in Section 3(35)
of the ERISA) or any other plan that is subject to the funding requirements of
Section 412 of the Code or Section 302 of ERISA or a “Multiemployer Plan” (as
defined in Section 4001(a)(3) of ERISA). No assets of the Stamler Business are
subject to any lien under Code Section 401(a)(29), ERISA Section 302(f) or Code
Section 412(n), ERISA Section 4068 or arising out of any action filed under
ERISA Section 4201(b). Neither Seller nor any ERISA Affiliate has incurred any
liability which could subject Buyer or any Asset of the Stamler Business to
liability under Section 412 of the Code or Title IV of ERISA.


(e)  

Each Seller has, at all times, complied, and currently complies, in all material
respects with the applicable continuation requirements for its welfare benefit
plans, including (1) Section 4980B of the Code (as well as its predecessor
provision, Section 162(k) of the Code) and Sections 601 through 608, inclusive,
of ERISA, which provisions are hereinafter referred to collectively as “COBRA”
and (2) any applicable state statutes mandating health insurance continuation
coverage for employees.


(f)  

The form and operation of all Stamler Employee Plans is in material compliance
with the applicable terms of ERISA, the Code, and any other applicable laws,
including the Americans with Disabilities Act of 1990, the Family Medical Leave
Act of 1993 and the Health Insurance Portability and Accountability Act of 1996,
and such plans have been operated in compliance with such laws and the written
Stamler Employee Plan documents. Neither any Seller nor any fiduciary of a
Stamler Employee Plan has violated the requirements of Section 404 of ERISA. All
required reports and descriptions of the Stamler Employee Plans (including
Internal Revenue Service Form 5500 Annual Reports, Summary Annual Reports and
Summary Plan Descriptions and Summaries of Material Modifications) have been
(when required) timely filed with the IRS, the U.S. Department of Labor or other
Governmental Body and distributed as required, and all notices required by ERISA
or the Code or any other Legal Requirement with respect to the Stamler Employee
Plans have been appropriately given.


(g)  

Each Stamler Employee Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter from the IRS, and
Sellers have no Knowledge of any circumstances that will or could result in
revocation of any such favorable determination letter. Each trust created under
any Stamler Employee Plan has been determined to be exempt from taxation under
Section 501(a) of the Code, and to Sellers’ Knowledge, there is no circumstance
that will or could result in a revocation of such exemption. Each Employee
Welfare Benefit Plan (as defined in Section 3(1) of ERISA) that utilizes a
funding vehicle described in Section 501(c)(9) of the Code or is subject to the
provisions of Section 505 of the Code has been the subject of a notification by
the IRS that such funding vehicle qualifies for tax-exempt status under Section
501(c)(9) of the Code or that the plan complies with Section 505 of the Code,
unless the IRS does not, as a matter of policy, issue such notification with
respect to the particular type of plan. With respect to each Stamler Employee
Plan, no event has occurred or condition exists that will or could give rise to
a loss of any intended tax consequence or to any Tax under Section 511 of the
Code.


(h)  

There is no material pending or threatened Proceeding relating to any Stamler
Employee Plan, nor is there any basis for any such Proceeding. Neither any
Seller nor any fiduciary of an Employee Plan has engaged in a transaction with
respect to any Stamler Employee Plan that, assuming the taxable period of such
transaction expired as of the date hereof, could subject any Seller or Buyer to
a Tax or penalty imposed by either Section 4975 of the Code or Section 502(l) of
ERISA or a violation of Section 406 of ERISA. The Contemplated Transactions will
not result in the potential assessment of a Tax or penalty under Section 4975 of
the Code or Section 502(l) of ERISA nor result in a violation of Section 406 of
ERISA.


(i)  

With respect to the Stamler Business, Sellers have maintained workers’
compensation coverage as required by applicable state law through purchase of
insurance and not by self-insurance or otherwise except as disclosed to Buyer on
Part 3.16(i).


(j)  

Except as required by Legal Requirements and as provided in Section 10.1(d), the
consummation of the Contemplated Transactions will not accelerate the time of
vesting or the time of payment, or increase the amount, of compensation due to
any director, employee, officer, former employee or former officer of any
Seller. There are no contracts or arrangements providing for payments that could
subject any person to liability for tax under Section 4999 of the Code.


(k)  

Except for the continuation coverage requirements of COBRA and except as set
forth on Part 3.16(k), Sellers have no obligations or potential liability for
benefits to employees, former employees or their respective dependents following
termination of employment or retirement under any of the Stamler Employee Plans
that are Employee Welfare Benefit Plans.


(l)  

Except as provided in Section 10.1(d), none of the Contemplated Transactions
will result in an amendment, modification or termination of any of the Employee
Plans. No written or oral representations have been made to any employee or
former employee of any Seller promising or guaranteeing any employer payment or
funding for the continuation of medical, dental, life or disability coverage for
any period of time beyond the end of the current plan year (except to the extent
of coverage required under COBRA). No written or oral representations have been
made to any employee or former employee of any Seller concerning the employee
benefits of Buyer.


(m)  

With respect to the Stamler Business in Australia, South Africa and the United
Kingdom:


(i)  

no Active Employee in the United Kingdom is covered by an enhanced redundancy
scheme;


(ii)  

with respect to Active Employees employed by Sellers in Australia, South Africa
and the United Kingdom, Sellers have complied or will timely comply with all
applicable Legal Requirements regarding consultation with or notification to
employees in connection with the Contemplated Transactions; and


(iii)  

Sellers have no Liability arising out of or related to non-compliance with
applicable Legal Requirements relating to employment law with respect to Active
Employees employed by Sellers in Australia, South Africa and the United Kingdom.



3.17 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

(a)  

Except as set forth in Part 3.17(a):


(i)  

Sellers and the Stamler Business are, and at all times since January 1, 2004,
have been, in compliance in all material respects with each Legal Requirement
(including without limitation each Occupational Safety Law) that is or was
applicable to it or to the conduct or operation of the Stamler Business or the
ownership or use of any of its assets;


(ii)  

to the Knowledge of Sellers, no event has occurred or circumstance exists that
(with or without notice or lapse of time) (A) would reasonably be expected to
constitute or result in a material violation by any Seller of, or a failure on
the part of any Seller to comply with, any Legal Requirement with respect to the
Stamler Business or (B) would reasonably be expected to give rise to any
obligation on the part of any Seller to undertake, or to bear all or any portion
of the cost of, any material remedial action of any nature with respect to the
Stamler Business; and


(iii)  

Sellers have not received, at any time since January 1, 2004, any written
notice, or to the Knowledge of Sellers any oral notice, from any Governmental
Body or any other Person regarding (A) any actual or alleged violation of, or
failure to comply with, any Legal Requirement with respect to the Stamler
Business (excluding violations or failures to comply with any Legal Requirement
that would not reasonably be expected to result in a fine exceeding $25,000 or
more or otherwise be material to the Stamler Business) or (B) any actual or
alleged obligation on the part of any Seller to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature with respect to the
Stamler Business.


(b)  

Part 3.17(b) contains a complete and accurate list of each Governmental
Authorization that is held by any Seller and that primarily relates to the
Stamler Business or the Assets. Each Governmental Authorization listed or
required to be listed in Part 3.17(b) is valid and in full force and effect.
Except as set forth in Part 3.17(b):


(i)  

Sellers and the Stamler Business are, and at all times since January 1, 2004,
have been, in compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Part
3.17(b), except where the failure to so comply would not reasonably be expected
to have a material adverse effect on the Stamler Business;


(ii)  

to the Knowledge of Sellers, no event has occurred or circumstance exists that
would reasonably be expected to (with or without notice or lapse of time) (A)
constitute or result directly or indirectly in a material violation of or
failure to comply with any term or requirement of any Governmental Authorization
listed or required to be listed in Part 3.17(b) or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any material modification to, any Governmental Authorization
listed or required to be listed in Part 3.17(b);


(iii)  

Sellers have not received, at any time since January 1, 2004, any written
notice, or to the Knowledge of Sellers any oral notice, from any Governmental
Body or any other Person regarding (A) any actual or alleged violation of or
failure to comply with any term or requirement of any Governmental Authorization
listed in Part 3.17(b) (excluding violations or failures to comply with any
Governmental Authorization that would not reasonably be expected to result in a
fine exceeding $25,000 or more or otherwise be material to the Stamler Business)
or (B) any actual or proposed revocation, withdrawal, suspension, cancellation,
termination of or modification to any Governmental Authorization listed in Part
3.17(b); and


(iv)  

all applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed in Part 3.17(b) have been duly
filed on a timely basis with the appropriate Governmental Bodies, and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.


        The Governmental Authorizations listed in Part 3.17(b) collectively
constitute all of the Governmental Authorizations necessary to permit Sellers to
lawfully conduct and operate the Stamler Business in the manner in which they
currently conduct and operate such business and to permit Sellers to own and use
the Stamler Business assets in the manner in which they currently own and use
such assets.

        The representations and warranties in this Section 3.17 do not cover the
topic of compliance with Environmental Laws, Environmental and Health
Liabilities, Remedial Actions, Hazardous Activities, Hazardous Material or other
matters relating to the Environment (which topics are instead covered by Section
3.22).


3.18 LEGAL PROCEEDINGS; ORDERS

(a)  

Except as set forth in Part 3.18(a), there is no pending Proceedings or, to the
Knowledge of Sellers, threatened Proceeding (other than threatened Proceedings
which are immaterial individually and in the aggregate):


(i)  

by or against any Seller that relates to or would reasonably be expected to
affect the Stamler Business or any of the Assets; or


(ii)  

that challenges, or that would reasonably be expected to have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions.


To the Knowledge of Sellers, no event has occurred or circumstance exists that
is reasonably likely to give rise to the commencement of any such Proceeding.
Sellers have made available to Buyer copies of all pleadings, correspondence and
other documents relating to each Proceeding listed in Part 3.18(a).

(b)  

Except as set forth in Part 3.18(b):


(i)  

there is no Order to which the Stamler Business or any of the Assets is subject;
and


(ii)  

to the Knowledge of Sellers, no officer, director, agent or employee of any
Seller is subject to any Order that prohibits such officer, director, agent or
employee from engaging in or continuing any conduct, activity or practice
relating to the Stamler Business.


(c)  

Except as set forth in Part 3.18(c):


(i)  

Sellers are, and, at all times since January 1, 2004, have been in material
compliance with all of the terms and requirements of each Order to which the
Stamler Business or any of the Assets is or has been subject;


(ii)  

to the Knowledge of Sellers, no event has occurred or circumstance exists that
is reasonably likely to constitute or result in (with or without notice or lapse
of time) a material violation of or material failure to comply with any term or
requirement of any Order to which the Stamler Business or any of the Assets is
subject; and


(iii)  

Sellers have not received, at any time since January 1, 2004, any written
notice, or to the Knowledge of Sellers any oral notice, from any Governmental
Body or any other Person regarding any actual or alleged material violation of,
or material failure to comply with, any term or requirement of any Order to
which the Stamler Business or any of the Assets is or has been subject.



3.19 ABSENCE OF CERTAIN CHANGES AND EVENTS

        Except as set forth in Part 3.19, since the date of the Balance Sheet,
Sellers have conducted the Stamler Business only in the Ordinary Course of
Business and with respect to the Stamler Business there has not been any:

(a)     payment or increase (except in the Ordinary Course of Business) by
Sellers of any bonuses, salaries or other compensation to any shareholder,
director, officer or employee of the Stamler Business or entry into any
employment, severance or similar Contract with any director, officer or employee
of the Stamler Business;

(b)     adoption of, amendment to or increase in the payments to or benefits
under, any Stamler Employee Plan;

(c)     damage to or destruction or loss of any Asset, whether or not covered by
insurance, that in the aggregate would result in repair or replacement costs of
at least seventy-five thousand dollars ($75,000);

(d)     entry into, termination of or receipt of notice of termination of (i)
any license, distributorship, dealer, sales representative, joint venture,
credit or similar Contract with respect to the Stamler Business and to which any
Seller is a party, or (ii) any Contract or transaction with respect to the
Stamler Business involving a total remaining commitment by any Seller of at
least seventy-five thousand dollars ($75,000); provided, that this Section
3.19(d) shall not require the Sellers to disclose customer orders and purchase
orders which the Sellers have entered into after the Balance Sheet in the
Ordinary Course of Business;

(e)     sale (other than sales of Inventories in the Ordinary Course of
Business), lease or other disposition of any asset or property primarily related
to the Stamler Business (including the Intellectual Property Assets) or the
creation of any Encumbrance on any Asset other than a Permitted Encumbrance;

(f)     cancellation or waiver of any claims or rights relating to the Stamler
Business with a value to any Seller in excess of fifty thousand dollars
($50,000);

(g)     written notice, or oral notice within the Knowledge of Sellers, from any
customer or supplier that had sales to or from the Stamler Business equal to
more than five percent (5%) of the revenues of the Stamler Business in 2005 of
an intention to discontinue or materially change in a manner adverse to the
Stamler Business the terms of its relationship with the Stamler Business;

(h)     material change in the accounting methods used by Sellers;

(i)     entry into commitments in excess of one hundred thousand dollars
($100,000) in the aggregate for (X) new capital expenditures or (Y) purchases of
any raw materials or inventory other than in the Ordinary Course of Business; or

(j)     entry into any Contract by any Seller to do any of the foregoing.


3.20 CONTRACTS; NO DEFAULTS

(a)  

Part 3.20(a) contains an accurate and complete list of:


(i)  

each Stamler Contract entered into in the Ordinary Course of Business that
involves performance of services or delivery of goods or materials by any Seller
of an amount or value in excess of five hundred thousand dollars ($500,000);


(ii)  

each Stamler Contract entered into in the Ordinary Course of Business that
involves performance of services or delivery of goods or materials to any Seller
of an amount or value in excess of five hundred thousand dollars ($500,000);


(iii)  

each Stamler Contract that was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of any Seller in excess of
one hundred thousand dollars ($100,000);


(iv)  

each Stamler Contract affecting the ownership of, leasing of, title to, use of
or any leasehold or other interest in any real (including the Leased Real
Property) or personal property (except personal property leases and installment
and conditional sales agreements having a value per item or aggregate payments
of less than one hundred thousand dollars ($100,000));


(v)  

each Stamler Contract with any labor union or other employee representative of a
group of employees relating to wages, hours and other conditions of employment;


(vi)  

each Stamler Contract (however named) involving a sharing of profits, losses,
costs or liabilities by any Seller with any other Person;


(vii)  

each Stamler Contract containing covenants that in any way purport to restrict
any Seller’s business activity or limit the freedom of any Seller to engage in
any line of business or to compete, in each case with any Person with respect to
any aspect of the mining or heavy equipment industry;


(viii)  

each Stamler Contract providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods;


(ix)  

each power of attorney of any Seller relating to the Stamler Business that is
currently effective and outstanding, other than powers of attorney for freight
forwarding granted in the Ordinary Course of Business;


(x)  

each Stamler Contract that contains a Consequential Damages Provision;


(xi)  

each Stamler Contract for capital expenditures in excess of seventy-five
thousand dollars ($75,000);


(xii)  

each Stamler Contract above seventy-five thousand dollars ($75,000) not
denominated in one of the following currencies: U.S. dollars, Australian
dollars, South African Rand or British pounds sterling;


(xiii)  

each Assigned Contract under which any Seller leases or rents equipment to a
customer; and


(xiv)  

each amendment, supplement and modification (whether oral or written) in respect
of any of the foregoing.


A complete and correct copy of such Contract (except for (i) customer orders and
purchase orders executed in the Ordinary Course of Business and (ii) customer
contracts which are listed on the schedule of backlog delivered pursuant to
Section 3.4(b)(ii)) has been delivered to Buyer at the time of Closing. Except
in the case of (i) customer orders and purchase orders executed in the Ordinary
Course of Business and (ii) customer contracts which are listed on the schedule
of backlog delivered pursuant to Section 3.4(b)(ii), the listing of a Contract
under Part 3.20(a) shall be sufficient as a listing of such Contract under all
relevant subsections of Part 3.20(a) so long as a complete and correct copy of
such Contract was delivered to Buyer at the time of the signing of this
Agreement.

(b)  

Except as set forth in Part 3.20(b), no shareholder of Oldenburg Group has any
actual or contingent rights under or is subject to any actual or contingent
obligation or liability under, any Stamler Contract or any of the Assets.


(c)  

Except as set forth in Part 3.20(c):


(i)  

each Contract identified or required to be identified in Part 3.20(a) and which
is to be assigned to or assumed by Buyer under this Agreement is legal, valid,
binding and in full force and effect and is valid and enforceable in accordance
with its terms subject only to applicable bankruptcy, reorganization,
insolvency, moratorium and other rights affecting creditors’ rights generally;


(ii)  

each Contract identified or required to be identified in Part 3.20(a) and which
is being assigned to or assumed by Buyer is assignable by Sellers to Buyer
without the consent of any other Person;


(iii)  

to the Knowledge of Sellers, no Contract identified or required to be identified
in Part 3.20(a) and which is to be assigned to or assumed by Buyer under this
Agreement is expected, upon completion or performance thereof, to result in a
material loss to the Stamler Business; and


(iv)  

to Sellers’ Knowledge, none of the Assigned Contracts prepared and delivered by
the Sellers contains a Consequential Damages Provision.


(d)  

Except as set forth in Part 3.20(d):


(i)  

Sellers are, and at all times since January 1, 2006, have been, in material
compliance with all applicable terms and requirements of each Assigned Contract;


(ii)  

to the Knowledge of Sellers, each other Person that has or had any obligation or
liability under any Assigned Contract is, and at all times since January 1,
2006, has been, in material compliance with all applicable terms and
requirements of such Contract;


(iii)  

to the Knowledge of Sellers, no event has occurred or circumstance exists that
(with or without notice or lapse of time) would reasonably be expected to
contravene, conflict with or result in a Breach by any Seller in any material
respect of, or give any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or payment
under, or to cancel, terminate or modify, any Assigned Contract;


(iv)  

to the Knowledge of the Sellers, no event has occurred or circumstance exists
under or by virtue of any Stamler Contract that (with or without notice or lapse
of time) would cause the creation of any Encumbrance (other than a Permitted
Encumbrance) affecting any of the Assets; and


(v)  

Sellers have not given to or received from any other Person, at any time since
January 1, 2006, any written notice, or to the Knowledge of Sellers oral notice,
regarding any actual or alleged violation or Breach of, or default under, any
Assigned Contract.


provided that this Section 3.20(d) shall not require Sellers to disclose any
exception on Part 3.20(d) with respect to any Contract unless such Contract is:
(a) an Assigned Contract with a customer, under which any Seller has been
required to pay a financial penalty or make financial concessions in excess of
$50,000; (b) an Assigned Contract with a vendor or supplier, with respect to
goods or services valued at $500,000 or more, under which any Seller has
experienced a termination or material reduction of its credit limit or has been
placed on a “cash on delivery” payment basis; or (c) any other Assigned Contract
under which any Seller has been required to pay a financial penalty or make
financial concessions in excess of $50,000.

(e)     There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to any Seller under
current or completed Assigned Contracts with any Person having the contractual
or statutory right to demand or require such renegotiation and no such Person
has made written demand for such renegotiation.

(f)     Each Stamler Contract relating to the sale, design, manufacture or
provision of products or services by any Seller has been entered into without
the commission of any act alone or in concert with any other Person, or any
consideration having been paid or promised, that is or would be in violation of
any Legal Requirement.

(g)     Part 3.20(g) sets forth each employment, severance, retention or
termination agreement relating to any Active Employee.

(h)     Part 3.20(h) sets forth (X) each order for original equipment and (Y)
each quote for original equipment provided to a customer and remaining
outstanding which, in either case contains Special Terms.

(i)     Except as set forth in Part 3.8, with respect to each Lease: (i) the
assignment of the Lease to Buyer pursuant to this Agreement will not result in a
breach of or default under such Lease or otherwise cause such Lease to cease to
be legal, valid, binding, enforceable and in full force and effect on
substantially equivalent terms following the Closing; (ii) Sellers’ possession
and quiet enjoyment of the Leased Real Property under such Lease has not been
distributed, and to Sellers’ knowledge, there are no disputes with respect to
such Lease; (iii) neither Sellers nor to Sellers’ Knowledge any other party to
the Lease is in breach or default under such Lease, and no event has occurred or
circumstance exists that, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease; (iv) no security deposit
or portion thereof deposited with respect to such Lease has been applied in
respect of a breach or default under such Lease that has not been redeposited in
full; (v) Sellers do not, and will not in the future, owe any brokerage
commissions or finder’s fees with respect to such Lease; (vi) the other party to
such Lease is not an affiliate of, and otherwise does not have any economic
interest in, Sellers; (vii) Sellers have not subleased, licensed or otherwise
granted any Person the right to use or occupy such Leased Real Property or any
portion thereof; (viii) Sellers have not collaterally assigned or granted any
other security interest in such Lease or any interest therein; and (ix) there
are no liens or encumbrances on the estate or interest created by such Lease
other than Permitted Encumbrances.


3.21 INSURANCE

(a)  

Sellers have made available to Buyer the following documents:


(i)  

accurate and complete copies of all policies of insurance to which Sellers are a
party or under which Sellers are or have been covered at any time since January
1, 2004 with respect to the Stamler Business or the Assets, a list of which is
included in Part 3.21(a); and


(ii)  

accurate and complete copies of all pending applications by any Seller for
policies of insurance relating to the Stamler Business or the Assets.


(b)  

Part 3.21(b) describes:


(i)  

any self-insurance arrangement by or affecting the Stamler Business, including
any reserves established thereunder; and


(ii)  

all obligations of any Seller to provide insurance coverage to Third Parties
(for example, under Leases or service agreements) relating to the Stamler
Business;


        and identifies the policy under which such coverage is provided.

(c)  

Part 3.21(c) sets forth, with respect to the Stamler Business:


(i)  

a summary of the loss experience under each policy of insurance since January 1,
2004; and


(ii)  

a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims, since
January 1, 2004.


(d)  

Except as set forth in Part 3.21(d):


(i)  

all policies of insurance to which any Seller is a party or that provide
coverage to any Seller with respect to the Stamler Business:


(A)  

are valid, outstanding and enforceable;


(B)  

are issued by an insurer that is financially sound and reputable;


(C)  

taken together, provide adequate insurance coverage for the Assets and the
operations of Sellers for all risks to which Sellers are normally exposed; and


(D)  

are sufficient for compliance with all Legal Requirements and Seller Contracts;


(ii)  

With respect to the Stamler Business, Sellers have not received (A) any refusal
of coverage or any notice that a defense will be afforded with reservation of
rights or (B) any notice of cancellation or any other indication that any policy
of insurance is no longer in full force or effect or that the issuer of any
policy of insurance is not willing or able to perform its obligations
thereunder;


(iii)  

Each Seller has paid all premiums due, and has otherwise performed all of its
obligations, under each policy of insurance to which it is a party or that
provides coverage to any Seller with respect to the Stamler Business; and


(iv)  

With respect to the Stamler Business, Sellers have given notice to the insurer
of all claims that may be insured thereby.



3.22 ENVIRONMENTAL MATTERS

        This Section 3.22 sets forth the sole representations and warranties of
Sellers with respect to any matters relating to or arising under Environmental
Laws or arising under the Environment, Environmental and Health Liabilities and
Remedial Actions, Hazardous Activities and/or Hazardous Material. Except as
disclosed in Part 3.22, with respect to the Stamler Business:

(a)     Sellers are in material compliance with, and have not been and are not
in violation of any Environmental Law;

(b)     No Seller has any reasonable basis to expect, nor has any of them or any
other Person for whose conduct they are or may be held to be responsible
received, any actual or threatened order, notice or other communication from (i)
any Governmental Body or private citizen or (ii) the prior owner or operator of
the Millersburg Facility or any Leased Real Property, of any violation or
failure to comply with any Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental and Health
Liabilities;

(c)     There are no pending or threatened claims or Encumbrances resulting from
any Environmental and Health Liabilities or arising under or pursuant to any
Environmental Law;

(d)     No Seller has received any citation, directive, inquiry, notice, Order,
summons or warning that relates to Hazardous Activity, Hazardous Materials, or
any alleged or actual violation or failure to comply with any Environmental Law,
or of any alleged or actual obligation to undertake or bear the cost of any
Environmental and Health Liabilities;

(e)     There are no Hazardous Materials present on or in the Environment at the
Millersburg Facility or to Sellers’ Knowledge any Leased Real Property,
including any Hazardous Materials contained in barrels, aboveground or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
movable or fixed) or other containers, either temporary or permanent, or
deposited or located in land, water, sumps, or any other part of the Millersburg
Facility or any Leased Real Property or any other real property used in the
Stamler Business in violation of, or in any manner that would give rise to
liability under, any Environmental Law;

(f)     No Seller has permitted or conducted, or has Knowledge of, any Hazardous
Activity conducted with respect to the Millersburg Facility or any Leased Real
Property except in material compliance with, and in a manner that would not give
rise to liability under, any applicable Environmental Laws;

(g)     There has been no Release or Threat of Release, of any Hazardous
Materials at or from the Millersburg Facility or any Leased Real Property,
whether by any Seller or to the Knowledge of Sellers by any other Person that
would give rise to any violation of, or any liability under, any Environmental
Law;

(h)     Sellers have made available to Buyer true and complete copies and
results of any reports, studies, analyses, tests, or monitoring, or any other
documents materially bearing on Environmental and Health Liabilities, possessed
by or under the reasonable control of any Seller pertaining to Hazardous
Materials or Hazardous Activities or concerning compliance by any Seller with
Environmental Laws;

(i)     The Stamler Facilities do not contain any wetlands, as defined in the
Clean Water Act and regulations promulgated thereunder, or similar Legal
Requirements, or other especially sensitive or protected areas or species of
flora or fauna; and

(j)     No product containing asbestos or polychlorinated biphenyls has been
manufactured or sold by or on behalf of any Seller or, to the actual Knowledge
of Sellers (without the requirement for Reasonable Investigation), any
predecessor of any Seller.


3.23 EMPLOYEES

(a)     Part 3.23(a) contains a complete and accurate list of the following
information for each Active Employee: employer; name; job title; date of
commencement of employment; current salary level for salaried employees; and
hourly wage rates for hourly employees; and to Sellers Knowledge, any change in
compensation since January 1, 2006; sick and vacation leave that is accrued but
unused; other accrued and unpaid compensation and benefits as at the date of the
Balance Sheet; and service credited for purposes of vesting and eligibility to
participate under any Stamler Employee Plan. Except as disclosed on Part
3.23(a), the Active Employees generally received an annual compensation increase
in August 2005.

(b)     Part 3.23(b) contains a complete and accurate list, as of the date of
this Agreement, of each employee on family medical leave, military leave,
temporary disability or sick leave, other temporary leave of absence or
long-term disability leave, in each case providing the name and leave status of
such employee.

(c)     Part 3.23(c) states the number of employees connected with the Stamler
Business terminated by each Seller from January 1, 2006 through the date of this
Agreement, and contains a complete and accurate list of the following
information for each employee connected with the Stamler Business who has been
terminated or laid off, or whose hours of work have been reduced by more than
fifty percent (50%): (i) the date of such termination, layoff or reduction in
hours; and (ii) the location to which the employee was assigned.

(d)     Except as set forth on Part 3.23(d), Sellers have not violated the
Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any
similar state or local Legal Requirement in any manner that would reasonably be
expected to affect the Stamler Business.

(e)     To the Knowledge of the Sellers, no officer, director, agent, employee,
consultant, or contractor of any Seller connected with the Stamler Business is
bound by any Contract that purports to limit the ability of such officer,
director, agent, employee, consultant, or contractor (i) to engage in or
continue or perform any conduct, activity, duties or practice substantially
relating to the Stamler Business or (ii) to assign to any Seller or to any other
Person any rights to any invention, improvement, or discovery with respect to
the Stamler Business. To Sellers’ Knowledge, no current employee of any Seller
connected with the Stamler Business is a party to, or is otherwise bound by, any
Contract that in any way adversely affected, affects, or will affect in any
material respect the ability of Sellers or Buyer to conduct the Stamler Business
as heretofore carried on by Sellers.


3.24 LABOR DISPUTES; COMPLIANCE

(a)     Sellers have complied in all respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits
and collective bargaining, the payment of social security and similar Taxes.
Sellers are not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.

(b)     Except as disclosed in Part 3.24(b) with respect to the Stamler
Business, (i) Sellers have not been, and are not now, a party to any collective
bargaining agreement or other labor contract; (ii) since January 1, 2005, there
has not been, there is not presently pending or existing, and to Sellers’
Knowledge there is not threatened, any strike, slowdown, picketing, work
stoppage or employee grievance process involving any Seller; (iii) to Sellers’
Knowledge no event has occurred or circumstance exists that could provide the
basis for any work stoppage or other labor dispute; (iv) there is not pending
or, to Sellers’ Knowledge, threatened against or affecting any Seller any
Proceeding relating to the alleged violation of any Legal Requirement pertaining
to labor relations or employment matters, including any charge or complaint
filed with the National Labor Relations Board or any comparable Governmental
Body, and there is no organizational activity or other labor dispute against or
affecting any Seller or the Stamler Facilities; (v) no application or petition
for an election of or for certification of a collective bargaining agent is
pending; (vi) no grievance or arbitration Proceeding exists that might have an
adverse effect upon any Seller or the conduct of the Stamler Business; (vii)
there is no lockout of any employees by any Seller, and no such action is
contemplated by any Seller; and (viii) since January 1, 2005, to Sellers’
Knowledge there has been no charge of discrimination filed against or threatened
against any Seller with the Equal Employment Opportunity Commission or similar
Governmental Body (and no such charge is currently pending).


3.25 INTELLECTUAL PROPERTY ASSETS

(a)  

The term “Intellectual Property Assets” means all intellectual property which is
used in the Stamler Business and owned or licensed (as licensor or licensee) by
any Seller in which any Seller has a proprietary interest, including:


(i)  

any Seller’s name (except for the name “Oldenburg” “Lake Shore,” “Lake Shore
Mining” or “Lake Shore Mining Equipment”), all assumed fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, “Marks”);


(ii)  

all patents (“Patents”), patent applications and inventions and discoveries that
may be patentable, including the right to recover damages for any past
infringement of the Patents;


(iii)  

all registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);


(iv)  

all rights in mask works;


(v)  

all know-how, trade secrets, confidential or proprietary information, customer
lists, Software, technical information, data, process technology, plans,
drawings and blue prints (collectively, “Trade Secrets”); and


(vi)  

all rights in internet web sites and internet domain names presently used by any
Seller (collectively “Net Names”).


(b)  

Part 3.25(b) contains a complete and accurate list of all Seller Contracts
relating to the Intellectual Property Assets, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
Software programs with a value of less than $50,000 under which any Seller is
the licensee. There are no outstanding and, to Sellers’ Knowledge, no threatened
disputes or disagreements with respect to any such Seller Contracts.


(c)  

To Sellers’ Knowledge and except as set forth in Part 3.25(c), the Intellectual
Property Assets transferred to Buyer pursuant to Section 2.1 or licensed to
Buyer under the Transition Services Agreement on a royalty free basis are all
those necessary for the operation of the Stamler Business as it is currently
conducted. Each Seller is the owner or licensee of all right, title and interest
in and to each of the Intellectual Property Assets, free and clear of all
Encumbrances other than Permitted Encumbrances, and has the right to use without
payment to a Third Party all of the Intellectual Property Assets, other than in
respect of licenses listed or not required to be listed in Part 3.25(b).


(d)  

(i) Part 3.25(d) contains a complete and accurate list and summary description
of all Patents.


(ii)  

Except as set forth on Part 3.25(d), to Sellers’ Knowledge, all of the issued
Patents are currently in compliance with formal legal requirements (including
payment of filing, examination and maintenance fees and proofs of working or
use), are valid and enforceable, and are not subject to any maintenance fees or
taxes or actions falling due within ninety (90) days after the Closing Date.


(iii)  

No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition Proceeding. To Sellers’ Knowledge, there is no
potentially interfering patent or patent application of any Third Party.


(iv)  

To Sellers’ Knowledge, except as set forth in Part 3.25 (d): (A) no Patent is
infringed or has been challenged or threatened in any way and (B) none of the
products manufactured or sold primarily in connection with the Stamler Business,
nor any process or know-how used primarily in connection with the Stamler
Business, by the Stamler Business infringes or is alleged to infringe any patent
or other proprietary right of any other Person or any patent or proprietary
right retained by Seller.


(e)  

(i) Part 3.25(e) contains a complete and accurate list and summary description
of all Marks.


(ii)  

Except as set forth on Part 3.25(e), all Marks have been registered with the
United States Patent and Trademark Office and, to Sellers’ Knowledge all
registered Marks, are currently in compliance with all formal Legal Requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications), are valid and enforceable and are
not subject to any maintenance fees or taxes or actions falling due within
ninety (90) days after the Closing Date.


(iii)  

No registered Mark has been or is now involved in any opposition, invalidation
or cancellation Proceeding and, to Sellers’ Knowledge, no such action is
threatened with respect to any of such Marks.


(iv)  

To Sellers’ Knowledge, except as set forth on Part 3.25(e) there is no
potentially interfering trademark or trademark application of any other Person.


(v)  

To Sellers’ actual Knowledge (without the requirement for Reasonable
Investigation): (a) no Mark is infringed or has been challenged or threatened in
any way and (b) none of the Marks used by any Seller infringes or is alleged to
infringe any trade name, trademark or service mark of any other Person.


(f)  

(i) Part 3.25(f) contains a complete and accurate list and summary description
of all registered Copyrights.


(ii)  

All of the registered Copyrights are currently in compliance with formal Legal
Requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the date of
Closing.


(iii)  

To Sellers’ actual Knowledge (without the requirement for Reasonable
Investigation), no Copyright is infringed or has been challenged or threatened
in any way and none of the subject matter of any of the Copyrights infringes or
is alleged to infringe any copyright of any Third Party or is a derivative work
based upon the work of any other Person.


(g)  

(i) Part 3.25(g) contains a complete and accurate list and summary description
of all Net Names.


(ii)  

All Net Names have been registered in the name of a Seller and, to Sellers’
Knowledge, are in compliance with all formal Legal Requirements.


(iii)  

No Net Name has been or is now involved in any dispute, opposition, invalidation
or cancellation Proceeding and, to Sellers’ Knowledge, no such action is
threatened with respect to any Net Name.


(iv)  

To Sellers’ Knowledge, there is no domain name application pending of any other
person that would or would potentially interfere with or infringe any Net Name.


(v)  

To Seller’s actual Knowledge (without the requirement for Reasonable
Investigation), no Net Name is infringed or has been challenged, interfered with
or threatened in any way. No Net Name infringes, interferes with or is alleged
to interfere with or infringe the trademark, copyright or domain name of any
other Person.



3.26 PRODUCT WARRANTIES

        Except as set forth in Part 3.26 and for warranties under applicable
law, (a) there are no express written Extended Warranties or Performance
Guarantees with respect to the products and services of the Stamler Business and
(b) there are no pending or, to the Knowledge of Sellers, threatened claims with
respect to any such Extended Warranties or Performance Guarantees.


3.27 COMPLIANCE WITH THE FOREIGN CORRUPT PRACTICES ACT AND EXPORT CONTROL AND
ANTIBOYCOTT LAWS

(a)  

Sellers and their Representatives have not, to obtain or retain business,
directly or indirectly offered, paid or promised to pay, or authorized the
payment of, any money or other thing of value (including any fee, gift, sample,
travel expense or entertainment with a value in excess of one hundred dollars
($100.00) in the aggregate to any one individual in any year) or any commission
payment in excess of ten percent (10%) of any amount payable, to:


(i)  

any person who is an official, officer, agent, employee or representative of any
Governmental Body or of any existing or prospective customer (whether government
owned or nongovernment owned);


(ii)  

any political party or official thereof;


(iii)  

any candidate for political or political party office; or


(iv)  

any other individual or entity;


        while knowing or having reason to believe that all or any portion of
such money or thing of value would be offered, given, or promised, directly or
indirectly, to any such official, officer, agent, employee, representative,
political party, political party official, candidate, individual, or any entity
affiliated with such customer, political party or official or political office.

(b)     Sellers have at all times been in compliance with all Legal Requirements
relating to export control and trade embargoes. With respect to the conduct of
the Stamler Business, no product sold or service provided by Sellers during the
last five (5) years has been, directly or indirectly, sold to or performed on
behalf of Cuba, Iraq, Iran, Libya or North Korea.

(c)     Sellers have not violated the anti-boycott prohibitions contained in 50
U.S.C. sect. 2401 et seq. or taken any action that can be penalized under
Section 999 of the Code. With respect to the conduct of the Stamler Business,
during the last five (5) years, no Seller has, been a party to, is a beneficiary
under or has performed any service or sold any product under any Seller Contract
under which a product has been sold to customers in Bahrain, Iraq, Jordan,
Kuwait, Lebanon, Libya, Oman, Qatar, Saudi Arabia, Sudan, Syria, United Arab
Emirates or the Republic of Yemen.


3.28 RELATIONSHIPS WITH RELATED PERSONS

        Except as disclosed in Part 3.28, neither Sellers nor any Related Person
of any of them has, or since January 1, 2004 has had, any interest in any
property (whether real, personal or mixed and whether tangible or intangible)
used in or pertaining to the Stamler Business (other than Subsidiaries that have
been liquidated or merged into the Sellers as part of internal reorganizations
(“Former Subsidiaries”)). Neither Sellers nor any Related Person of any of them
owns, or since January 1, 2004 has owned, of record or as a beneficial owner, an
equity interest or any other financial or profit interest in any Person (other
than Former Subsidiaries) that has (a) had business dealings or a material
financial interest in any transaction with any Seller with respect to the
Stamler Business other than business dealings or transactions disclosed in Part
3.28, each of which has been conducted in the Ordinary Course of Business with a
Seller at substantially prevailing market prices and on substantially prevailing
market terms or (b) engaged in competition with a Seller with respect to any
line of the products or services of the Stamler Business (a “Related Party
Competing Business”) in any market presently served by any Seller, except for
ownership of less than one percent (1%) of the outstanding capital stock of any
Related Party Competing Business that is publicly traded on any recognized
exchange or in the over-the-counter market. Except as set forth in Part 3.28,
neither Sellers nor any Related Person of any of them is a party to any Contract
with, or has any claim or right against, any Seller with respect to the Stamler
Business. Except as disclosed in Part 3.28, the Stamler Business has not had
material sales to or purchases from any other division of the Oldenburg Group or
otherwise been dependent on transactions with any such division.


3.29 BROKERS OR FINDERS

        Neither any Seller nor any of their Representatives has incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Stamler Business or the Assets or the Contemplated Transactions.


3.30 TERRITORIAL RESTRICTIONS

        No Seller, nor any Stamler Contract nor the Stamler Business is
restricted by any written agreement or understanding with any Person from
carrying on the Stamler Business anywhere in the world.


3.31 SOLVENCY

(a)     Each Seller is not now insolvent and will not be rendered insolvent by
any of the Contemplated Transactions. As used in this Section, “insolvent” means
that the sum of the debts and other probable Liabilities of a Seller exceeds the
present fair saleable value of such Seller’s assets.

(b)     Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) each Seller will be able to pay its Liabilities as they become
due in the usual course of its business; (ii) each Seller will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) each Seller will have assets (calculated at fair market value)
that exceed its Liabilities; (iv) taking into account all pending and threatened
litigation, final judgments against any Seller in actions for money damages are
not reasonably anticipated to be rendered at a time when, or in amounts such
that, each Seller will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of such
Seller; and (v) each Seller Subsidiary would not be considered “insolvent” in
the jurisdiction(s) in which it operates. The cash available to each Seller,
after taking into account all other anticipated uses of the cash, will be
sufficient to pay all such debts and judgments promptly in accordance with their
terms.


3.32 EQUIPMENT NOTES PAYABLE

        Part 3.32 sets forth a true and complete list of the Equipment Notes
Payable, including the unpaid balance of such Equipment Notes Payable as of
December 31, 2005.


3.33 DISCLOSURE

        To the Knowledge of Sellers, no representation or warranty made by any
Seller in this Agreement, the Disclosure Letter, any supplement to the
Disclosure Letter and the certificates delivered pursuant to Section 2.7(a)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make any of them, in light of the circumstances in which it
was made, not misleading.


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as follows:


4.1 ORGANIZATION AND GOOD STANDING

        Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to conduct its business as it is now conducted and to perform all its
obligations under the Assigned Contracts.


4.2 AUTHORITY; NO CONFLICT

(a)     This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Assignment and Assumption Agreement, and
each other agreement to be executed or delivered by Buyer at Closing
(collectively, the “Buyer’s Closing Documents”), each of the Buyer’s Closing
Documents will constitute the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its respective terms. Buyer has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and the Buyer’s Closing Documents and to perform its obligations under
this Agreement and the Buyer’s Closing Documents, and such action has been duly
authorized by all necessary corporate action, except in each case the approval
of the Board of Directors of Joy Global, Inc.

(b)     Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:

(i)     any provision of Buyer’s Governing Documents;

(ii)     any resolution adopted by the board of directors or the shareholders of
Buyer;

(iii)     except as set forth on Part 4.2(b)(iii), any Legal Requirement or
Order to which Buyer may be subject; or

(iv)     any Contract to which Buyer is a party or by which Buyer may be bound.

        Buyer is not and will not be required to obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.


4.3 CERTAIN PROCEEDINGS

        Except as set forth in Part 4.3, there is no pending Proceeding that has
been commenced against Buyer and that challenges, or would reasonably be
expected to have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Contemplated Transactions. To Buyer’s Knowledge, no
such Proceeding has been threatened. Buyer has delivered to Sellers copies of
all pleadings, correspondence and other documents relating to each Proceeding
listed in Part 4.3.


4.4 BROKERS OR FINDERS

        Neither Buyer nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with the
Contemplated Transactions.


ARTICLE V.


COVENANTS OF SELLERS PRIOR TO CLOSING


5.1 ACCESS AND INVESTIGATION

(a)     Between the date of this Agreement and the Closing Date, and upon
reasonable advance notice received from Buyer, Sellers shall (a) afford Buyer
and its Representatives and lenders and their Representatives (collectively,
“Buyer Group”) reasonable access, during regular business hours, to Sellers’
personnel, the Millersburg Facility and other properties of the Stamler Business
(including subsurface testing), Stamler Contracts, Governmental Authorizations,
books and Records and other documents and data related to the Stamler Business,
such rights of access to be exercised in a manner that does not unreasonably
interfere with the operations of Sellers; (b) furnish Buyer Group with copies of
all Stamler Contracts, Governmental Authorizations, books and Records and other
existing documents and data relating to the Stamler Business as Buyer may
reasonably request; (c) furnish Buyer Group with such additional financial,
operating and other relevant data and information with respect to the Stamler
Business as Buyer may reasonably request; and (d) otherwise cooperate and
assist, to the extent reasonably requested by Buyer, with Buyer’s investigation
of the properties, assets and financial condition related to the Stamler
Business. The Sellers shall deliver to Buyer complete and correct copies of the
Contracts set forth on Part 3.20(a) (except for (i) customer orders and purchase
orders executed in the Ordinary Course of Business and (ii) customer contracts
which are listed on the schedule of backlog delivered pursuant to Section
3.4(b)(ii)) as soon as reasonably practicable after the date of this Agreement
and shall use Commercially Reasonable Efforts to provide such Contracts to Buyer
no later than 15 days prior to the end of the due diligence period reflected in
Section 7.9.

(b)     Buyer shall have the right to have the Millersburg Facility, the Leased
Real Property and the Tangible Personal Property inspected by Buyer Group, at
Buyer’s sole cost and expense, for purposes of determining the physical
condition and legal characteristics of the Stamler Facilities and Tangible
Personal Property. In the event subsurface or other destructive testing is
recommended by Buyer with respect to the Millersburg Facility or the Leased Real
Property (if permitted by the applicable Lease), Buyer shall be permitted to
have the same performed pursuant to a reasonable written access agreement to be
agreed between the parties.

(c)     Without limiting the foregoing, Buyer shall have the right to contact
and have discussions with Charles Anderson, Sr., Donald Williams, Peter Fitch
and the 37 individuals listed in Part 5.1(c) (collectively the “Key Personnel”)
regarding Buyer’s offer of employment.

(d)     Notwithstanding the foregoing, all such access and investigation will be
coordinated by Buyer and Seller Representative in a manner and at such times as
reasonably agreed to by the Buyer and the Seller Representative with the intent
that both parties shall use all Commercially Reasonable Efforts to cooperate and
facilitate the access and investigation process.


5.2 OPERATION OF THE STAMLER BUSINESS

        Between the date of this Agreement and the Closing, each Seller shall:

(a)     conduct the Stamler Business only in the Ordinary Course of Business;

(b)     use its Commercially Reasonable Efforts to preserve intact its current
business organization, keep available the services of its officers, employees
and agents and maintain its relations and good will with suppliers, customers,
landlords, creditors, employees, agents and others having business relationships
with the Stamler Business;

(c)     confer with Buyer prior to implementing material operational decisions
which will affect the Stamler Business after the Closing Date and which are not
in the Ordinary Course of Business;

(d)     not hire management personnel of the Stamler Business without prior
consultation with Buyer;

(e)     not fire any of the Key Personnel without prior consultation with Buyer;

(f)     use its Commercially Reasonable Efforts to maintain the Assets in a
state of repair and condition that is consistent with the Ordinary Course of
Business of the Sellers;

(g)     use its Commercially Reasonable Efforts to keep in full force and
effect, without amendment, all material rights relating to the Stamler Business;

(h)     use its Commercially Reasonable Efforts to comply with all Legal
Requirements and contractual obligations applicable to the Stamler Business in a
manner consistent with the Ordinary Course of Business of the Sellers;

(i)     use its Commercially Reasonable Efforts to continue in full force and
effect the insurance coverage under the policies in place at December 31, 2005
or substantially equivalent policies;

(j)     except as required to comply with ERISA or to maintain qualification
under Section 401(a) of the Code or to the extent not having any effect on any
Active Employee, not materially amend, modify or terminate any Stamler Employee
Plan without the express written consent of Buyer, and except as required under
the provisions of any Stamler Employee Plan, not make any contributions to or
with respect to any Stamler Employee Plan without the express written consent of
Buyer, provided that Sellers shall contribute that amount of cash to each
Stamler Employee Plan necessary to fully fund all of the benefit liabilities of
such Employee Plan on a plan-termination basis as of the Closing Date;

(k)     cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required by Buyer to operate the Stamler Business from and after
the Closing Date and either transferring such existing Governmental
Authorizations of Sellers to Buyer, where permissible, or assisting Buyer in
obtaining new Governmental Authorizations for Buyer; and

(l)     maintain all books and Records of Sellers relating to the Stamler
Business in the Ordinary Course of Business.


5.3 NEGATIVE COVENANT

        Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, each Seller shall not, without the prior written
Consent of Buyer, which will not be unreasonably withheld or delayed: (a) take
any affirmative action, or fail to take any reasonable action within its
control, as a result of which any of the changes or events listed in Sections
3.15 or 3.19 would be likely to occur; (b) make any material modification to any
material Seller Contract or Governmental Authorization that constitutes an
Asset; (c) allow the levels of raw materials, supplies or other materials
included in the Inventories to vary materially from the levels customarily
maintained; (d) enter into any compromise or settlement of any litigation,
proceeding or governmental investigation affecting the Assets, the Stamler
Business or the Assumed Liabilities; (e) enter into or become bound as lessor
any Lease having a term beyond the Effective Date; (f) incur or commit to incur
any capital expenditures relating to the Stamler Business in an amount or value
in excess of fifty thousand dollars ($50,000); or (g) enter into or amend any
Stamler Contract (other than an Excluded Contract) that includes (W) Special
Terms, (X) a Performance Guarantee, (Y) a warranty of fitness for purpose with
respect to equipment where the purpose effectively requires that such equipment
meet a specific performance level or (Z) a warranty that otherwise exceeds
Seller’s standard warranty in the form disclosed in Part 2.4(a)(ii)(A) and the
Customary Exceptions. For purposes of clause (g) of the preceding sentence, the
entry into a Stamler Contract shall be deemed approved by Buyer unless Buyer
gives Seller written notice of its disapproval within two (2) Business Days
after Sellers deliver written notice to Mike Olsen of their request to enter
such Stamler Contract.


5.4 REQUIRED APPROVALS

        As promptly as practicable after the date of this Agreement, Sellers
shall make all filings required by Legal Requirements to be made by it in order
to consummate the Contemplated Transactions (including all filings under the HSR
Act). Sellers also shall cooperate with Buyer and its Representatives with
respect to all filings that Buyer elects to make or, pursuant to Legal
Requirements, shall be required to make in connection with the Contemplated
Transactions. Sellers also shall use Commercially Reasonable Efforts to obtain
all Consents identified in Section 3.2(c) and cooperate with Buyer and its
Representatives to cause early termination of any applicable waiting period
under the HSR Act; provided that Sellers shall not be required to expend any
material funds or incur any other burden beyond Commercially Reasonable Efforts
in order to comply with this Section 5.4; provided further that Sellers shall
not be required to respond to any second request for information under the HSR
Act unless Buyer and Sellers mutually agree to do so.


5.5 NOTIFICATION

        Between the date of this Agreement and the Closing, Sellers shall
promptly give written notice to Buyer in the event that any Named Seller
Executive (as defined below) has actual knowledge of facts and circumstances
which he believes constitute (or he believes are reasonably likely to
constitute) a Breach of any representation or warranty of Sellers in this
Agreement or any document of the type referred to in Section 11.2(a) or a Breach
of any covenant or obligation of Sellers in this Agreement or any document of
the type referred to in Section 11.2(b) (but only as to covenants and
obligations required to be performed by Sellers at or prior to Closing). For
purposes of this Agreement, “Named Seller Executive” means any individual listed
in the definition of the term “Knowledge”.

        Subject to Section 10.15, delivery by Sellers of written notice under
this Section 5.5 shall not affect any rights of Buyer under Article IX. With
respect to facts or conditions for which Sellers have delivered to Buyer a
written notice under this Section 5.5, such notice shall, be deemed to have
amended the Disclosure Letter and to have corrected any misrepresentation or
breach of warranty that otherwise might have existed hereunder as and to the
extent agreed by the Parties under Section 10.15.

        Sellers shall also have the right to give Buyer written notice of
Immaterial Matters (which shall trigger the provisions of Section 10.15).


5.6 NO SOLICITATION

        Until such time as this Agreement shall be terminated pursuant to
Section 9.1, no Seller shall directly or indirectly solicit, initiate, encourage
or entertain any inquiries or proposals from, discuss or negotiate with, provide
any nonpublic information to or consider the merits of any inquiries or
proposals from any Person (other than Buyer) relating to any business
combination transaction involving the Stamler Business, including the sale by
Shareholder of a controlling or blocking interest in Oldenburg’s stock, the
merger or consolidation of any Seller or the sale of part or all of the Stamler
Business or any of the Assets (other than in the Ordinary Course of Business).
Sellers shall notify Buyer of any such inquiry or proposal within twenty-four
(24) hours of receipt or awareness of the same by any Seller.


5.7 COMMERCIALLY REASONABLE EFFORTS

        Sellers shall use their Commercially Reasonable Efforts to cause the
conditions in Article VII and Section 8.3 to be satisfied.


5.8 INTERIM BOOKING AND SALES REPORTS

        Until the Closing Date, Sellers shall deliver to Buyer:

(a)     within seven (7) days after the end of each week, a report showing the
original equipment orders booked on an individual basis during such week,
including the estimated direct gross margin for each order;

(b)     within fifteen (15) days after the end of each calendar month, a report
showing the original equipment (on an individual basis) and parts orders (in
total) shipped during such month; provided that such information with respect to
the month of March 2006 shall be provided to Buyer no later than April 24, 2006
and

(c)     within twenty-one (21) days after the end of each calendar month, a
report showing the direct gross margin for the original equipment (on an
individual basis) and parts orders (in total) shipped during such month;
provided that such information with respect to the month of March 2006 shall be
provided to Buyer no later than April 24, 2006.

Each such report shall not constitute a representation, warranty or certificate
under this Agreement or otherwise.


5.9 PAYMENT OF LIABILITIES

        Prior to the Effective Time, Sellers shall pay or otherwise satisfy in
the Ordinary Course of Business all of their Liabilities and obligations with
respect to the Stamler Business. Buyer and Sellers hereby waive compliance with
the bulk-transfer provisions of the Uniform Commercial Code (or any similar law)
(“Bulk Sales Laws”) in connection with the Contemplated Transactions.


5.10 CURRENT EVIDENCE OF TITLE/SURVEYS

(a)  

As soon as is reasonably practicable, and in no event later than the date on
which Sellers deliver the PWC Initial Income Statement Memorandum, Sellers shall
furnish to Buyer for each parcel, tract or subdivided land lot of the
Millersburg Facility:


(i)  

at Sellers’ expense, from Chicago Title Insurance Company (the “Title Insurer”):


(A)  

title commitments issued by the Title Insurer to insure title to the Millersburg
Facility in the amount of that portion of the Purchase Price allocated to the
Millersburg Facility, as specified in accordance with the Purchase Price
Allocation Agreement, covering the Millersburg Facility, naming Buyer as the
proposed insured and having an effective date after the date of this Agreement,
wherein the Title Insurer shall agree to issue an ALTA 1992 form owner’s policy
of title insurance (each a “Title Commitment”); and


(B)  

complete and legible copies of all recorded documents listed as special Schedule
B-2 exceptions thereunder (the “Recorded Documents”); and


(ii)  

complete and current searches in the name of each Seller, “Stamler,” “Lake
Shore” and “Lake Shore Mining Equipment” (the “Searched Parties”) of all Uniform
Commercial Code Financing Statements records (or equivalent) maintained by the
Secretary of State (or equivalent) of the state or other jurisdiction in which
such Searched Party is incorporated, Washington, D.C., the state in which such
Searched Party maintains its principal place of business and each state in which
a Stamler Facility is located has or had maintained significant Assets (the
“Searched Offices”) at the clerk or recorder of deeds (or other governmental
office where real property documents are filed for recording) of each county of
such Searched Office and wherever else any Seller or Buyer, without
investigation, is aware that a Uniform Commercial Code Financing Statement has
been filed, together with filed copies of such releases, termination statements
and other documents as may be necessary to provide reasonable evidence that all
items of Intangible Personal Property, Tangible Personal Property and fixtures
to be sold under this Agreement are free and clear of Encumbrances, other than
Permitted Non-Real Estate Encumbrances (except that for the purposes of this
Section 5.10(a)(ii) Encumbrances of the type described in Section 3.9(a)(v)
shall not be deemed Permitted Non-Real Estate Encumbrances). Sellers shall also
conduct searches in Australia, South Africa and the United Kingdom. Sellers
shall be responsible for all costs incurred by virtue of Uniform Commercial Code
searches run pursuant to this Section 5.10(a)(ii) up to $10,000. Costs incurred
by virtue of Uniform Commercial Code searches run pursuant to this Section
5.10(a)(ii) exceeding $10,000 and up to $20,000 shall be borne by Sellers in the
amount of 50% of such costs and Buyer in the amount of 50% of such costs. In no
event shall the Uniform Commercial Code search costs associated with this
Section 5.10(a)(ii) exceed $20,000.


(b)  

Each Title Commitment shall include the Title Insurer’s requirements for issuing
its title policy, which requirements shall be met by Sellers on or before the
Closing Date (including those requirements that must be met by releasing or
satisfying monetary Encumbrances, but excluding Encumbrances that will remain
after Closing and those requirements that are to be met solely by Buyer).


(c)  

As soon as is reasonably possible, and in no event later than ten (10) days
prior to the Closing, Sellers shall use Commercially Reasonable Efforts to
furnish to Buyer, at Buyer’s expense, an update of the survey for the
Millersburg Facility previously delivered to Buyer (the “Prior Survey”), dated
no earlier than the date of this Agreement, prepared by the licensed surveyor
who prepared the Prior Survey to Buyer, and conforming to 1999 ALTA/ACSM Minimum
Detail Requirements for Urban Land Title Surveys, including Table A Items Nos.
1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(b), 13, 14, 15 and 16, and such
other standards as the Title Company and Buyer require as a condition to the
removal of any survey exceptions from the Title Policies, and certified to
Buyer, Buyer’s lender and the Title Company, in a form reasonably satisfactory
to each of such parties, in each case subject to the items disclosed in, but not
the form of, the Prior Survey (the “Surveys”).


(d)  

If any of the following shall occur (collectively, a “Title Objection”):


(i)  

any Title Commitment or other evidence of title or search of the appropriate
real estate records discloses that any party other than Sellers have title to
the insured estate covered by the Title Commitment;


(ii)  

any title exception is disclosed in Schedule B to any Title Commitment that is
not one of the Permitted Real Estate Encumbrances or one that any Seller
specifies when delivering the Title Commitment to Buyer as one that Sellers will
cause to be deleted from the Title Commitment concurrently with the Closing,
including (A) any exceptions that pertain to Encumbrances securing any loans
that do not constitute an Assumed Liability and (B) any exceptions that Buyer
reasonably believes could materially and adversely affect the value or Buyer’s
use and enjoyment of the Millersburg Facility described therein other than
Permitted Real Estate Encumbrances; or


(iii)  

any Survey discloses any matter that Buyer reasonably believes could materially
and adversely affect the value or Buyer’s use and enjoyment of the Millersburg
Facility described therein other than Permitted Real Estate Encumbrances or
matters disclosed on the Prior Survey;


then Buyer shall notify Sellers in writing of such matters within five (5)
business days after receiving all of the Title Commitment, Survey and copies of
Recorded Documents for the Millersburg Facility.

(e)     Sellers shall use their Commercially Reasonable Efforts to cure each
Title Objection and take all steps required by the Title Insurer to eliminate
each Title Objection as an exception to the Title Commitment. Any Title
Objection that the Title Company is willing to insure over on terms acceptable
to Sellers and Buyer is herein referred to as an “Insured Exception.” The
Insured Exceptions, together with any title exception or matters disclosed by
the Survey not objected to by Buyer in the manner aforesaid shall be deemed to
be acceptable to Buyer.

(f)     Subject to Sections 11.2(iv) and (v) and Section 10.15, nothing herein
waives Buyer’s right to claim a breach of Section 3.9(a) or to claim a right to
indemnification as provided in Section 11.2 if Buyer suffers Damages as a result
of a misrepresentation with respect to the condition of title to the Stamler
Facilities.


5.11 EQUIPMENT NOTES PAYABLE.

        At or prior to the Closing the Sellers shall pay in full and provide the
Buyer evidence of cancellation (including Uniform Commercial Code termination
statements, if applicable) of all outstanding Equipment Notes Payable.


5.12 COMPONENTS OF WORKING CAPITAL

(a)     Except where the Sellers have provided Buyer with an explanation
acceptable to Buyer, which acceptance Buyer shall not unreasonably withhold,
immediately prior to Closing no trade accounts payable of the Stamler Business
will be outstanding for more than 60 days from the invoice date.

    (b)        The components of Net Asset Value will be maintained in the
normal course of business between the date of this Agreement and the Closing
Date, such that days’ sales outstanding, past due receivables, days’ payables
outstanding and inventory turns will be maintained at levels consistent with
recent historical levels.


ARTICLE VI.


COVENANTS OF BUYER PRIOR TO CLOSING


6.1 REQUIRED APPROVALS

        As promptly as practicable after the date of this Agreement, Buyer shall
make, or cause to be made, all filings required by Legal Requirements (including
all filings under the HSR Act) to be made by it to consummate the Contemplated
Transactions. Buyer also shall cooperate, and cause its Related Persons to
cooperate, with Sellers (a) with respect to all filings Sellers shall be
required by Legal Requirements to make and (b) in obtaining all Consents
identified in Part 3.2(c), provided, however, that Buyer shall not be required
to dispose of or make any change to its business, expend any material funds or
incur any other burden beyond Commercially Reasonable Efforts in order to comply
with this Section 6.1; provided, further, that Buyer shall not be required to
respond to any second request for information under the HSR Act unless Buyer and
Sellers mutually agree to do so.


6.2 COMMERCIALLY REASONABLE EFFORTS

        Buyer shall use its Commercially Reasonable Efforts to cause the
conditions in Article VIII and Section 7.3 to be satisfied.


6.3 NOTIFICATION

        Between the date of this Agreement and the Closing, Buyer shall promptly
notify Seller Representative in writing if Buyer becomes aware of (a) any fact
or condition that causes or constitutes a Breach of any of Buyer’s
representations and warranties made as of the date of this Agreement or (b) the
occurrence after the date of this Agreement of any fact or condition that would
or be reasonably likely to (except as expressly contemplated by this Agreement)
cause or constitute a Breach by Buyer of any such representation or warranty had
that representation or warranty been made as of the time of the occurrence of,
or Buyer’s discovery of, such fact or condition. Subject to Section 10.15,
delivery by Buyer of written notice of a supplement to the Disclosure Letter
shall not affect any rights of Sellers under Article IX. With respect to facts
or conditions for which Buyer has delivered to Sellers a written supplement to
the Disclosure Letter in compliance with this Section 6.3, such supplement shall
be deemed to have amended the Disclosure Letter and to have corrected any
misrepresentation or breach of warranty that otherwise might have existed
hereunder as and to the extent agreed by the Parties under Section 10.15.


6.4 CONDUCT OF DUE DILIGENCE REVIEW

        The Buyer shall use its Commercially Reasonable Efforts to complete its
business, legal, environmental and accounting due diligence review of the
Sellers in an expeditious manner, provided that the Sellers afford Buyer the
access and other cooperation necessary to do so.


6.5 UPDATE BY BUYER.

        From the date of this Agreement through the Closing, Buyer shall
promptly give written notice to Sellers (a “Buyer Notice”) in the event that any
Named Buyer Executive (as defined below) has actual knowledge of facts and
circumstances which he believes constitute (or he believes are reasonably likely
to constitute) a Breach of any representation or warranty of Sellers in this
Agreement or any document of the type referred to in Section 11.2(a) or a Breach
of a covenant or obligation of Sellers in this Agreement or any document of the
type referred to in Section 11.2(b) (but only as to covenants and obligations
required to be performed by the Sellers at or prior to Closing). As used in this
Agreement, “Named Buyer Executive” means Don Roof, Mike Sutherlin, Mike Olsen,
Oren Azar, Kim Kodousek, Carol Mohr and Ron Bartunek. Buyer shall also have the
right to give Sellers written notice of Immaterial Matters (which shall trigger
the provisions of Section 10.15) and other matters (which shall not trigger the
provisions of Section 10.15, but shall be effective for purposes of clauses (iv)
and (v) of Section 11.2).


ARTICLE VII.


CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

        Buyer’s obligation to purchase the Assets and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):


7.1 ACCURACY OF REPRESENTATIONS

(a)     The representations and warranties of the Sellers in this Agreement
shall be accurate in all material respects as of the time of the Closing as if
then made, subject to the Disclosure Letter (and any notices given under Section
5.5 which the Parties have agreed under Section 10.15 will modify the
representations and warranties or as to which the Buyer has waived its rights in
accordance with Section 10.15).

(b)     The representations and warranties in Sections 3.2(a) and 3.4, and the
representations and warranties in this Agreement that contain an express
materiality qualification, shall be accurate in all respects as of the time of
the Closing as if then made, subject to the Disclosure Letter (and any notices
given under Section 5.5 which the Parties have agreed under Section 10.15 will
modify the representations and warranties or as to which the Buyer has waived
its rights in accordance with Section 10.15).


7.2 SELLERS’ PERFORMANCE

        All of the covenants and obligations that Sellers are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.


7.3 CONSENTS

        Each of the Consents which could have a material effect on the operation
or value of the Stamler Business following the Closing (the “Material Consents”)
shall have been obtained and shall be in full force and effect. The Board of
Directors of Joy Global Inc. shall have approved Buyer’s acquisition of the
Stamler Business pursuant to this Agreement.


7.4 ADDITIONAL DOCUMENTS

        Sellers shall have caused the documents and instruments required by
Section 2.7(a) and the following documents to be delivered (or tendered subject
only to Closing) to Buyer:

(a)     an opinion of Reinhart Boerner Van Deuren, dated the Closing Date, in
customary form and substance reasonably acceptable to Buyer and its counsel;

(b)     the articles of incorporation and all amendments thereto of each Seller,
duly certified as of a recent date by the Secretary of State (or equivalent) of
the jurisdiction of such Seller’s incorporation;

(c)     if requested by Buyer, any Consents or other instruments that may be
required to permit Buyer’s qualification in each jurisdiction in which any
Seller is licensed or qualified to do business as a foreign corporation under
the name “Stamler” or any derivative thereof;

(d)     a statement from the holder of each note and mortgage specified in
Section 7.4(e), if any, dated the Closing Date, evidencing the release of all
liens, security interests or mortgages on the Assets as of or prior to the
Effective Time;

(e)     releases of all liens, security interests and mortgages on the Assets
other than Permitted Encumbrances (except that for the purposes of this Section
7.4(e) Encumbrances of the type described in Section 3.9(a)(v) shall not be
deemed a Permitted Encumbrance), including releases of each mortgage of record
and reconveyances of each deed of trust with respect to each parcel of real
property included in the Assets;

(f)     certificates dated as of a date not earlier than the fifth business day
prior to the Closing as to the good standing of each Seller, executed by the
appropriate officials of the State of Kentucky or other jurisdiction of
incorporation or formation; and

(g)     such other documents as Buyer may reasonably request to give effect to
the transactions contemplated hereby.


7.5 NO PROCEEDINGS

        Since the date of this Agreement, there shall not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, either (i) any
Proceeding by any Governmental Body (a) involving any challenge to, or seeking
Damages or other relief in connection with, any of the Contemplated Transactions
or (b) that may have the effect of preventing, delaying, making illegal,
imposing limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions or (ii) any material proceeding by any other third
party that could reasonably be expected to have a material adverse effect on
Buyer, Buyer’s ability to close the transactions contemplated hereby or own or
operate the Stamler Business following the Closing.


7.6 NO LEGAL REQUIREMENT OR INJUNCTION

        There shall not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the consummation of the Contemplated Transactions
or Sellers’ performance under this Agreement or any other Sellers Closing
Document and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.


7.7 TITLE INSURANCE/SURVEYS

(a)     Buyer shall have received unconditional and binding commitments to issue
policies of title insurance consistent with Section 5.10, dated the Closing
Date, in an aggregate amount equal to the amount of the Purchase Price allocated
to the Millersburg Facility pursuant to Section 2.5, deleting all requirements
listed in ALTA Schedule B-1, amending the effective date to the date and time of
recordation of the warranty deed transferring title to the Millersburg Facility
to Buyer with no exception for the gap between closing and recordation, deleting
or insuring over Title Objections as required pursuant to Section 5.10,
attaching all endorsements required by Buyer in order to ensure provision of all
coverage required pursuant to Section 5.10, including, without limitation,
extended coverage and ALTA Form 3.1 Zoning (with parking and loading docks), and
otherwise in form satisfactory to Buyer insuring Buyer’s interest in the
Millersburg Facility to the extent required by Section 5.10.

(b)     Buyer shall have received the Survey, which shall not disclose any
defects, encroachments or other matters that are not Real Estate Permitted
Encumbrances or matters reflected in the Prior Survey.


7.8 GOVERNMENTAL AUTHORIZATIONS

        Buyer shall have received such Governmental Authorizations as are
necessary to allow Buyer to own the assets and operate the Stamler Business from
and after the Closing, including those listed on Part 4.2(b)(iii).


7.9 DUE DILIGENCE

        The Buyer shall have completed its business, legal, environmental and
accounting due diligence review of the Sellers (the “Due Diligence Review”) and
Buyer shall have confirmed that the results of the Due Diligence Review have not
revealed any matter or matters (individually or in the aggregate) that could
reasonably be expected to have a material adverse effect on the business,
operations, prospects, assets, results of operations or condition (financial or
other) of the Stamler Business taken as a whole. So long as the Sellers afford
Buyer the access and cooperation called for by Section 6.4, Buyer shall complete
the Due Diligence Review by the earliest date on which Buyer shall have had (i)
at least thirty (30) days since the date of this Agreement, (ii) five (5)
business days after the condition in Section 7.8 shall have been satisfied,
(iii) resolution of any Title Objections in accordance with Section 5.10, (iv)
twenty (20) working days after Buyer’s receipt of the PWC Initial Income
Statement Memorandum and other documents referred to in Section 7.11(a) and (v)
fifteen (15) days after Buyer’s receipt of the Post-Signing Parts of the
Disclosure Letter (the “Outside Date”). So long as (i), (iii), (iv) and (v) in
the preceding sentence shall be satisfied thereby, the Outside Date shall not be
later than sixty (60) days after the date of this Agreement. If, prior to the
Outside Date, Buyer confirms to Sellers in writing that the results of the Due
Diligence Review have not revealed any matter or matters (individually or in the
aggregate) that could reasonably be expected to have a material adverse effect
on the business, operations, prospects, assets, results of operations or
condition (financial or other) of the Stamler Business taken as a whole, then
the condition precedent in this Section 7.9 shall be deemed to be satisfied. If,
prior to the Outside Date, Buyer advises Sellers in writing that the results of
the Due Diligence Review have revealed any matter or matters (individually or in
the aggregate) that could reasonably be expected to have a material adverse
effect on the business, operations, prospects, assets, results of operations or
condition (financial or other) of the Stamler Business taken as a whole, then
the condition precedent in this Section 7.9 shall be deemed not to be satisfied.
Such written notice by Buyer (a “Due Diligence Notice”) shall state that the
purpose of such notice is to alert Sellers that the condition precedent in this
Section 7.9 has been or has not been satisfied. If, on or prior to the Outside
Date, Buyer has not delivered a Due Diligence Notice, then the condition
precedent in this Section 7.9 shall be deemed to be satisfied.


7.10 NO OPEN ISSUES

    (a)        There shall not be any Open Issues that have not been resolved in
form and substance satisfactory to Buyer.

    (b)        The Post-Signing Parts shall have been delivered to Buyer by
Sellers and shall be in form and substance satisfactory to Buyer.


7.11 REVIEW OF FINANCIAL INFORMATION

(a)     Buyer shall have received the Initial Net Asset Value Schedule and
unaudited income statement for the Stamler Business for the year ended December
31, 2005 (the “Initial Income Statement”) and will be provided the opportunity
to review the audited financial statements of the Oldenburg Group for the year
ended December 31, 2005 (the “Audited Financial Statements”). The Buyer will
receive a consolidating schedule supporting the Initial Income Statement, which
includes the income statements from the general ledgers of the respective coal
related businesses and the detail of those items that have been excluded from
those income statements in arriving at the Initial Income Statement. The Buyer
will receive schedules summarizing by transaction all original equipment sales
that agree to the original equipment sales and direct margins that are included
in the Initial Income Statement. These schedules will include both U S and non-
U S locations and will include net sales, direct cost split between material and
labor, and direct margins. PWC will review the methodology used to derive the
Initial Income Statement, will review the consolidating schedule and will agree
the individual line items back to the respective general ledgers, will review
the items that have been excluded from the consolidating schedule for the
Initial Income Statement, will select a sample from the original equipment
summary schedule and will trace the key elements back to source documents, i.e.:
customer invoices and job cost files, and will prepare a memorandum for its
workpapers outlining its procedures (the “PWC Initial Income Statement
Memorandum”). The PWC workpapers along with the PWC Initial Income Statement
Memorandum and the PWC Initial Net Asset Value Memorandum will be made available
to Buyer and the Consulting Accountants.

(b)     Buyer shall have been provided with the opportunity, for not less than
20 working days prior to the Closing Date, to review the documents referred to
in subsection (a) above and the related underlying financial information.


ARTICLE VIII.


CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

        Sellers’ obligation to sell the Assets and to take the other actions
required to be taken by Sellers at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by the Seller Representative in whole or in part):


8.1 ACCURACY OF REPRESENTATIONS

        The representations and warranties of the Buyer in this Agreement shall
be accurate in all material respects as of the time of the Closing as if then
made, subject to any matters disclosed in a Buyer Notice or pursuant to Section
6.5 which the Parties have agreed under Section 10.15 will modify Buyer’s
representations and warranties or as to which Sellers have waived their rights
in accordance with Section 10.15.


8.2 BUYER’S PERFORMANCE

        All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been performed and complied with in all
material respects.


8.3 CONSENTS

        Each Material Consent shall have been obtained and shall be in full
force and effect.


8.4 ADDITIONAL DOCUMENTS

        Buyer shall have caused the documents and instruments required by
Section 2.7(b) and the following documents to be delivered (or tendered subject
only to Closing) to Sellers:

(a)     an opinion of Kirkland & Ellis LLP, dated the Closing Date, in customary
form and substance reasonably acceptable to Sellers and their counsel;

(b)     the articles of incorporation and all amendments thereto of Buyer, duly
certified as of a recent date by the Secretary of State (or equivalent) of the
jurisdiction of Buyer’s incorporation;

(c)     certificates dated as of a date not earlier than the fifth business day
prior to the Closing as to the good standing of Buyer, executed by the
appropriate officials of the State of its jurisdiction of incorporation; and

(d)     such other documents as Sellers may reasonably request to give effect to
the transactions contemplated hereby.


8.5 NO LEGAL REQUIREMENT OR INJUNCTION

        There shall not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the consummation of the Contemplated Transactions
or Buyer’s performance under this Agreement or any other Buyer Closing Document
and (b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.


8.6 NO PROCEEDINGS

        Since the date of this Agreement, there shall not have been commenced or
threatened against Sellers, or against any Related Person of Sellers, either (i)
any Proceeding by any Governmental Body (a) involving any challenge to, or
seeking Damages or other relief in connection with, any of the Contemplated
Transactions or (b) that may have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on or otherwise interfering with any
of the Contemplated Transactions or (ii) any material proceeding by any other
third party that could reasonably be expected to have a material adverse effect
on Seller or Seller’s ability to close the transactions contemplated hereby.


8.7 NO OPEN ISSUES

        There shall not be any Open Issues that have not been resolved in form
and substance satisfactory to the Sellers.


ARTICLE IX.


TERMINATION


9.1 TERMINATION EVENTS

        By notice given prior to or at the Closing, subject to Section 9.2, this
Agreement may be terminated as follows:

(a)     by Buyer if any condition in Article VII has not been satisfied as of
July 31, 2006 or if satisfaction of such a condition by such date is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement), and Buyer has not waived such condition on or
before such date;

(b)     by the Seller Representative if any condition in Article VIII has not
been satisfied as of July 30, 2006 or if satisfaction of such a condition by
such date is or becomes impossible (other than through the failure of any Seller
to comply with its obligations under this Agreement), and the Seller
Representative has not waived such condition on or before such date;

(c)     by mutual consent of Buyer and the Seller Representative;

(d)     by Buyer if the Closing has not occurred on or before July 31, 2006, or
such later date as the parties may agree upon, unless the Buyer is in material
Breach of this Agreement;

(e)     by the Seller Representative if the Closing has not occurred on or
before July 30, 2006, or such later date as the parties may agree upon, unless
any Seller is in material Breach of this Agreement;

(f)     by Buyer (or the Seller Representative) if a second request for
information is made by any Governmental Body under authority granted by or
pursuant to the HSR Act (provided that such termination right may only be
exercised for ten (10) days following receipt of the second request for
information); or

(g)     by Buyer or the Seller Representative if, at the end of any Negotiation
Period, the Parties have not reached agreement as to the resolution of the Open
Issue as to which that Negotiating Period relates.


9.2 EFFECT OF TERMINATION

        If this Agreement is terminated pursuant to Section 9.1, all obligations
of the parties under this Agreement will terminate, except that the obligations
of the parties in this Section 9.2 and Article XII and Article XIII (except for
those in Section 13.5) will survive, provided, however, that, if this Agreement
is terminated because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired. Notwithstanding anything in this Agreement to the
contrary, upon any termination of this Agreement under Section 9.1(g), neither
party shall have any Liability or obligation to the other (and each party shall
be responsible for the payment of its own costs and expenses in connection with
the Agreement and the Contemplated Transactions).


ARTICLE X.


ADDITIONAL COVENANTS


10.1 EMPLOYEES AND EMPLOYEE BENEFITS

(a)  

Information on Active Employees. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed on the Closing Date by any
Seller for the Stamler Business who are employed primarily in the Stamler
Business as currently conducted, including employees on temporary leave of
absence, including family medical leave, military leave, temporary disability or
sick leave, but excluding employees on long-term disability leave. A list of
Active Employees as of the date hereof is attached as Part 3.23(a). The list
will be updated periodically by Sellers prior to the Closing to reflect new
hires and departures.


(b)  

Employment of Active Employees by Buyer.


(i)  

With respect to each Active Employee other than those Active Employees set forth
by Seller in Part 10.1(b)(i) (collectively, “Excluded Employees”) and Disabled
Employees as defined in Section 10.1(b)(ii), Buyer will offer to hire such
Active Employee at the salary or wage level, as applicable, and at employee
benefit levels substantially similar in the aggregate to those set forth in Part
10.1(b)(i). Buyer will provide written offer letters to the non-U.S. Active
Employees to the extent required by applicable law. Buyer and Sellers will use
Commercially Reasonable Efforts to encourage the Active Employees (other than
the Excluded Employees) to accept employment with Buyer and neither Buyer nor
Seller shall discourage such employees from accepting employment with Buyer in
any way; provided that in the case of Disabled Employees, Buyer and Sellers
shall use such Commercially Reasonable Efforts only when the Seller
Representative has notified Buyer that the employee has ceased to be disabled in
accordance with Section 10.1(b)(ii). Buyer shall not be responsible for any
Liability or obligation (including any severance liability) with respect to any
U.S. Active Employee who does not accept Buyer’s offer of employment as
described in Part 10.1(b)(i). Buyer will provide Sellers with a list of Active
Employees to whom Buyer has made an offer of employment that has been accepted
to be effective on the Closing Date (the “Hired Active Employees”). Subject to
Legal Requirements, Buyer will have reasonable access to the Millersburg
Facility and personnel Records with respect to the Active Employees (including
performance appraisals, disciplinary actions, grievances and medical Records) of
Sellers for the purpose of preparing for and conducting employment interviews
with all Active Employees and will conduct the interviews as expeditiously as
possible prior to the Closing Date. Access will be provided by Sellers upon
reasonable prior notice during normal business hours. Effective immediately
before the Closing, each Seller will accept the resignation of all of the Active
Employees other than Excluded Employees; provided that in the case of Disabled
Employees, each Seller will accept such resignation only after the Seller
Representative has notified Buyer that the employee has ceased to be disabled in
accordance with Section 10.1(b)(ii).


(ii)  

Any Active Employee who is, as of the Closing Date, disabled within the meaning
of the applicable short-term disability plan or policy or the applicable
long-term disability plan of any Seller or its ERISA Affiliates (a “Disabled
Employee”) shall not be offered employment by Buyer as of the Closing Date in
accordance with Section 10.1(b)(i). The applicable Seller shall continue to pay
the applicable disability benefits to such Disabled Employee and provide such
other benefits as are provided to similarly-situated disabled employees of such
Seller or its ERISA Affiliates, as applicable. If within a period of six months
after the Closing Date (the “Hiring Transition Period”) a Disabled Employee
ceases to be disabled within the meaning of both the applicable short-term
disability plan or policy and the long-term disability plan of such Seller or
its ERISA Affiliates, (Y) Seller Representative shall notify Buyer as soon as
practicable, and (Z) Buyer shall offer employment to such Disabled Employee in
accordance with the provisions of this Section 10.1(b)(i) effective as of the
date such Disabled Employee actively returns to work with such Seller as soon as
practicable following such notification, and if during the Hiring Transition
Period any such Disabled Employee accepts employment with Buyer he or she shall
be a Hired Active Employee for all purposes hereunder; provided that, if during
the Hiring Transition Period such disability coverage ceases due to death,
retirement or other termination of employment by the Disabled Employee, Buyer
shall have no obligation to offer employment to such Disabled Employee.


(iii)  

Neither Sellers nor any of their Related Persons shall solicit the employment of
any Active Employee other than Excluded Employees unless and until either (A)
such Active Employee refuses to accept Buyer’s offer of employment under Section
10.1(b)(i) or (B) in the case of any Hired Active Employee, Buyer terminates the
employment of such Hired Active Employee. Buyer shall not solicit the employment
of any Excluded Employee unless and until Sellers terminate the employment of
such Excluded Employee.


(iv)  

It is understood and agreed that (A) Buyer’s expressed intention to extend
offers of employment as set forth in this Section shall not constitute any
commitment, Contract or understanding (expressed or implied) of any obligation
on the part of Buyer to a post-Closing employment relationship of any fixed term
or duration or upon any terms or conditions other than those that Buyer may
establish pursuant to individual offers of employment, and (B) employment
offered by Buyer is “at will” and may be terminated by Buyer or by an employee
at any time for any reason (subject to any written commitments to the contrary
made by Buyer or an employee and Legal Requirements). Nothing in this Agreement
shall be deemed to prevent or restrict in any way the right of Buyer to
terminate, reassign, promote or demote any of the Hired Active Employees after
the Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, wages, benefits, other
compensation or terms or conditions of employment of such employees.
Notwithstanding the foregoing, Buyer shall comply with the terms of Section
10.1(b)(i) with respect to its initial offers of employment.


(c)  

Salaries and Benefits.


(i)  

Except to the extent provided in Section 2.4(a)(iv), Sellers shall be
responsible for (A) the payment of all wages and other remuneration due to
Active Employees with respect to their services as employees of Sellers through
the close of business on the Closing Date, including pro rata bonus payments and
all vacation pay earned prior to the Closing Date, (B) the payment of any
termination or severance payments with respect to any Disabled Employee (who
does not accept employment with Buyer pursuant to Section 10.1(b)(ii)), the
Excluded Employees and U.S. Active Employees who do not accept employment with
Buyer at Closing and (C) the provision of health plan continuation coverage in
accordance with the requirements of COBRA and Sections 601 through 608 of ERISA
with respect to any Disabled Employee (until such time such Disabled Employee
becomes a Hired Active Employee), the Excluded Employees and any Active Employee
who does not accept employment with Buyer at Closing.


(ii)  

Buyer shall be responsible for the payment of (A) any termination or severance
payments for any non-U.S. Active Employees (other than Excluded Employees) who
do not accept employment with Buyer at Closing and any Hired Active Employees
and (B) the provision of health plan continuation coverage in accordance with
the requirements of COBRA and Sections 601 through 608 of ERISA with respect to
any Hired Active Employees and (C) sales commissions payable under the program
described in Part 10.1(c)(ii) on customer orders in backlog as of the Closing.
Sellers shall be liable for any claims made or incurred by Active Employees and
their beneficiaries through the Closing Date under the Stamler Employee Plans.
For purposes of the immediately preceding sentence, a claim will be deemed
incurred, in the case of hospital, medical or dental benefits, when the services
that are the subject of the claim are performed and, in the case of other
benefits (such as disability or life insurance), when an event has occurred or
when a condition has been diagnosed that entitles the employee or his designated
beneficiaries to the benefit.


(iii)  

Buyer agrees to provide each Active Employee who is listed on Part 10.1(c)(iii)
and who is currently receiving make whole pay as described in Section III of the
Sellers’ “Leave of Absence and Military Leave Policy” dated April 2005 (“Leave
Policy”), base wages or salary equal to the difference between the base wage or
salary such Active Employee earned immediately prior to his active service less
the amount of wages such Active Employee receives as compensation during his
service with the uniformed service to the same extent such Active Employee
received similar benefits under Sellers’ Leave Policy immediately prior to the
Closing Date and, with respect to any such base wage or salary that was
attributable to periods prior to the Closing Date, only to the extent reflected
on the Closing Net Asset Value Schedule.


(iv)  

If Buyer elects to assume and continue the PPO program at Millersburg, the
Parties shall enter into an appropriate amendment to this Agreement to give
effect thereto.


(d)  

Sellers’ Retirement and Savings Plans.


(i)  

All Hired Active Employees who are participants in Sellers’ retirement plans
shall retain their accrued benefits under Sellers’ retirement plans as of the
Closing Date, and Sellers (or Sellers’ retirement plans) shall retain sole
liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans. All Hired Active Employees
shall become fully vested in their accrued benefits under Sellers’ retirement
plans as of the Closing Date, and Sellers will so amend such plans if necessary
to achieve this result. Sellers shall cause the assets of each Employee Plan to
equal or exceed the benefit liabilities of such Employee Plan on a
plan-termination basis as of the Effective Time.


(ii)  

Sellers will cause the Oldenburg Group Incorporated Savings Plan (the “Seller’s
401(k) Plan”) to be amended in order to provide that the Hired Active Employees
shall be fully vested in their accounts under such plan as of the Closing Date.
Sellers agree to take all actions necessary to ensure that no loan made to an
Active Employee under the Seller’s 401(k) Plan shall be placed in default due to
such Active Employee’s termination of employment with a Seller associated with
the Contemplated Transaction, provided such Active Employee continues making
loan repayments on a timely basis following the Closing Date in accordance with
the reasonable procedures established by Sellers and such action by Sellers is
legally permissible.


(e)  

No Transfer of Assets. Neither Sellers nor any of their Related Persons will
make any transfer of pension or other employee benefit plan assets to Buyer.


(f)  

Collective Bargaining Matters. Except to the extent specified in Section 10.1(b)
or to the extent required by applicable law, Buyer will set its own initial
terms and conditions of employment for the Hired Active Employees and others it
may hire, including work rules, benefits and salary and wage structure, all as
permitted by law. Buyer is not obligated, except to the extent required by
applicable law, to assume any collective bargaining agreements under this
Agreement. Any bargaining obligations of Buyer with any union with respect to
bargaining unit employees subsequent to the Closing, whether such obligations
arise before or after the Closing, shall be the sole responsibility of Buyer.


(g)  

General Employee Provisions.


(i)  

Sellers and Buyer shall give any notices required by Legal Requirements and take
whatever other actions with respect to the plans, programs and policies
described in this Section 10.1 as may be necessary to carry out the arrangements
described in this Section 10.1.


(ii)  

Sellers and Buyer shall provide each other with such plan documents and summary
plan descriptions, employee data or other information as may be reasonably
required to carry out the arrangements described in this Section 10.1.


(iii)  

If any of the arrangements described in this Section 10.1 are determined by the
IRS or other Governmental Body to be prohibited by law, Sellers and Buyer shall
modify such arrangements to as closely as possible reflect their expressed
intent and retain the allocation of economic benefits and burdens to the parties
contemplated herein in a manner that is not prohibited by law.


(iv)  

Sellers shall provide Buyer with completed I-9 forms and attachments with
respect to all U.S. Hired Active Employees, except for such employees as Sellers
certify in writing to Buyer are exempt from such requirement.


(v)  

Buyer shall not have any responsibility, liability or obligation, with respect
to any Active Employees (including any beneficiary or dependent thereof) with
respect to any employee benefit plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by Sellers,
except as specified in Section 2.4(a) or Section 10.1.


(vi)  

Nothing in this Agreement shall obligate Buyer to provide to any Active Employee
any benefit at any time provided to any other employee by Buyer or any of its
affiliates, except to the extent that Buyer has expressly agreed to provide such
benefits to a particular Active Employee pursuant to Section 10.1(b)(i).



10.2 PAYMENT OF ALL TAXES RESULTING FROM SALE OF ASSETS BY SELLERS

(a)     Except as provided in Section , Sellers shall pay in a timely manner all
Taxes resulting from or payable in connection with the sale of the Assets
pursuant to this Agreement, to the extent that such Taxes are imposed on Sellers
by Legal Requirements, including (i) real estate transfer taxes with respect to
the Millersburg Facility, (ii) vehicle transfer taxes with respect to vehicles
included in the Assets and (iii) any sales or use tax payable in connection with
the sale of the Assets.

(b)     Except as provided in Section 10.2(c), Buyer shall pay in a timely
manner all Taxes resulting from or payable in connection with the sale of the
Assets pursuant to this Agreement, to the extent that such Taxes are imposed on
Buyer by Legal Requirements.

(c)     Any Australian transfer Taxes shall be borne by the Sellers and the
Buyer as follows: (i) Buyer shall pay in a timely manner all transfer Taxes
resulting from or payable in connection with the sale of tangible Assets to
Buyer by Oldenburg Australia and (ii) Sellers shall pay in a timely manner all
other Australian transfer Taxes resulting from or payable in connection with the
sale of the Assets to Buyer (including any such Taxes based on the sale of
intangible Assets).


10.3 PAYMENT OF OTHER RETAINED LIABILITIES

        In addition to payment of Taxes pursuant to Section 10.2, Sellers shall
(a) in the Ordinary Course of Business, pay in full, or make adequate provision
for such payment of, the Retained Liabilities of the Stamler Business and (b)
pay in full, or make adequate provision for such payment of, the other
Liabilities of Sellers under this Agreement. 10.4 Removing Excluded Assets

        Within 60 days following the Closing Date, Sellers shall remove all
Excluded Assets from the Millersburg Facility and Leased Real Property to be
occupied by Buyer. Such removal shall be done in such manner as to minimize any
damage to the Millersburg Facility and Leased Real Property and the Tangible
Personal Property located at such locations and any disruption of the business
operations to be conducted by Buyer after the Closing. Any damage to the Assets,
the Millersburg Facility or Leased Real Property resulting from such removal
shall be paid by Sellers. Should Sellers fail to remove the Excluded Assets as
required by this Section, Buyer shall have the right, but not the obligation,
(a) to remove the Excluded Assets at Sellers’ sole cost and expense; (b) to
store the Excluded Assets and to charge Sellers all storage costs associated
therewith; (c) to treat the Excluded Assets as unclaimed and to proceed to
dispose of the same under the laws governing unclaimed property; or (d) to
exercise any other right or remedy conferred by this Agreement or otherwise
available at law or in equity. Sellers shall promptly reimburse Buyer for all
costs and expenses incurred by Buyer in connection with any Excluded Assets not
removed by Sellers 60 days after the Closing Date.

        Within 60 days following the termination of the Transition Manufacturing
Agreement, Buyer shall remove all Assets from any property owned, leased, used
and/or occupied by any of the Sellers other than the Millersburg Facility and
the Leased Real Property (the “Sellers’ Real Property”); provided that all
Assets shall be removed from the Elko facility within 60 days after Closing.
Such removal shall be done in such manner as to minimize any damage to the
Sellers’ Real Property and the Tangible Personal Property located at such
locations and any disruption of the business operations to be conducted by
Seller after the Closing. Any damage to any of Sellers’ assets or to the
Sellers’ Real Property resulting from such removal shall be paid by Buyer.
Should Buyer fail to remove the Assets as required by this Section, Seller shall
have the right, but not the obligation, (a) to remove the Assets at Buyer’s sole
cost and expense; (b) to store the Assets and to charge Buyer all storage costs
associated therewith; (c) to treat the Assets as unclaimed and to proceed to
dispose of the same under the laws governing unclaimed property; or (d) to
exercise any other right or remedy conferred by this Agreement or otherwise
available at law or in equity. Buyer shall promptly reimburse Seller for all
costs and expenses incurred by Seller in connection with any Assets not removed
by Buyer 60 days after the termination of the Transition Manufacturing
Agreement.


10.5 REPORTS AND RETURNS

        Sellers shall promptly after the Closing prepare and file all reports
and returns required by Legal Requirements relating to the Stamler Business, to
and including the Effective Time.


10.6 ASSISTANCE IN PROCEEDINGS

        After the Closing Date, each Seller will cooperate with and assist Buyer
and its counsel in the contest or defense of, and make available its personnel
and provide any testimony and access to its books and Records in connection
with, any Proceeding involving or relating to (a) any Contemplated Transaction
or (b) any action, activity, circumstance, condition, conduct, event, fact,
failure to act, incident, occurrence, plan, practice, situation, status or
transaction on or before the Closing Date involving Sellers or the Stamler
Business; provided that such cooperation and assistance shall be at the sole
cost and expense of Buyer (unless Buyer is entitled to indemnification under
Article XI); and further provided Sellers shall not hereby be required to
undertake efforts that would interfere in any material respect with the conduct
of the Sellers’ other businesses or the performance by any of Sellers’ employees
of their respective job responsibilities (unless Buyer is entitled to
indemnification under Article XI).


10.7 NONCOMPETITION AND NONSOLICITATION

(a)  

Noncompetition. For a period of five (5) years after the Closing Date, neither
Sellers nor their affiliates shall, anywhere in the world, directly or
indirectly invest in, own, manage, operate, finance control, advise, render
services to or guarantee the obligations of any Person engaged in or planning to
become engaged in the business of designing, manufacturing, selling or
distributing (i) (A) battery haulers, (B) continuous haulage systems similar to
the current Oldenburg Stamler design, (C) feeder-breakers, reclaim feeders or
roll crushers, (D) batch haulage vehicles for underground coal mining operations
not directly powered by electric cable or (E) reasonable modifications,
variations and extensions of any of (A), (B), (C) or (D) or (ii) any product
that could reasonably be expected to compete with one or more of the products
listed in (i) above in the coal mining equipment market (in either case, a
“Competing Business”); provided, however, that Sellers and their affiliates may
purchase or otherwise acquire up to an aggregate of (but not more than) one
percent (1%) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) if such securities are listed on
any national or regional securities exchange or have been registered under
Section 12(g) of the Exchange Act.


(b)  

Nonsolicitation. For a period of five (5) years after the Closing Date, neither
Sellers nor their affiliates shall, directly or indirectly:


(i)  

solicit the business of any Person who is a customer of Buyer for the purpose of
providing products or services of a Competing Business;


(ii)  

cause, induce or attempt to cause or induce any customer, supplier, licensee,
licensor, franchisee, consultant or other business relation of Buyer to cease
doing business with Buyer, to deal with any competitor of Buyer or in any way
interfere with its relationship with Buyer, in each case with respect to a
Competing Business (it being understood that Seller’s right to solicit the
employment of or to hire any Hired Active Employee shall be governed by Section
10.1(b)(iii)); or


(iii)  

cause, induce or attempt to cause or induce any customer, supplier, licensee,
licensor, franchisee, Hired Active Employee, consultant or other Person with a
business relationship with respect to the Stamler Business on the Closing Date
or within the year preceding the Closing Date to cease doing business with
Buyer, to deal with any competitor of Buyer or in any way interfere with its
relationship with Buyer, in each case with respect to a Competing Business.


(c)  

Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 10.7 through (c) is invalid or unenforceable, then the parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 10.7
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 10.7 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Assets and to prevent any unfair advantage conferred on Sellers.



10.8 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS

        After the Closing Date, Sellers will use Commercially Reasonable
Efforts, at the request and sole cost and expense of Buyer, to cooperate with
Buyer in its efforts to continue and maintain for the benefit of Buyer those
business relationships of the Sellers existing prior to the Closing and relating
to the Stamler Business, including relationships with lessors, employees,
regulatory authorities, licensors, customers, suppliers and others; provided
that Sellers shall not hereby be required to undertake efforts that would
interfere in any material respect with the conduct of the Sellers’ other
businesses or the performance by any of Sellers’ employees of their respective
job responsibilities. Sellers will refer to Buyer all inquiries relating to the
Stamler Business.


10.9 RETENTION OF AND ACCESS TO RECORDS

        After the Closing Date, Buyer shall retain for a period consistent with
Buyer’s record-retention policies and practices those Records of the Sellers
delivered to Buyer. Buyer also shall provide Sellers and their Representatives
reasonable access thereto, during normal business hours and on at least three
days’ prior written notice, to enable them to prepare financial statements or
tax returns or deal with tax audits. After the Closing Date and for a period of
seven years, Sellers shall provide Buyer and its Representatives reasonable
access to Records that are Excluded Assets, during normal business hours and on
at least three days’ prior written notice, for any reasonable business purpose
specified by Buyer in such notice.


10.10 FURTHER ASSURANCES

        Subject to the proviso in Section 6.1, the parties shall use
Commercially Reasonable Efforts to cooperate with each other and with their
respective Representatives in connection with any steps required to be taken as
part of their respective obligations under this Agreement, and shall (a) furnish
upon request to each other such further information; (b) execute and deliver to
each other such other documents; and (c) do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Contemplated Transactions. In addition,
following the Closing, Sellers shall execute, file and deliver such further
documents (including Uniform Commercial Code termination statements) and do such
other acts and things at the Sellers’ expense, all as the Buyer may reasonably
request for the purpose of evidencing the sale to the Buyer of the Assets free
and clear of all Encumbrances, except for Permitted Encumbrances (except that
for the purposes of this Section 10.10 Encumbrances of the type described in
Section 3.9(a)(v) shall not be deemed a Permitted Encumbrance).


10.11 [RESERVED]


10.12 NAME CHANGE

(a)     The Sellers understand that, subsequent to the Closing, the Buyer shall
have the sole right to use the Business Names. After the Closing, neither
Sellers nor any of their Subsidiaries or Affiliates shall use, directly or
indirectly, the name “Stamler,” any other Business Name or any other name which
is confusingly similar to the foregoing.

(b)     From and after the Closing, neither Sellers nor any of their
Subsidiaries or Affiliates nor any of their transferees, successors or assigns
shall use in any way the name “Oldenburg Stamler,” or any variant thereof
including the name “Stamler” or any name which is confusingly similar to the
name “Oldenburg Stamler” (the “Non-Use Covenant”). The Non-Use Covenant shall be
set forth in an instrument in form and substance mutually agreed to by Buyer and
Sellers.

(c)     After the Closing, neither the Buyer nor any of its subsidiaries or
Affiliates will use the name “Oldenburg,” “Oldenburg Stamler,” “Lake Shore
Mining”, “Lake Shore Mining Equipment” or “Lake Shore” in its conduct of the
Stamler Business (or otherwise); provided that the Buyer shall use its
Commercially Reasonable Efforts to remove the “Oldenburg,” “Oldenburg Stamler,”
“Lake Shore Mining,” “Lake Shore” and any other names previously used in the
Stamler Business which are not transferred to Buyer hereunder from business
forms, signage, logos, branding, etc. as soon as reasonably practicable after
the Closing (but in any event within twelve (12) months after the Closing);
provided further that Buyer’s use of those names during such period shall be
subject to reasonable and customary license terms to be set forth in the
Transition Services Agreement; and provided further that, Buyer shall be
permitted to sell Inventory bearing those names included in the Assets until
such time as stocks are depleted.


10.13 INSURANCE; RISK OF LOSS

(a)     To the extent that (i) any insurance policies owned or controlled by any
Seller (collectively, the “Sellers’ Insurance Policies”) cover any loss,
liability, claim, damage or expense resulting from, arising out of, based on or
relating to any Seller (the “Sellers’ Liabilities”) and resulting from, arising
out of, based on or relating to occurrences prior to the Closing and (ii) the
Sellers’ Insurance Policies permit claims to be made thereunder with respect to
the Sellers’ Liabilities resulting from, arising out of, based on or relating to
occurrences prior to the Effective Time (the “Seller Claims”), the Sellers shall
cooperate and shall cause their respective Affiliates to cooperate with the
Buyer, in submitting any and all Seller Claims (or pursuing any Seller Claim
previously made) on behalf of the Buyer under any Sellers’ Insurance Policies.

(b)     In the event that (i) the Buyer files a claim under any Sellers’
Insurance Policy with respect to a Retained Liability that results from, arises
out of, is based on or relates to, events or occurrences prior to the Effective
Time and (ii) all or any portion of such Retained Liability is subject to a
“deductible,” “self insurance retention” or similar risk retention element
included in the applicable Sellers’ Insurance Policy, the Sellers agree that the
Sellers are and shall remain responsible for, or shall indemnify the Buyer
against, any amounts not reimbursed under a Sellers’ Insurance Policy due to
such “deductible,” “self insurance retention” or similar risk-retention element.


10.14 MILLERSBURG FACILITY.

        The Buyer intends to operate the Millersburg Facility for the
foreseeable future, subject however to the exercise by Buyer of its business
judgment to take into account future business developments, including changes in
customer demand and other market conditions with respect to the coal mining
equipment business.


10.15 PRE-CLOSING NEGOTIATION PERIODS

        If (a) Sellers deliver any notice to Buyer under Section 5.5, (b) Buyer
delivers any notice to Sellers under Section 6.5 or (c) Buyer or Sellers
delivers any notice to the other party of Immaterial Matters, then the Seller
Representative and the Buyer shall negotiate in good faith to resolve their
respective concerns as to the issues identified in such notices (“Open Issues”),
whether through an amendment to this Agreement or otherwise, for thirty (30)
days from the date of the notice in question (the “Negotiation Period”);
provided that no Negotiation Period shall extend past July 30, 2006 (and any
Negotiation Periods in progress on July 30, 2006 shall terminate on such date);
and provided further that the Buyer shall have the option, exercisable at any
time during a Negotiation Period, to resolve the Open Issue by agreeing to
irrevocably waive all of its rights and remedies (whether under this Agreement
or otherwise) with respect to the issue in question (and any such decision by
Buyer shall be binding on the Sellers). During any Negotiation Period, (x)
neither Sellers nor Buyer shall exercise any right it may have to terminate this
Agreement under Article IX with the respect to the Open Issues which are the
subject of that Negotiation Period and (y) neither Sellers nor Buyer shall be
obligated to proceed with the Closing.


ARTICLE XI.


INDEMNIFICATION; REMEDIES


11.1 SURVIVAL

        All representations, warranties, covenants and obligations in this
Agreement, the Disclosure Letter, the supplements to the Disclosure Letter, the
certificates delivered pursuant to Section 2.7 and any other certificate,
instrument or agreement delivered pursuant to this Agreement or at the Closing
shall survive the Closing and the consummation of the Contemplated Transactions,
subject to Section 11.7. Except as provided in Section (iv) below, or to the
extent agreed in writing by the Parties pursuant to Section 10.15, the right to
indemnification, reimbursement or other remedy based upon such representations,
warranties, covenants and obligations shall not be affected by any investigation
(including any environmental investigation or assessment) conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with
any such representation, warranty, covenant or obligation. For the avoidance of
doubt the parties expressly acknowledge and agree that the allocation of Assumed
Liabilities and Retained Liabilities (together with any claim for
indemnification based on the foregoing) shall not be affected by any party’s
investigation (including any environmental investigation or assessment) or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, except
as provided in Section 11.2(iv) below. Except as otherwise provided in Sections
10.15 or 11.2, the waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations; provided that the foregoing shall not apply to the
extent that the waiver was confirmed in writing by the non-breaching party,
attaching a certificate from the breaching party in which such breaching party
acknowledged the inaccuracy, nonperformance or noncompliance and disclosed any
facts reasonably necessary to an understanding thereof.


11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLERS

        Notwithstanding the Closing and subject to Sections 11.3, 11.5, 11.7 and
11.9, Sellers, jointly and severally, will indemnify and hold harmless Buyer,
and its Representatives, shareholders, subsidiaries and Related Persons
(collectively, the “Buyer Indemnified Persons”), and will reimburse the Buyer
Indemnified Persons for any loss, liability, claim, damage or expense (including
costs of investigation and defense and reasonable attorneys’ fees and expenses),
whether or not involving a Third-Party Claim (collectively, “Damages”), arising
from or in connection with:

(a)     any Breach of any representation or warranty made by any Seller in (i)
this Agreement, (ii) the Disclosure Letter, (iii) the supplements to the
Disclosure Letter, (iv) the certificates delivered pursuant to Section 2.7 (for
this purpose, each such certificate will be deemed to have stated that the
Sellers’ representations and warranties in this Agreement fulfill the
requirements of Section 7.1 as of the Closing Date as if made on the Closing
Date, but giving effect to any supplement to the Disclosure Letter as and to the
extent agreed by the Parties under Section 10.15 or as to which Buyer has waived
its rights under Section 10.15), (v) any transfer instrument for the Assets sold
pursuant to this Agreement, (vi) any other certificate delivered by any Seller
to Buyer at Closing or (vii) any amendment to this Agreement;

(b)     any Breach of any covenant or obligation of any Seller in this Agreement
or in any other certificate, transfer instrument or agreement delivered by any
Seller pursuant to this Agreement;

(c)     any brokerage or finder’s fees or commissions or similar payments based
upon any agreement or understanding made, or alleged to have been made, by any
Person with any Seller (or any Person acting on their behalf) in connection with
any of the Contemplated Transactions;

(d)     any Special Warranty Liability or any matter disclosed in Part 11.2(d)
of the Disclosure Letter;

(e)     any noncompliance with any Bulk Sales Laws or fraudulent transfer law in
respect of the Contemplated Transactions; or

(f)     any Retained Liabilities.

        Notwithstanding anything to the contrary in this Agreement, the Buyer
shall not be entitled to indemnification under this Section 11.2 or Section 11.3
below:

(i)  

to the extent of any insurance proceeds actually received by the Buyer in
connection with the facts giving rise to such indemnification (less any costs or
expenses resulting therefrom, including any increase in premiums directly
attributable to the matter that is the subject of the claim for
indemnification);


(ii)  

to the extent the Damages are reserved for in the determination of the Closing
Net Asset Value;


(iii)  

with respect to any claim for indemnification hereunder, unless Buyer has given
the Seller Representative written notice of such claim, setting forth in
reasonable detail the facts and circumstances pertaining thereto and the
applicable Sections of this Agreement, prior to the applicable Cutoff Date (as
defined below), if any;


(iv)  

if (1) any of the Named Buyer Executives (A) had actual knowledge at the Closing
of facts and circumstances which he believed constituted (or he believed were
reasonably likely to constitute) a Breach of any representation or warranty of
Sellers in this Agreement or any document of the type referred to in Section
11.2(a) (without regard to any Knowledge limitations contained therein with
respect to the Sellers) or a Breach of a covenant or obligation of Sellers
referred to in Section 11.2(b) (but only as to covenants and obligations
required to be performed by the Sellers at or prior to Closing) related to the
Damages for which indemnification is being sought or (B) was reckless in not
believing that such facts and circumstances constituted or were reasonably
likely to constitute such a Breach of representation, warranty or covenant
related to the Damages for which indemnification is being sought; and (2) the
Buyer did not advise the Sellers of such facts and circumstances at or prior to
Closing under Section 6.5; provided that (x) the Parties acknowledge and agree
that neither Buyer nor the Named Buyer Executives have any duty or obligation to
investigate the accuracy or completeness of the representations or warranties of
Sellers or compliance by Sellers with their covenants or obligations (it being
understood however, that the Named Buyer Executives shall be required to read
this Agreement and the Disclosure Letter) and (y) a failure by the Buyer to
provide any notice under Section 6.5 shall not negate or limit the rights of the
Buyer Indemnified Persons to indemnification for Retained Liabilities under
Section 11.2(f) or for matters under Section 11.3, except, with respect to (y),
in the case of (1) knowledge of matters within the scope of Section 3.22 and (2)
other matters to the extent set forth in clause (v) below;


(v)  

with respect to any claim for indemnification for a Retained Liability, if (1)
any of the Named Buyer Executives (A) had actual knowledge at the Closing of
facts and circumstances which he believed constituted (or he believed were
reasonably likely to constitute) a Breach of any representation or warranty of
Sellers in this Agreement or any document of the type referred to in Section
11.2(a) (without regard to any Knowledge limitations contained therein with
respect to the Sellers) or (B) was reckless in not believing that such facts and
circumstances constituted or were reasonably likely to constitute such a Breach
of representation or warranty, (2) such Retained Liability arises out of, or
represents essentially the same facts and circumstances as, such Breach of
representation or warranty, and (3) the Buyer intentionally or recklessly failed
to advise the Sellers of such facts and circumstances prior to the Closing with
the objective of making a claim for indemnification with respect to such
Retained Liability; and


(vi)  

for the avoidance of doubt, any limitation on the ability of Buyer to seek
indemnification for Retained Liabilities under clauses (iv) or (v) above (1)
shall be solely for the benefit of Sellers, (2) shall not result in the
assumption of such Retained Liabilities by Buyer and (3) shall not be
enforceable by or for the benefit of any third party.



11.3 INDEMNIFICATION AND REIMBURSEMENT BY SELLERS—ENVIRONMENTAL MATTERS

(a)  

Notwithstanding the Closing and subject to Sections 11.2 and 11.7, in addition
to the Buyer Indemnified Persons’ right to indemnification pursuant to Section
11.2(a) above with respect to a breach of a representation or warranty set forth
in Section 3.22, Sellers, jointly and severally, will indemnify and hold
harmless Buyer and the other Buyer Indemnified Persons, and will reimburse Buyer
and the other Buyer Indemnified Persons, for any Damages (including without
limitation costs of cleanup, containment or other remediation) arising from or
in connection with any Environmental and Health Liabilities arising from facts,
events or conditions in existence or occurring on, at or relating to the
Millersburg Facility, the Leased Real Property or other real property used in
the Stamler Business prior to the Closing Date (for avoidance of doubt excluding
any ordinary and routine costs of maintaining compliance by any Stamler Facility
with Environmental Laws and Occupational Health Laws, but including any costs
and expenses required to correct any noncompliance with any such laws in
existence as of the Closing). Indemnification claims pursuant to this Section
11.3(a) and any claims pursuant to Section 11.(2) shall be governed by this
Section 11.3 as well as relevant provisions of Article XI, to the extent not
inconsistent with this Section 11.3. For the avoidance of doubt the parties
expressly agree that Section 11.5 shall not apply to this Section 11.3.


(b)  

With respect to any costs for Remedial Action arising from or relating to a
claim for indemnification under Section 11.2 or under this Section 11.3, Sellers
shall be obligated to indemnify the Buyer Indemnified Persons to the extent such
Remedial Action is required: (a) under Environmental Laws in effect as of the
Closing Date, or (b) to address conditions of contamination exceeding cleanup
standards applicable under Environmental Laws in effect as of the Closing Date.
During the term of the indemnification governed by this Section 11.3, Buyer
Indemnified Persons shall not conduct or cause to be conducted any environmental
sampling and analysis for the purpose of, or with the intent of, triggering
Sellers’ indemnification obligations hereunder or otherwise without any
legitimate environmental compliance or environmental management justification.


(c)  

Notwithstanding anything in this Agreement to the contrary, with respect to
Sellers’ indemnification obligations under Section 11.2 or under this Section
11.3:


(i)  

if such claim relates to a Stamler Facility, Buyer shall provide Sellers access
to such Stamler Facility so that Sellers may conduct, at their sole cost and
expense, their own investigation or testing with respect to the matter (as to
which Sellers shall share all results, including analytical data, with Buyer);
the parties further agreeing that Sellers shall have the right, upon written
notice to Buyer, to undertake control and management over any Remedial Action
governed by this Section 11.3, including without limitation any negotiations or
settlements with governmental authorities or third parties with respect thereto,
but subject to an obligation to (i) reasonably consult with Buyer in connection
therewith; (ii) jointly select with the Buyer the consultant(s) to engaged in
connection with the Remedial Action, (iii)  conduct such Remedial Action in a
manner which does not unreasonably interfere with Buyer’s operations upon, or
continued development of, any Facility or violate Buyer’s contractual
relationship with the owner of any Facility; (iv) refrain from conducting any
Remedial Action at any time or times requested by Buyer (unless (A) to so
refrain would constitute a violation of Environmental Law by Sellers or (B) an
emergency response is necessary); and (v) conduct such Remedial Action promptly,
diligently and in a manner which complies with all regulatory requirements and
timetables; upon any material breach by Sellers of their obligations hereunder
with respect to the conduct of a Remedial Action, which breach is not cured by
Sellers within a reasonable time after written notice from Buyer, Buyer shall
have the right by further written notice to Sellers to undertake control and
management over such Remedial Action subject to reimbursement from Sellers
pursuant to the indemnification provisions hereof.


(ii)  

the parties shall provide one another with the results, including analytical
data, of any investigation or testing conducted by either party or, if available
to either party, any third party;


(iii)  

except as may otherwise be required by any Legal Requirement or upon advice of
legal counsel, Buyer shall not contact any governmental authority without prior
notice to, and consultation with, Sellers (except with respect to ordinary and
routine contact with governmental authorities in the ordinary course of
business);


(iv)  

the parties shall give one another a reasonable opportunity to participate in
any material discussions or negotiations with any Governmental Body concerning
such matter and provide one another with a reasonable opportunity to review
material submittals to any Governmental Body prior to submittal;


(v)  

if corrective action is required in any such matter, the indemnified cost of
which would reasonably be expected to exceed $50,000 the party exercising
control and management of a Remedial Action hereunder shall give the other party
a reasonable opportunity to review and comment upon any a plan of corrective
action and, if requested by such other party , reasonably cooperate with such
other party in development and implementation of such plan on a cost effective
basis. To the extent permitted under Environmental Laws, any such plan of action
shall be based on the industrial use of the property and rely on and utilize
risk based corrective action and institutional controls (such as web-based GIS
registrations, deed notices or restrictions) provided that the approach embodied
in such plan of action shall not unreasonably disrupt the ongoing operations of
the Stamler Business;


(vi)  

the party exercising control and management of any Remedial Action hereunder
shall conduct any Remedial Action associated with a claim hereunder in good
faith, acting reasonably and in a reasonably cost effective manner and conduct
any future redevelopment of the Millersburg Facility in a manner which
reasonably mitigates its damages with respect to environmental indemnification
hereunder;


(vii)  

the parties shall cause their respective employees to reasonably cooperate with
one another and to afford one another, their agents, employees and technical
professionals access to relevant records relating to the matters governed by
under this Agreement; and


(viii)  

solely with respect to any Remedial Action arising from conditions of
contamination identified in the course of any redevelopment or construction
project at or upon any Stamler Facility (a “Facility Redevelopment or
Construction Project”):


(A)  

Buyer shall have the right, upon prior written notice to Sellers, to report such
conditions of contamination to relevant Governmental Bodies; and


(B)         to the extent that, in the course of a Facility Redevelopment or
Construction Project, Buyer removes surface and subsurface soil solely for the
purpose of completing such Facility Redevelopment or Construction Project and
not for the purposes of Remedial Action (“Soil Removed Solely for Business
Reasons”), then (X) if Buyer proceeds with the Facility Redevelopment or
Construction Project, Buyer shall bear the costs of properly disposing of the
Soil Removed Solely for Business Reasons and (Y) all other costs and expenses
for completion of Remedial Action which are otherwise indemnifiable pursuant to
this Section 11.3 shall be borne by Sellers (for avoidance of doubt, the parties
agreeing that any Remedial Action outside the physical boundaries of a Facility
Redevelopment or Construction Project shall not be subject to this Section
11.3(c)(viii) but shall be governed by otherwise applicable provisions of this
Section 11.3 ).


(d)     The indemnification obligations of Sellers under this Agreement with
respect to a Remedial Action at the Millersburg Facility and/or any other
Stamler Facility shall be deemed concluded upon receipt by Sellers of written
confirmation from all governmental agencies that have exercised authority over
such Remedial Action that no further action is required with respect to such
Remedial Action, except that such indemnification obligations shall survive to
the extent of any (i) continuing obligation, “reopener” or other express
conditions contained in such written confirmation, or (ii) obligations imposed
by other governmental agencies having jurisdiction over the subject matter of
the subject Remedial Action; provided Buyer shall not solicit the assertion by
any other governmental authority of jurisdiction over such Remedial Action or
request of a governmental agency that a previously closed Remedial Action be
reopened (absent a legal obligation to the contrary or the identification of
previously unknown facts or circumstances compelling such reopening).


11.4 INDEMNIFICATION AND REIMBURSEMENT BY BUYER

        Subject to Sections 11.6, 11.7 and 11.9, Buyer will indemnify and hold
harmless the Sellers, and will reimburse the Sellers, for any Damages arising
from or in connection with:

(a)     any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate, instrument or agreement delivered by Buyer to
Sellers at Closing;

(b)     any Breach of any covenant or obligation of Buyer in this Agreement or
in any other certificate, instrument or agreement delivered by Buyer pursuant to
this Agreement;

(c)     any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on Buyer’s behalf) in
connection with any of the Contemplated Transactions; or

(d)     any Assumed Liabilities.


11.5 LIMITATIONS ON AMOUNT—SELLERS

        Sellers shall have no liability (for indemnification or otherwise) with
respect to claims under Section 11.2(a) or Section 5.2(h) until the total of all
Damages with respect to such matters exceeds one million one hundred fifty
thousand dollars ($1,150,000) and then only for the amount of Damages in excess
thereof (the “Sellers’ Deductible”); provided, however, that under no
circumstances shall Sellers be liable or obligated to indemnify any Buyer
Indemnified Person under the provisions of Section 11.2(a) or Section 5.2(h) for
Damages in an aggregate amount in excess of twenty eight million seven hundred
and fifty thousand dollars ($28,750,000) (the “Sellers’ Cap”). However, this
Section 11.5 will not apply to (i) claims under Section 11.2(b) through Section
11.2(f), (ii) matters arising in respect of Sections 3.9 (with respect to (x)
Encumbrances other than Permitted Encumbrances or (y) title to the Millersburg
Facility), 3.11(c), 3.14, 3.22 or 3.29 or (iii) to any intentional Breach by any
Seller of any representation or warranty, with the result that neither the
Sellers’ Deductible nor the Sellers’ Cap shall apply in any of the situations
specified in clauses (i) through (iii) above.


11.6 LIMITATIONS ON AMOUNT—BUYER

        Buyer will have no liability (for indemnification or otherwise) with
respect to claims under Section 11.4(a) until the total of all Damages with
respect to such matters exceeds one million one hundred fifty thousand dollars
($1,150,000) and then only for the amount of Damages in excess thereof (the
“Buyer’s Deductible”); provided, however, that under no circumstances shall
Buyer be liable or obligated to indemnify any Seller Indemnified Person under
the provisions of Section 11.4(a) for Damages in an aggregate amount in excess
of twenty eight million seven hundred and fifty thousand dollars ($28,750,000)
(the “Buyer’s Cap”). However, this Section 11.6 will not apply to claims under
Section 11.4(b) through (d) or matters arising in respect of Section 4.4 or to
any intentional Breach by Buyer of any representation or warranty, with the
result that neither the Buyer’s Deductible nor the Buyer’s Cap shall apply in
those situations.


11.7 TIME LIMITATIONS

        All representations, warranties, covenants, agreements and obligations
in this Agreement, the Disclosure Letter and the certificates delivered pursuant
to Section 2.7 shall survive the Closing, and be enforceable against the party
making the same, subject only to the following limitations (the date, if any, on
which a covenant, agreement, representation, or warranty terminates in
accordance with this Section 11.7 being referred to herein as the “Cut-off Date”
for such covenant, agreement, representation or warranty):

(a)     The Cut-off Date with respect to any Breach of (i) a covenant or
obligation to be performed or complied with by Sellers prior to the Closing Date
is 18 months from the Closing Date (other than those in Sections 2.1 and 2.4(b)
and Article X and Article XII, as to which a claim may be made at any time) or
(ii) a representation or warranty is 18 months from the Closing Date, other than
(A) those in Sections 3.14 and 3.29, as to which a claim may be made at any time
and (B) those in Sections 3.9 (with respect to (x) Encumbrances other than
Permitted Encumbrances or (y) title to the Millersburg Facility), 3.16 or 3.22,
as to which a claim may be made at any time prior to the fifth (5th) anniversary
of the Closing Date.

(b)     The Cut-off Date with respect to any Breach of (i) a covenant or
obligation to be performed or complied by Buyer with prior to the Closing Date
is 18 months from the Closing Date (other than those in Article X and Article
XII as to which a claim may be made at any time) or (ii) a representation or
warranty is 18 months from the Closing Date (other than that set forth in
Section 4.4, as to which a claim may be made at any time).

(c)     The Cut-Off Date with respect to a claim pursuant to Section 11.3 is
five years from the Closing Date.


11.8 RIGHT OF SETOFF

(a)     An Indemnified Person shall be entitled to recover any Damages pursuant
to this Article XI by means of set off, in good faith, of any such Damages
against payments or amounts due to the Indemnifying Person; provided, however
that the Buyer Indemnified Persons agree that they will not set off any Damages
or otherwise withhold any Purchase Price adjustment amount due under Section
2.8. Should such Indemnified Person subsequently be found not to be entitled to
indemnification under this Article XI, the Indemnified Person shall pay the
Indemnifying Person, as full and complete liquidated damages and not as a
penalty, such disallowed offset amount and interest on the amount so offset
calculated from the later of the date of setoff or the maturity date of the
obligations to the Indemnifying Person to the date of payment, at the Prime
Rate.

(b)     [reserved]


11.9 THIRD-PARTY CLAIMS

(a)     Promptly after receipt by a Person entitled to indemnity under
Section 11.2, 11.3 (to the extent provided in the last sentence of Section 11.3)
or 11.3(d) (an “Indemnified Person”) of notice of the assertion of a Third-Party
Claim against it, such Indemnified Person shall give notice to the Person
obligated to indemnify under such Section (an “Indemnifying Person”) of the
assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person’s failure to give such notice.

(b)     If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 11.9(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third-Party Claim is made (on any basis
other than successor liability) and the Indemnified Person reasonably determines
in good faith, after consultation with counsel, that joint representation would
be inappropriate due to an actual conflict of interest with respect to their
respective defenses or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third-Party Claim with counsel
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Article XI
for any fees of other counsel or any other expenses with respect to the defense
of such Third-Party Claim, in each case subsequently incurred by the Indemnified
Person in connection with the defense of such Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Person assumes the
defense of a Third-Party Claim, (i) such assumption will conclusively establish
for purposes of this Agreement that the claims made in that Third-Party Claim
are within the scope of and subject to indemnification (unless the Indemnifying
Party can later establish, based on clear and convincing evidence not known to
the parties at the time of the Indemnifying Party’s election to assume the
defense, that the claim is not within the scope of and subject to
indemnification), and (ii) no compromise or settlement of such Third-Party
Claims may be effected by the Indemnifying Person without the Indemnified
Person’s Consent unless (A) there is no finding or admission of any violation of
Legal Requirement or any violation of the rights of any Person; (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Person; and (C) the Indemnified Person shall have no liability with respect to
any compromise or settlement of such Third-Party Claims effected without its
Consent. If notice is given to an Indemnifying Person of the assertion of any
Third-Party Claim and the Indemnifying Person does not, within ten (10) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person will be bound by any determination made in such Third-Party
Claim or any compromise or settlement effected by the Indemnified Person.

(c)     Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

(d)     Notwithstanding the provisions of Section 13.4, Sellers hereby consent
to the nonexclusive jurisdiction of any court in which a Proceeding in respect
of a Third-Party Claim is brought against any Buyer Indemnified Person for
purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Sellers with respect to such a claim
anywhere in the world.

(e)     With respect to any Third-Party Claim subject to indemnification under
this Article XI: (i) both the Indemnified Person and the Indemnifying Person, as
the case may be, shall keep the other Person fully informed of the status of
such Third-Party Claim and any related Proceedings at all stages thereof where
such Person is not represented by its own counsel, and (ii) the parties agree
(each at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

(f)     With respect to any Third-Party Claim subject to indemnification under
this Article XI the parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.


11.10 OTHER CLAIMS

        A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by written notice prior to the applicable Cut-Off Date,
setting forth in reasonable detail the facts and circumstances pertaining
thereto, to the party from whom indemnification is sought.


11.11 EXCLUSIVE REMEDY

        From and after the Closing Date, the indemnification obligations of
Buyer and Sellers under this Article XI shall constitute the sole and exclusive
remedies (other than a remedy for fraud, intentional breach of covenant or
injunctive relief under Section 13.5) of Buyer and Sellers, respectively, for
the breach of any covenant, agreement, representation or warranty in this
Agreement by the Buyer or Sellers, as the case may be, and the Buyer and Sellers
shall not be entitled to rescission of this Agreement or to any further
indemnification rights or claims of any nature whatsoever in respect thereof,
whether such claims or rights are based on tort, contract or otherwise, all of
which Buyer and Sellers waive and agree not to pursue. Notwithstanding anything
to the contrary in this Agreement, neither the Buyer nor the Sellers shall be
entitled to indemnification under this Article XI for consequential, punitive or
other special damages.


ARTICLE XII.


CONFIDENTIALITY


12.1 DEFINITION OF CONFIDENTIAL INFORMATION

(a)  

As used in this Article XII, the term “Confidential Information” includes any
and all of the following information of Sellers or Buyer that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically
or otherwise, or otherwise made available by observation, inspection or
otherwise by either party (Buyer on the one hand or Sellers, collectively, on
the other hand) or its Representatives (collectively, a “Disclosing Party”) to
the other party or its Representatives (collectively, a “Receiving Party”):


(i)  

all information that is a trade secret under applicable trade secret or other
law;


(ii)  

all information concerning product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, Software and computer
software and database technologies, systems, structures and architectures;


(iii)  

all information concerning the business and affairs of the Disclosing Party
(which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and backgrounds of key personnel
and personnel training techniques and materials, however documented), and all
information obtained from review of the Disclosing Party’s documents or property
or discussions with the Disclosing Party regardless of the form of the
communication; and


(iv)  

all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.


(b)  

Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Article XII, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Article
XII to the extent included within the definition. In the case of trade secrets,
each of Buyer and Sellers hereby waives any requirement that the other party
submit proof of the economic value of any trade secret or post a bond or other
security.



12.2 RESTRICTED USE OF CONFIDENTIAL INFORMATION

(a)     Each Receiving Party acknowledges the confidential and proprietary
nature of the Confidential Information of the Disclosing Party and agrees that
such Confidential Information (i) shall be kept confidential by the Receiving
Party; (ii) shall not be used for any reason or purpose other than to evaluate
and consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of the Seller
Representative with respect to Confidential Information of Sellers (each, a
“Seller Contact”) or an authorized representative of Buyer with respect to
Confidential Information of Buyer (each, a “Buyer Contact”). Each of Buyer and
Sellers shall disclose the Confidential Information of the other party only to
its Representatives who require such material for the purpose of evaluating the
Contemplated Transactions and are informed by Buyer or Sellers, as the case may
be, of the obligations of this Article XII with respect to such information.
Each of Buyer and Sellers shall (iv) enforce the terms of this Article XII as to
its respective Representatives; (v) take such action to the extent necessary to
cause its Representatives to comply with the terms and conditions of this
Article XII; and (vi) be responsible and liable for any breach of the provisions
of this Article XII by it or its Representatives.

(b)     Unless and until this Agreement is terminated, Sellers shall maintain as
confidential any Confidential Information (including for this purpose any
information of Sellers of the type referred to in Sections 12.1(a)(i), (ii) and
(iii), whether or not disclosed to Buyer) of the Sellers regarding any of the
Stamler Business, the Assets or the Assumed Liabilities. Notwithstanding the
preceding sentence, Sellers may use any Confidential Information of any Seller
before the Closing in the Ordinary Course of Business in connection with the
transactions permitted by Section 5.2 but following the Closing Sellers shall
not have the right to use any Confidential Information included in the Assets
except for tax and financial reporting purposes, tax contests, third party
claims (relating to Assumed Liabilities, Retained Liabilities or otherwise), and
in post-Closing matters with the Buyer under this Agreement or any Ancillary
Agreements.

(c)     From and after the Closing, the provisions of Section 12.2(a) above
shall not apply to or restrict in any manner Buyer’s use of any Confidential
Information of the Sellers included in the Assets; provided that Buyer shall
have the right to use any Confidential Information not included in the Assets
for tax and financial reporting purposes, tax contests, third party claims
(relating to Retained Liabilities, Assumed Liabilities or otherwise) and in
post-Closing matters with the Sellers under this Agreement or any Ancillary
Agreements.


12.3 EXCEPTIONS

        Sections 12.2(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (a) was,
is or becomes generally available to the public other than as a result of a
breach of this Article XII or the Confidentiality Agreement by the Receiving
Party or its Representatives; (b) was or is developed by the Receiving Party
independently of and without reference to any Confidential Information of the
Disclosing Party; or (c) was, is or becomes available to the Receiving Party on
a nonconfidential basis from a Third Party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure. No
Seller shall disclose any Confidential Information of Sellers relating to any of
the Stamler Business, the Assets or the Assumed Liabilities in reliance on the
exceptions in clauses (b) or (c) above. Nothing in this Article XII or in
Article XIII will be deemed to prevent the disclosure of any information if such
disclosure is required by (a) any Legal Requirement or Nasdaq stock market rule
or (b) any Governmental Body or Nasdaq, to the extent such Governmental Body or
Nasdaq has the authority to require such disclosure.


12.4 LEGAL PROCEEDINGS

        If a Receiving Party becomes compelled in any Proceeding or is requested
by a Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article XII, that Receiving Party shall provide the Disclosing Party
with prompt notice of such compulsion or request so that it may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Article XII. In the absence of a protective order or
other remedy, the Receiving Party may disclose that portion (and only that
portion) of the Confidential Information of the Disclosing Party that, based
upon advice of the Receiving Party’s counsel, the Receiving Party is legally
compelled to disclose or that has been requested by such Governmental Body,
provided, however, that the Receiving Party shall use reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded by any
Person to whom any Confidential Information is so disclosed. The provisions of
this Section 12.4 do not apply to any Proceedings between the parties to this
Agreement.


12.5 RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION

        If this Agreement is terminated, each Receiving Party shall (a) destroy
all Confidential Information of the Disclosing Party prepared or generated by
the Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party’s Confidential Information is returned.


12.6 ATTORNEY-CLIENT PRIVILEGE

        The Disclosing Party is not waiving, and will not be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing its Confidential Information (including Confidential Information
related to pending or threatened litigation) to the Receiving Party, regardless
of whether the Disclosing Party has asserted, or is or may be entitled to
assert, such privileges and protections. The parties (a) share a common legal
and commercial interest in all of the Disclosing Party’s Confidential
Information that is subject to such privileges and protections; (b) are or may
become joint defendants in Proceedings to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; (c)
intend that such privileges and protections remain intact should either party
become subject to any actual or threatened Proceeding to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates; and (d) intend that after the Closing the Receiving Party shall have
the right to assert such protections and privileges. No Receiving Party shall
admit, claim or contend, in Proceedings involving either party or otherwise,
that any Disclosing Party waived any of its attorney work-product protections,
attorney-client privileges or similar protections and privileges with respect to
any information, documents or other material not disclosed to a Receiving Party
due to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.


ARTICLE XIII.


GENERAL PROVISIONS


13.1 EXPENSES

        Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the Contemplated Transactions, including all fees and expense of its
Representatives. Sellers will pay all amounts payable to the Title Insurer in
respect of the Title Commitments, copies of exceptions and the Title Policy,
including premiums (including premiums for endorsements) and search fees. Buyer
will pay one-half and Sellers will pay one-half of the HSR Act filing fee and
any fees payable in connection with antitrust filings required in Australia,
South Africa, the United Kingdom or the European Union. If this Agreement is
terminated for any reason (other than a termination under Section 9.1(g), the
obligation of each party to pay its own fees and expenses will be subject to any
rights of such party arising from a Breach of this Agreement by another party.


13.2 PUBLIC ANNOUNCEMENTS

        Neither Sellers nor Buyer shall issue any press release or make any
public announcement relating to the Contemplated Transactions prior to the
Closing without the prior approval of the Seller Representative and the Buyer;
provided that the Buyer may make any public disclosure it believes in good faith
is required by any law or Nasdaq rules (in which case the Buyer will use
Commercially Reasonable Efforts to consult the Seller Representative prior to
making any such disclosure which is materially different from previous
disclosures made under this Section). Sellers and Buyer will consult with each
other concerning the means by which Sellers’ Active Employees, customers,
suppliers and others having dealings with Sellers will be informed of the
Contemplated Transactions, and Buyer will have the right to be present for any
such communication.


13.3 NOTICES

        All notices, Consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

Seller Representative:
                         
                         
Attention:

with a mandatory copy to:
                         
                         
Attention:

Buyer:
                         
                         
Attention:

with a mandatory copy to:
                         
                         
Attention: Oldenburg Group Incorporated
1717 West Civic Drive
Glendale, WI 53209
Wayne C Oldenburg

Reinhart Boerner Van Deuren, s c
1000 North Water Street, Suite 2100
Milwaukee, WI 53202
James M Bedore

Joy Technologies Inc
100 E Wisconsin Avenue
Milwaukee, WI 53202
Chief Financial Officer

Joy Technologies Inc
100 E Wisconsin Avenue
Milwaukee, WI 53202
General Counsel


13.4 JURISDICTION; SERVICE OF PROCESS; WAIVER OF TRIAL BY JURY

        Any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction may be brought in the courts of the State of Wisconsin,
County of Milwaukee, or, if it has or can acquire jurisdiction, in the United
States District Court for the Eastern District of Wisconsin, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the Proceeding
shall be heard and determined only in any such court and agrees not to bring any
Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction in any other court. The parties agree that either or both of them
may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement between the parties irrevocably to
waive any objections to venue or to convenience of forum. Process in any
Proceeding referred to in the first sentence of this Section may be served on
any party anywhere in the world.

        THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


13.5 ENFORCEMENT OF AGREEMENT

        Sellers acknowledge and agree that Buyer would be irreparably damaged if
any of the post-Closing provisions of this Agreement are not performed in
accordance with their specific terms and that any Breach of this Agreement by
Sellers could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which Buyer may
be entitled, at law or in equity, it shall be entitled to enforce any
post-Closing provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent Breaches or
threatened Breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.


13.6 WAIVER; REMEDIES CONTAINED IN AGREEMENT CUMULATIVE

        Subject to the terms of Section 11.11, the rights and remedies contained
in this Agreement are cumulative and not alternative with respect to the rights
and remedies contained in another part of this Agreement. Neither any failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege contained in this Agreement. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or any of the documents referred to in this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of that party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


13.7 ENTIRE AGREEMENT AND MODIFICATION

        This Agreement supersedes all prior agreements, whether written or oral,
between the parties with respect to its subject matter (including any letter of
intent and any confidentiality agreement between Buyer and any Seller) and
constitutes (along with the Disclosure Letter, the Ancillary Agreements,
Exhibits and other documents delivered pursuant to this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented,
or otherwise modified except by a written agreement executed by the party to be
charged with the amendment.


13.8 DISCLOSURE LETTER

(a)     The information in the Disclosure Letter constitutes (i) exceptions to
representations, warranties, covenants and obligations of Sellers as set forth
in this Agreement or (ii) descriptions or lists of assets and liabilities and
other items referred to in this Agreement.

(b)     Notwithstanding anything to the contrary in the Disclosure Letter, the
statements in the Disclosure Letter, and those in any supplement thereto, shall
relate to all relevant Sections in Article III of this Agreement, so long as (1)
express cross reference to such statement in the Disclosure Letter is made in
all other relevant Sections so that such relation is reasonably apparent or (2)
the relevance of such statement to other Sections would be reasonably apparent
to a reader of the Disclosure Letter.


13.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS

(a)     No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other parties,
except that Buyer may assign any of its rights or delegate any of its
obligations under this Agreement with respect to the Contemplated Transactions
in Australia, South Africa and the United Kingdom to its Subsidiaries in those
countries and may collaterally assign its rights hereunder to any of its
lenders. Notwithstanding any such assignment by Buyer, Sellers (but not third
parties) shall be entitled to enforce the assigned obligations directly against
Buyer.

(b)     Subject to the preceding Section 13.9(a), this Agreement will apply to,
be binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties.

(c)     Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except for such rights as shall inure to a successor or
permitted assignee pursuant to this Section 13.9.


13.10 SEVERABILITY

        If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


13.11 CONSTRUCTION

        The Table of Contents, Index of Definitions, and headings of Articles
and Sections in this Agreement are provided for convenience only and will not
affect the Agreement’s construction or interpretation. All references to
“Articles,” “Sections” and “Parts” refer to the corresponding Articles, Sections
and Parts of this Agreement and the Disclosure Letter.


13.12 TIME OF ESSENCE

        With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.


13.13 GOVERNING LAW

        This Agreement will be governed by and construed under the laws of the
State of Wisconsin without regard to conflicts-of-laws principles that would
require the application of any other law.


13.14 EXECUTION OF AGREEMENT

        This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.


13.15 REPRESENTATIVE OF SELLER SUBSIDIARIES

(a)  

Each Seller Subsidiary hereby constitutes and appoints Wayne Oldenburg as its
representative (the “Seller Representative”) and its true and lawful attorney in
fact, with full power and authority in each of their names and on behalf of each
of them:


(i)  

to act on behalf of each of them in the absolute discretion of the Seller
Representative with the power to: (A) designate the accounts for payment of the
Purchase Price pursuant to Section 2.7(b)(i); (B) act pursuant to Section 2.9
with respect to any Purchase Price adjustment; (C) consent to the assignment of
rights under this Agreement in accordance with Section 13.9; (D) give and
receive notices pursuant to Section 13.3; (E) terminate this Agreement pursuant
to Section 9.1 or waive any provision of this Agreement pursuant to Article
VIII, Section 9.1 and Section 13.6; (F) accept service of process pursuant to
Section 13.4; and (G) act in connection with any matter as to which Sellers have
obligations, or are Indemnified Persons, under Article XI; and


(ii)  

in general, to do all things and to perform all acts, including executing and
delivering all agreements, certificates, receipts, instructions and other
instruments contemplated by or deemed advisable to effectuate the provisions of
this Section 13.15.


This appointment and grant of power and authority is coupled with an interest
and is in consideration of the mutual covenants made herein and is irrevocable
and shall not be terminated by any act of any Seller or by operation of law.
Each Seller hereby consents to the taking of any and all actions and the making
of any decisions required or permitted to be taken or made by the Seller
Representative pursuant to this Section 13.15. The Sellers agree that the Seller
Representative shall have no obligation or liability to any Person for any
action or omission taken or omitted by the Seller Representative in good faith
hereunder, and each other Seller shall indemnify and hold the Seller
Representative harmless from and against any and all loss, damage, expense or
liability (including reasonable counsel fees and expenses) which the Seller
Representative may sustain as a result of any such action or omission by the
Seller Representative hereunder.

(b)     Buyer shall be entitled to rely upon any document or other paper
delivered by the Seller Representative as if such document or other paper had
been duly delivered by each Seller, and Buyer shall not be liable to any Seller
for any action taken or omitted to be taken by Buyer in such reliance.

[Signature page to follow.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

  BUYER:
JOY TECHNOLOGIES, INC.

By: _________________________
Its: _________________________  


  SELLERS:
OLDENBURG GROUP INCORPORATED

By: _________________________
Wayne Oldenburg

OLDENBURG AUSTRALASIA PTY.LTD.

By: _________________________
Wayne Oldenburg

OLDENBURG MINING EQUIPMENT
(PROPRIETARY) LIMITED

By: _________________________
Wayne Oldenburg


--------------------------------------------------------------------------------

ACCEPTANCE AND AGREEMENT OF SELLER REPRESENTATIVE

        The undersigned, being the Seller Representative designated in Section
13.15 of the foregoing Asset Purchase Agreement, agrees to serve as the Seller
Representative and to be bound by the terms of such Asset Purchase Agreement
pertaining thereto.

        Dated as of the date first written above.

 


By: _________________________

Wayne Oldenburg



